Exhibit 10.1

 



 

 

CREDIT AND SECURITY AGREEMENT

 

dated as of May 10, 2017

 

by and among

 

Appliance Recycling Centers of America, Inc., ApplianceSmart, Inc., ARCA
Recycling, Inc. and Customer Connexx LLC

 

each as Borrower, and collectively as Borrowers,

 

and

 

MIDCAP FINANCIAL TRUST,

 

as Administrative Agent and as a Lender,

 

and

 

THE ADDITIONAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

 

[ex1001_3.jpg] 

 

 

 



   

 

  

table of contents

Page

ARTICLE 1 - DEFINITIONS 1 Section 1.1   Certain Defined Terms 1 Section
1.2   Accounting Terms and Determinations 22 Section 1.3   Other Definitional
and Interpretive Provisions 23 Section 1.4   Time is of the Essence 23 ARTICLE 2
- LOANS AND LETTERS OF CREDIT 23 Section 2.1   Loans 23 Section 2.2   Interest,
Interest Calculations and Certain Fees 25 Section 2.3   Notes 27 Section
2.4   Reserves and Escrows 27 Section 2.5   Letters of Credit and Letter of
Credit Fees 27 Section 2.6   General Provisions Regarding Payment; Loan Account
29 Section 2.7   Maximum Interest 30 Section 2.8   Taxes; Capital Adequacy 30
Section 2.9   Appointment of Borrower Representative 32 Section 2.10   Joint and
Several Liability; Rights of Contribution; Subordination and Subrogation 33
Section 2.11   Collections and Lockbox Account 35 Section 2.12   Termination;
Restriction on Termination 36 ARTICLE 3 - REPRESENTATIONS AND WARRANTIES 37
Section 3.1   Existence and Power 37 Section 3.2   Organization and Governmental
Authorization; No Contravention 37 Section 3.3   Binding Effect 38 Section
3.4   Capitalization 38 Section 3.5   Financial Information 38 Section
3.6   Litigation 38 Section 3.7   Ownership of Property 38 Section 3.8   No
Default 38 Section 3.9   Labor Matters 38 Section 3.10   Regulated Entities 39
Section 3.11   Margin Regulations 39 Section 3.12   Compliance With Laws;
Anti-Terrorism Laws 39 Section 3.13   Taxes 39 Section 3.14   Compliance with
ERISA 39 Section 3.15   Consummation of Operative Documents; Brokers 40 Section
3.16   Related Transactions 40 Section 3.17   Material Contracts 40 Section
3.18   Compliance with Environmental Requirements; No Hazardous Materials 41
Section 3.19   Intellectual Property 41 Section 3.20   Solvency 42 Section
3.21   Full Disclosure 42 Section 3.22   Interest Rate 42 Section
3.23   Subsidiaries 42 Section 3.24   Representations and Warranties
Incorporated from Operative Documents 42

 

 

 



 i 

 

 



    ARTICLE 4 - AFFIRMATIVE COVENANTS 42 Section 4.1   Financial Statements and
Other Reports 42 Section 4.2   Payment and Performance of Obligations 43 Section
4.3   Maintenance of Existence 43 Section 4.4   Maintenance of Property;
Insurance 43 Section 4.5   Compliance with Laws and Material Contracts 44
Section 4.6   Inspection of Property, Books and Records 44 Section 4.7   Use of
Proceeds 44 Section 4.8   Estoppel Certificates 44 Section 4.9   Notices of
Litigation and Defaults 45 Section 4.10   Hazardous Materials; Remediation 45
Section 4.11   Further Assurances 45 Section 4.12   Right of First Refusal 47
Section 4.13   Power of Attorney 47 Section 4.14   Borrowing Base Collateral
Administration 47 Section 4.15   Maintenance of Management 47 ARTICLE 5 -
NEGATIVE COVENANTS 48 Section 5.1   Debt; Contingent Obligations 48 Section
5.2   Liens 48 Section 5.3   Restricted Distributions 48 Section
5.4   Restrictive Agreements 48 Section 5.5   Payments and Modifications of
Subordinated Debt 48 Section 5.6   Consolidations, Mergers and Sales of Assets;
Change in Control 49 Section 5.7   Purchase of Assets, Investments 49 Section
5.8   Transactions with Affiliates 49 Section 5.9   Modification of
Organizational Documents 49 Section 5.10   Modification of Certain Agreements 49
Section 5.11   Conduct of Business 49 Section 5.12   Lease Payments 49 Section
5.13   Limitation on Sale and Leaseback Transactions 49 Section 5.14   Deposit
Accounts and Securities Accounts; Payroll and Benefits Accounts 50 Section
5.15   Compliance with Anti-Terrorism Laws 50 Section 5.16   Agreements
Regarding Receivables 50 Section 5.17   Non-Borrower Affiliates 50 ARTICLE 6 -
FINANCIAL COVENANTS 51 Section 6.1   Additional Defined Terms 51 Section
6.2   Fixed Charge Coverage Ratio 51 Section 6.3   Evidence of Compliance 51
ARTICLE 7 - CONDITIONS 52 Section 7.1   Conditions to Closing 52 Section
7.2   Conditions to Each Loan, Support Agreement and Lender Letter of Credit 52
Section 7.3   Searches 53 Section 7.4   Post Closing Requirements 53 Section
7.5   EEI Debt 53 ARTICLE 8 - [RESERVED] 53 ARTICLE 9 - SECURITY AGREEMENT 53
Section 9.1   Generally 53 Section 9.2   Representations and Warranties and
Covenants Relating to Collateral 53

 

 

 



 ii 

 

 

    ARTICLE 10 - EVENTS OF DEFAULT 56 Section 10.1   Events of Default 56
Section 10.2   Acceleration and Suspension or Termination of Revolving Loan
Commitment 59 Section 10.3   UCC Remedies 59 Section 10.4   Cash Collateral 61
Section 10.5   Default Rate of Interest 61 Section 10.6   Setoff Rights 61
Section 10.7   Application of Proceeds 62 Section 10.8   Waivers 62 Section
10.9   Injunctive Relief 64 Section 10.10   Marshalling; Payments Set Aside 64
ARTICLE 11 - AGENT 64 Section 11.1   Appointment and Authorization 64 Section
11.2   Agent and Affiliates 65 Section 11.3   Action by Agent 65 Section
11.4   Consultation with Experts 65 Section 11.5   Liability of Agent 65 Section
11.6   Indemnification 65 Section 11.7   Right to Request and Act on
Instructions 65 Section 11.8   Credit Decision 66 Section 11.9   Collateral
Matters 66 Section 11.10   Agency for Perfection 66 Section 11.11   Notice of
Default 66 Section 11.12   Assignment by Agent; Resignation of Agent; Successor
Agent 67 Section 11.13   Payment and Sharing of Payment 67 Section 11.14   Right
to Perform, Preserve and Protect 70 Section 11.15   Additional Titled Agents 70
Section 11.16   Amendments and Waivers 70 Section 11.17   Assignments and
Participations 71 Section 11.18   Funding and Settlement Provisions Applicable
When Non-Funding Lenders Exist 73 Section 11.19   Buy-Out Upon Refinancing 74
Section 11.20   Definitions 74 ARTICLE 12 - MISCELLANEOUS 75 Section
12.1   Survival 75 Section 12.2   No Waivers 75 Section 12.3   Notices 76
Section 12.4   Severability 76 Section 12.5   Headings 76 Section
12.6   Confidentiality 76 Section 12.7   Waiver of Consequential and Other
Damages 77 Section 12.8   GOVERNING LAW; SUBMISSION TO JURISDICTION 77 Section
12.9   WAIVER OF JURY TRIAL 78 Section 12.10   Publication; Advertisement 78
Section 12.11   Counterparts; Integration 79 Section 12.12   No Strict
Construction 79 Section 12.13   Lender Approvals 79 Section 12.14   Expenses;
Indemnity 79 Section 12.15   Confession of Judgment 81 Section
12.16   Reinstatement 81 Section 12.17   Successors and Assigns 81 Section
12.18   USA PATRIOT Act Notification 81

 

 

 

 



 iii 

 

 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of May 10, 2017 by and among Appliance Recycling Centers of America, Inc., a
Minnesota corporation, ApplianceSmart, Inc., a Minnesota corporation, ARCA
Recycling, Inc., a California corporation and Customer Connexx LLC, a Nevada
limited liability company, and any additional borrower that may hereafter be
added to this Agreement (each individually as a “Borrower”, and collectively as
“Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually
as a Lender, and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender.

 

RECITALS

 

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

Section 1.1                        Certain Defined Terms. The following terms
have the following meanings:

 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

 

“Additional Title Agents” has the meaning set forth in Section 11.15.

 

 

 



 1 

 

 

“Additional Tranche” means an additional amount of Revolving Loan Commitment
equal to $4,000,000 (it being acknowledged that multiple Additional Tranches are
permitted pursuant to Section 2.1(c) in minimum amounts of $1,000,000 each for a
total of up to $4,000,000).

 

“Affected Lender” has the meaning set forth in Section 11.17(c).

 

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Affiliated Financing Documents” means any credit, loan, letter of credit or
related documents which are, by their terms and by the terms of this Agreement,
cross-defaulted with the Financing Documents, and for which a Credit Party
hereunder is liable or contingently liable for payment or as security for which
a Credit Party hereunder has pledged, assigned or subjected any assets to Agent,
a Lender or an Affiliate of Agent or a Lender.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

“Applicable Margin” means with respect to Revolving Loans and all other
Obligations four and one-half percent (4.50%).

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

 

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

 

 

 



 2 

 

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

 

“Borrower Representative” means Appliance Recycling Centers of America, Inc., a
Minnesota corporation, in its capacity as Borrower Representative pursuant to
the provisions of Section 2.9, or any successor Borrower Representative selected
by Borrowers and approved by Agent.

 

“Borrowing Base” means:

 

(a)                the product of (i) eighty-four percent (84%) multiplied by
(ii) the aggregate net amount at such time of the Eligible Accounts; plus

 

(b)               the product of (i) fifty percent (50%) multiplied by (ii) the
aggregate net amount at such time of the Eligible Unbilled Accounts; plus

 

(c)                the product of (i) eighty-five percent (85%) multiplied by
(ii) the aggregate net amount at such time of Eligible Credit Card Receivables;
plus

 

(d)               the lesser of (i) eighty-five percent (85%) multiplied by the
Orderly Liquidation Value of the Eligible Inventory, or (ii) sixty-five percent
(65%) multiplied by the value of the Eligible Inventory, valued at the lower of
first-in-first-out cost or market cost, and after factoring in all rebates,
discounts and other incentives or rewards associated with the purchase of the
applicable Inventory; minus

 

(e)                the amount of any reserves and/or adjustments required by
Agent from time to time in its sole discretion.

 

It is expressly understood and agreed that the total Eligible Unbilled Accounts
and Eligible Credit Card Receivables counted toward the Borrowing Base will not
exceed, in the aggregate, at any time, 20% of the total Borrowing Base.

 

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

 

 



 3 

 

 

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of any Borrower or
(b) Appliance Recycling Centers of America, Inc., a Minnesota corporation ceases
to own, directly or indirectly, 100% of the capital stock of any of its
Subsidiaries (or such lesser portion as may be owned by Appliance Recycling
Centers of America, Inc. as of the date hereof); or (c) the occurrence of any
“Change of Control”, “Change in Control”, or terms of similar import under any
document or instrument governing or relating to Debt of or equity in such
Person. As used herein, “beneficial ownership” shall have the meaning provided
in Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means the date that is three (3) years following the
Closing Date.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

 

 

 



 4 

 

 

“Credit Card Receivables” shall mean each Account, together with all income,
payments and proceeds thereof, owed by a credit or debit card issuer (including,
but not limited to, Visa, MasterCard and American Express, and such other
issuers approved by the Agent) to a Borrower resulting from charges by a
customer of a Borrower on credit or debit cards issued by such issuer in
connection with the sale of goods by a Borrower, or services performed by a
Borrower, in each case, in the Ordinary Course of Business.

 

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment that remains outstanding, or any Reimbursement Obligation or other
Obligation that remains unpaid or any Letter of Credit or Support Agreement not
supported with cash collateral required by this Agreement that remains
outstanding; provided, however, that no Credit Exposure shall be deemed to exist
solely due to the existence of contingent indemnification liability, absent the
assertion of a claim, or the known existence of a claim reasonably likely to be
asserted, with respect thereto.

 

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and “Credit Parties”
means all such Persons, collectively.

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) ”earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan
or Multiemployer Plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business. Without duplication of any of the
foregoing, Debt of Borrowers shall include any and all Loans and Letter of
Credit Liabilities.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account, which agreement provides
that (a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (b) such financial institution shall
agree that it shall have no Lien on, or right of setoff or recoupment against,
such Deposit Account or the contents thereof, other than in respect of usual and
customary service fees and returned items for which Agent has been given value,
in each such case expressly consented to by Agent, and containing such other
terms and conditions as Agent may require, including as to any such agreement
pertaining to any Lockbox Account, providing that such financial institution
shall wire, or otherwise transfer, in immediately available funds, on a daily
basis to the Payment Account all funds received or deposited into such Lockbox
or Lockbox Account.

 

 

 

 



 5 

 

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower, which was generated in the Ordinary Course of Business, which was
generated originally in the name of a Borrower and not acquired via assignment
or otherwise, and which Agent, in its good faith credit judgment and discretion,
deems to be an Eligible Account. The net amount of an Eligible Account at any
time shall be the face amount of such Eligible Account as originally billed
minus all cash collections and other proceeds of such Account received from or
on behalf of the Account Debtor thereunder as of such date and any and all
returns, rebates, discounts (which may, at Agent’s option, be calculated on
shortest terms), credits, allowances or excise taxes of any nature at any time
issued, owing, claimed by Account Debtors, granted, outstanding or payable in
connection with such Accounts at such time. Without limiting the generality of
the foregoing, no Account shall be an Eligible Account if:

 

(a)                the Account remains unpaid more than ninety (90) days past
the claim or invoice date (but in no event more than one hundred twenty (120)
days after the applicable goods or services have been rendered or delivered);

 

(b)               the Account is subject to any defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment of any kind (but only to the extent of such defense, set-off,
recoupment, counterclaim, deduction, discount, credit, chargeback, freight
claim, allowance, or adjustment), or the applicable Borrower is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process;

 

(c)                if the Account arises from the sale of goods, any part of any
goods the sale of which has given rise to the Account has been returned,
rejected, lost, or damaged (but only to the extent that such goods have been so
returned, rejected, lost or damaged);

 

(d)               if the Account arises from the sale of goods, the sale was not
an absolute, bona fide sale, or the sale was made on consignment or on approval
or on a sale-or-return or bill-and-hold or progress billing basis, or the sale
was made subject to any other repurchase or return agreement, or the goods have
not been shipped to the Account Debtor or its designee or the sale was not made
in compliance with applicable Laws;

 

(e)                if the Account arises from the performance of services, the
services have not actually been performed or the services were undertaken in
violation of any Law or the Account represents a progress billing for which
services have not been fully and completely rendered;

 

(f)                the Account is subject to a Lien other than a Permitted Lien,
or Agent does not have a first priority, perfected Lien on such Account;

 

(g)               the Account is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment, unless such Chattel Paper or
Instrument has been delivered to Agent;

 

(h)               the Account Debtor is an Affiliate or Subsidiary of a Credit
Party, or if the Account Debtor holds any Debt of a Credit Party;

 

 

 

 



 6 

 

 

(i)                 more than fifty percent (50%) of the aggregate balance of
all Accounts owing from the Account Debtor obligated on the Account are
ineligible under subclause (a) above (in which case all Accounts from such
Account Debtor shall be ineligible);

 

(j)                 without limiting the provisions of clause (i) above, fifty
percent (50%) or more of the aggregate unpaid Accounts from the Account Debtor
obligated on the Account are not deemed Eligible Accounts under this Agreement
for any reason;

 

(k)               the total unpaid Accounts of the Account Debtor obligated on
the Account exceed twenty percent (20%) of the net amount of all Eligible
Accounts owing from all Account Debtors (but only the amount of the Accounts of
such Account Debtor exceeding such twenty percent (20%) limitation shall be
considered ineligible);

 

(l)                 any covenant, representation or warranty contained in the
Financing Documents with respect to such Account has been breached in any
respect;

 

(m)              the Account is unbilled (unless such Account qualifies as an
Eligible Unbilled Account) or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

 

(n)               the Account is an obligation of an Account Debtor that is the
federal, state or local government or any political subdivision thereof, unless
Agent has agreed to the contrary in writing and Agent has received from the
Account Debtor the acknowledgement of Agent’s notice of assignment of such
obligation pursuant to this Agreement;

 

(o)               the Account is an obligation of an Account Debtor that has
suspended business, made a general assignment for the benefit of creditors, is
unable to pay its debts as they become due or as to which a petition has been
filed (voluntary or involuntary) under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or the Account is an Account as
to which any facts, events or occurrences exist which could reasonably be
expected to impair the validity, enforceability or collectability of such
Account or reduce the amount payable or delay payment thereunder;

 

(p)               the Account Debtor has its principal place of business or
executive office outside the United States;

 

(q)               the Account is payable in a currency other than United States
dollars;

 

(r)                 the Account Debtor is an individual;

 

(s)                the Borrower owning such Account has not signed and delivered
to Agent notices, in the form requested by Agent, directing the Account Debtors
to make payment to the applicable Lockbox Account;

 

(t)                 the Account includes late charges or finance charges (but
only such portion of the Account shall be ineligible);

 

(u)               the Account arises out of the sale of any Inventory upon which
any other Person holds, claims or asserts a Lien;

 

(v)               the Account or Account Debtor fails to meet such other
specifications and requirements which may from time to time be established by
Agent in its good faith credit judgment and discretion; or

 

 

 

 



 7 

 

 

(w)              the Account is a Credit Card Receivable.

 

“Eligible Credit Card Receivables” mean Credit Card Receivables of any Borrower
which meets all of the criteria for Eligible Receivables other than clause (w)
thereof, and are outstanding for less than two (2) days.

 

“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
good faith credit judgment and discretion, deems to be Eligible Inventory.
Without limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:

 

(a)                such Inventory is not owned by a Borrower free and clear of
all Liens and rights of any other Person (including the rights of a purchaser
that has made progress payments and the rights of a surety that has issued a
bond to assure such Borrower’s performance with respect to that Inventory);

 

(b)               such Inventory is placed on consignment or is in transit;

 

(c)                such Inventory is covered by a negotiable document of title,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except those in favor of Agent;

 

(d)               such Inventory is excess, obsolete, unsalable, shopworn,
seconds, damaged, unfit for sale, unfit for further processing, is of
substandard quality or is not of good and merchantable quality, free from any
defects;

 

(e)                such Inventory consists of marketing materials, display items
or packing or shipping materials, manufacturing supplies or Work-In-Process;

 

(f)                such Inventory is not subject to a first priority Lien in
favor of Agent;

 

(g)               such Inventory consists of goods that can be transported or
sold only with licenses that are not readily available or of any substances
defined or designated as hazardous or toxic waste, hazardous or toxic material,
hazardous or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

 

(h)               such Inventory is not covered by casualty insurance acceptable
to Agent;

 

(i)                 any covenant, representation or warranty contained in the
Financing Documents with respect to such Inventory has been breached in any
material respect;

 

(j)                 such Inventory is located (i) outside of the continental
United States or (ii) on premises where the aggregate amount of all Inventory
(valued at cost) of Borrowers located thereon is less than $10,000;

 

(k)               such Inventory is located on premises with respect to which
Agent has not received a landlord, warehouseman, bailee or mortgagee letter
acceptable in form and substance to Agent;

 

(l)                 such Inventory consists of (A) discontinued items,
(B) slow-moving (i.e., purchased more than 2 years before the date of the
applicable Borrowing Base Certificate which includes such Inventory) or excess
items held in inventory, or (C) used items held for resale;

 

(m)              such Inventory does not consist of finished goods;

 

 

 

 



 8 

 

 

(n)               such Inventory does not meet all standards imposed by any
Governmental Authority, including with respect to its production, acquisition or
importation (as the case may be);

 

(o)               such Inventory has an expiration date within the next six (6)
months;

 

(p)               such Inventory consists of products for which Borrowers have a
greater than three (3) month supply on hand;

 

(q)                such Inventory is held for rental or lease by or on behalf of
Borrowers;

 

(r)                 such Inventory is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third parties, which
agreement restricts the ability of Agent or any Lender to sell or otherwise
dispose of such Inventory; or

 

(s)                such Inventory fails to meet such other specifications and
requirements which may from time to time be established by Agent in its good
faith credit judgment. Agent and Borrowers agree that Inventory shall be subject
to periodic appraisal by Agent and that valuation of Inventory shall be subject
to adjustment pursuant to the results of such appraisal. Notwithstanding the
foregoing, the valuation of Inventory shall be subject to any legal limitations
on sale and transfer of such Inventory.

 

“Eligible Swap Counterparty” means Agent, any Affiliate of Agent, any Lender
and/or any Affiliate of any Lender, that (a) at any time it occupies such role
or capacity (whether or not it remains in such capacity) enters into a Swap
Contract permitted hereunder with any Borrower, and (b) in the case of a Lender
or an Affiliate of a Lender other than Agent, maintains a reporting system
acceptable to Agent with respect to Swap Contract exposure and agrees with Agent
to provide regular reporting to Agent, in form and substance reasonably
satisfactory to Agent, with respect to such exposure. In addition thereto, any
Affiliate of a Lender shall, upon Agent’s request, execute and deliver to Agent
a letter agreement pursuant to which such Affiliate designates Agent as its
agent and agrees to share, pro rata, all expenses relating to liquidation of the
Collateral for the benefit of such Affiliate.

 

“Eligible Unbilled Account” mean an Account which (i) is eligible to be billed
to the Account Debtor in accordance with the applicable contract within thirty
(30) days of the “as of” date of the applicable Borrowing Base Certificate (with
no additional performance required by any Person, and no condition to payment by
the Account Debtor (as applicable), other than receipt of an appropriate
invoice); (ii) has not been billed to the Account Debtor solely as a result of
timing differences between the date the revenue is recognized on such Borrower’s
books and the date the invoice is actually rendered; (iii) may, in accordance
with GAAP, be included as current assets of Borrower, even though such amounts
have not been billed to the Account Debtor; and (iv) otherwise meets the
criteria for an Eligible Account.

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

 

 

 

 



 9 

 

 

“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Borrower or any
other Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five (5)
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Fee Letter” means that certain letter agreement dated of even date herewith
between the Borrowers and Agent.

 

“Financing Documents” means this Agreement, any Notes, the Fee Letter, the
Security Documents, any subordination or intercreditor agreement pursuant to
which any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
(other than any Swap Contract) related to the Obligations and heretofore
executed, executed concurrently herewith or executed at any time and from time
to time hereafter, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.

 

“Foreign Lender” has the meaning set forth in Section 2.8(c).

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

 

 

 

 



 10 

 

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.

 

 

 



 11 

 

 

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Environmental Laws.

 

“LC Issuer” means one or more banks, trust companies or other Persons in each
case expressly identified by Agent from time to time, in its sole discretion, as
an LC Issuer for purposes of issuing one or more Letters of Credit hereunder.
Without limitation of Agent’s discretion to identify any Person as an LC Issuer,
no Person shall be designated as an LC Issuer unless such Person maintains
reporting systems acceptable to Agent with respect to letter of credit exposure
and agrees to provide regular reporting to Agent satisfactory to it with respect
to such exposure.

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing. In addition to the foregoing, solely for the purpose of
identifying the Persons entitled to share in payments and collections from the
Collateral as more fully set forth in this Agreement and the Security Documents,
the term “Lender” shall include Eligible Swap Counterparties. In connection with
any such distribution of payments and collections, Agent shall be entitled to
assume that no amounts are due to any Eligible Swap Counterparty unless such
Eligible Swap Counterparty has notified Agent of the amount of any such
liability owed to it prior to such distribution.

 

“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

 

“Letter of Credit” means a standby letter of credit issued for the account of
any Borrower by an LC Issuer which expires by its terms within one year after
the date of issuance and in any event at least thirty (30) days prior to the
Commitment Expiry Date. Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods, provided, however, that the LC Issuer that issued such
Letter of Credit has the right to terminate such Letter of Credit on each such
annual expiration date and no renewal term may extend the term of the Letter of
Credit to a date that is later than the thirtieth (30th) day prior to the
Commitment Expiry Date. Each Letter of Credit shall be either a Lender Letter of
Credit or a Supported Letter of Credit.

 

 

 

 



 12 

 

 

“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.

 

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 0.50% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the
Interest Period, by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loan(s)” means the Revolving Loans.

 

“Lockbox” has the meaning set forth in Section 2.11.

 

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

 

“Lockbox Bank” has the meaning set forth in Section 2.11.

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, (a) a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (ii) the rights and remedies of Agent or Lenders under
any Financing Document or the ability of Agent or Lenders to enforce the
Obligations or realize upon the Collateral, or the ability of any Credit Party
to perform any of its obligations under any Financing Document to which it is a
party, (iii) the legality, validity or enforceability of any Financing Document,
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document, (v) the value of any material Collateral; (b) an
impairment to the likelihood that Eligible Accounts in general will be collected
and paid in the Ordinary Course of Business of any Borrower and upon the same
schedule and with the same frequency as such Borrowers’ recent collections
history; or (c) the imposition of a fine against or the creation of any
liability of any Credit Party to any Governmental Authority in excess of
$50,000.00.

 

“Material Contracts” has the meaning set forth in Section 3.17.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

 

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

 

 

 

 



 13 

 

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

 

“Non-Funding Lender” has the meaning set forth in Section 11.18.

 

“Notes” has the meaning set forth in Section 2.3.

 

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

 

“Notice of LC Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Agent with respect to any issuance, increase or
extension of a Letter of Credit specifying: (a) the date of issuance or increase
of a Letter of Credit; (b) the identity of the LC Issuer with respect to such
Letter of Credit, (c) the expiry date of such Letter of Credit; (d) the proposed
terms of such Letter of Credit, including the face amount; and (e) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due. In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (a) all Support Agreements, (b) all Lender Letters of
Credit, and (c) all Swap Contracts entered into with any Eligible Swap
Counterparty.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.

 

“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its good faith discretion,
estimates can be realized from a sale, as of a specific date, given a reasonable
period to find a purchaser(s), with the seller being compelled to sell on an
as-is/where-is basis.

 

 

 

 



 14 

 

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

“Participant” has the meaning set forth in Section 11.17(b).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted.

 

“Permitted Affiliate” means with respect to any Person (a) any Person that
directly or indirectly controls such Person, and (b) any Person which is
controlled by or is under common control with such controlling Person. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote eighty percent (80%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Permitted Acquisition” means the acquisition of stock or substantially all of
the assets of another Person by a Borrower so long as (i) the equity or assets
acquired are free and clear of any and all liens, claims and encumbrances, other
than Permitted Liens, (ii) both immediately prior to and after giving effect to
the acquisition, no Default or Event of Default exists or would result from such
acquisition; (iii) the representations and warranties made by the Borrowers in
the Operative Documents shall be true and correct in all respects (or in all
material respects if such representation or warranty is not by its terms already
qualified as to materiality) at and as of the date of such acquisition (after
giving effect thereto), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all respects (or in all material respects if such
representation or warranty is not by its terms already qualified as to
materiality) as of such date; (iv) such acquisition is not a “hostile”
acquisition and has been approved by the board of directors (or comparable
governing body) of the target Person; (v) the target is a U.S. entity with a
similar or complementary line or lines of business as that of the Borrowers;
(vi) the target is a going concern, has positive net income and is not involved
in any material litigation; (vii) the aggregate amount of cash consideration
(whether in cash, or by way of a seller note, assumed liability or earnout) for
all Permitted Acquisitions during the term hereof shall not exceed Two Hundred
Thousand and No/100 Dollars ($200,000.00); (viii) any and all seller notes or
earn-out payments owing in connection with the subject acquisition must be
expressly subordinated to the Loans pursuant to subordination agreements in form
and substance acceptable to the Agent in all respects; (ix) Borrowers shall have
certified in writing immediately prior to such acquisition that the subject
acquisition satisfies all of the requirements of a Permitted Acquisition; and
(x) if the target will be a majority owned Subsidiary of a Borrower, such target
shall have been joined as a “Borrower” party hereto, and the Borrower making
such acquisition shall have pledged the equity interests in such target to the
Agent, in each case within ten (10) days of the effective date of such
acquisition.

 

 

 

 



 15 

 

 

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (a) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(b) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries,
and (c) dispositions approved by Agent.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; (e) Borrowers have given Agent
notice of the commencement of such contest and upon request by Agent, from time
to time, notice of the status of such contest by Borrowers and/or confirmation
of the continuing satisfaction of this definition; and (f) upon a final
determination of such contest, Borrowers and its Subsidiaries shall promptly
comply with the requirements thereof.

 

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $25,000 in the aggregate at any time
outstanding; (f) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (g) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; (h) so
long as there exists no Event of Default both immediately before and immediately
after giving effect to any such transaction, Contingent Obligations existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; and (i) other
Contingent Obligations not permitted by clauses (a) through (h) above, not to
exceed $25,000 in the aggregate at any time outstanding.

 

“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt not to exceed $500,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; (d) Debt existing on the date of this Agreement and described on
Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to such Debt other than extensions of the maturity thereof without
any other change in terms); (e) so long as there exists no Event of Default both
immediately before and immediately after giving effect to any such transaction,
Debt existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
(f) Debt in the form of insurance premiums financed through the applicable
insurance company; (g) trade accounts payable arising and paid on a timely basis
and in the Ordinary Course of Business; and (h) Subordinated Debt.

 

 

 

 



 16 

 

 

“Permitted Distributions” means the following Restricted Distributions:
(a) dividends by any Subsidiary of any Borrower to such parent Borrower;
(b) dividends payable solely in common stock; (c) repurchases of stock of former
employees, directors or consultants pursuant to stock purchase agreements so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided, however, that
such repurchase does not exceed $50,000 in the aggregate per fiscal year; and
(d) dividends or distributions paid to a Borrower’s shareholder(s) or member(s)
solely to the extent and at the times necessary for such shareholder(s) or
member(s) to pay its or their respective federal (and, if applicable, state)
income taxes arising from such shareholder(s)’ or member(s)’ respective
allocable shares of such Borrower’s income that are taxable directly to such
shareholder(s) or member(s), provided, however, that no Event of Default shall
exist, and no act, event or condition shall have occurred or exist which with
notice or the lapse of time, or both, would constitute an Event of Default.

 

“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$50,000 at any time; (e) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the Ordinary Course of Business; (f) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the Ordinary
Course of Business, provided, however, that this subpart (f) shall not apply to
Investments of Borrowers in any Subsidiary; (g) Investments consisting of
deposit accounts in which Agent has received a Deposit Account Control
Agreement; (h) Investments by any Borrower in any other Borrower made in
compliance with Section 4.11(c); (i) other Investments in an amount not
exceeding $50,000 in the aggregate; (j) Investments permitted pursuant to
Section 5.17; and (k) any Permitted Acquisitions.

 

“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than any Collateral which is part of the Borrowing Base, arising in the Ordinary
Course of Business with respect to obligations which are not due, or which are
being contested pursuant to a Permitted Contest; (d) Liens on Collateral, other
than Accounts, for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or the subject of a Permitted
Contest; (e) attachments, appeal bonds, judgments and other similar Liens on
Collateral other than Accounts, for sums not exceeding $100,000 in the aggregate
arising in connection with court proceedings; provided, however, that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) [reserved];
(g) Liens and encumbrances in favor of Agent under the Financing Documents;
(h) Liens on Collateral, other than Collateral which is part of the Borrowing
Base, existing on the date hereof and set forth on Schedule 5.2; and (i) any
Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof.

 

 

 

 



 17 

 

 

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to a Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Borrower or Subsidiary under the
laws of a different jurisdiction) that would not adversely affect the rights and
interests of the Agent or Lenders and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective.

 

“Permitted Transfers” means the collective reference to one or more transfers,
via a sale and not by pledge or hypothecation, which, in the aggregate during
the term of this Agreement, result in a transfer of legal or beneficial
ownership or control of up to twenty (20%) of the direct or indirect ownership
or voting interests in the Borrowers or any Guarantor to a Person, (a) that is
purchasing such ownership interest in a public offering registered with the SEC,
or (b) other than a Blocked Person, that is (i) a venture capital investor so
long as Borrowers have given Agent at least fifteen (15) days prior written
notice of the identity of the assignees, together with such information as Agent
shall deem necessary to confirm that such assignee is not a Blocked Person or
(ii) at the time of such transfer, already a holder of direct or indirect
ownership or voting interests in the Borrowers. Notwithstanding the limitations
set forth in the foregoing sentence (a) any holder of direct or indirect
ownership or voting interests in the Borrowers which is a partnership may
transfer such holder’s rights to such holder’s constituent partners, retired
partners (including spouses, ancestors, lineal descendants and siblings of such
partners or spouses who acquire such interests by gift, will or intestate
succession) or their respective Affiliates, (b) any holder of direct or indirect
ownership or voting interests in the Borrowers which is a limited liability
company may transfer such holder’s right to such holder’s members, (c) any
holder of direct or indirect ownership or voting interests in the Borrowers
which is a natural person may transfer such holder’s rights to any immediate
family member or to any trust created for the benefit of such holder or his or
her immediate family members, and (d) any holder of direct or indirect ownership
or voting interests in the Borrowers may transfer such holder’s rights to a
Permitted Affiliate of such holder (provided, however, that no transfer of any
given interest pursuant to this subpart may be made more often than once per
twelve (12) month period), subject in each case to such transferee’s agreeing in
writing to be bound by the rights and restrictions of this Agreement; and any
such transfer described in the foregoing clauses (a) through (d) shall be deemed
a “Permitted Transfer” and shall not count toward the twenty percent (20%)
limitation described above.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

 

 

 



 18 

 

 

“Pro Rata Share” means with respect to a Lender’s obligation to make Revolving
Loans, (a) such Lender’s right to receive the unused line fee described in
Section 2.2(b), (b) such Lender’s obligation to purchase interests and
participations in Letters of Credit and related Support Agreement liabilities
and obligations, and such Lender’s obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.5(b), in accordance with the Revolving Loan Commitment Percentage of
such Lender, (c) with respect to a Lender’s right to receive payments of
principal and interest with respect to Revolving Loans, such Lender’s Revolving
Loan Exposure with respect thereto; and (d) for all other purposes (including,
without limitation, the indemnification obligations arising under Section 11.6)
with respect to any Lender, the percentage obtained by dividing (i) the sum of
the Revolving Loan Commitment Amount of such Lender (or, in the event the
Revolving Loan Commitment shall have been terminated, such Lender’s then
existing Revolving Loan Outstandings), by (ii) the sum of the Revolving Loan
Commitment (or, in the event the Revolving Loan Commitment shall have been
terminated, the then existing Revolving Loan Outstandings) of all Lenders.

 

“Reimbursement Obligations” means, at any date, the obligations of each Borrower
then outstanding to reimburse (a) Agent for payments made by Agent under a
Support Agreement, and/or (b) any LC Issuer, for payments made by such LC Issuer
under a Lender Letter of Credit.

 

“Replacement Lender” has the meaning set forth in Section 11.17(c).

 

“Required Lenders” means at any time Lenders holding (a) sixty-six and two
thirds percent (66 2/3%) or more of the Revolving Loan Commitment, or (b) if the
Revolving Loan Commitment has been terminated, sixty-six and two thirds percent
(66 2/3%) or more of the sum of (x) the then aggregate outstanding principal
balance of the Loans plus (y) the then aggregate amount of Letter of Credit
Liabilities.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

 

“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in a Borrower or a Subsidiary of a Borrower (other than
(i) payments of salaries to individuals, (ii) directors fees, and (iii) advances
and reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of a
Borrower, or (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in a Borrower or a Subsidiary of a
Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower unless permitted under and made pursuant to a Subordination Agreement
applicable to such loans or other indebtedness.

 

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

 

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

 

“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

 

 

 

 



 19 

 

 

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by (a) any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party, and (b) any Additional Tranche(s)
activated by Borrowers. For the avoidance of doubt, the aggregate Revolving Loan
Commitment Amount of all Lenders on the Closing Date shall be $12,000,000 and if
the Additional Tranche is fully activated by Borrowers pursuant to the terms of
the Agreement such amount shall increase to $16,000,000.

 

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

 

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

 

“Revolving Loan Outstandings” means, at any time of calculation, (a) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities, and (b) when used with reference
to any single Lender, the sum of the then existing outstanding principal amount
of Revolving Loans advanced by such Lender plus the then existing Letter of
Credit Liabilities for the account of such Lender.

 

“Revolving Loans” has the meaning set forth in Section 2.1(b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

 

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

 

 



 20 

 

 

“Settlement Date” has the meaning set forth in Section 11.13(a)(ii).

 

“Settlement Service” has the meaning set forth in Section 11.17(a)(v).

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.

 

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion. As of the Closing Date, there is no Subordinated Debt.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion. As of the Closing
Date, there are no Subordinated Debt Documents.

 

“Subordinated Swap Contract” means a Swap Contract between a Borrower and an
Eligible Swap Counterparty that Agent has designated, in its discretion, as
being secured by the Collateral on a basis that is subordinate to all of the
other Obligations.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.

 

“Support Agreement” has the meaning set forth in Section 2.5(a).

 

 

 

 



 21 

 

 

“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

 

“Taxes” has the meaning set forth in Section 2.8.

 

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

 

“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.

 

Section 1.2                        Accounting Terms and Determinations. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including, without
limitation, determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
each Borrower and its Consolidated Subsidiaries delivered to Agent and each of
the Lenders on or prior to the Closing Date. If at any time any change in GAAP
would affect the computation of any financial ratio or financial requirement set
forth in any Financing Document, and either Borrowers or the Required Lenders
shall so request, the Agent, the Lenders and Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, however, that until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrowers shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement which
include a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”, as defined therein.

 

 

 

 



 22 

 

 

Section 1.3                        Other Definitional and Interpretive
Provisions. References in this Agreement to “Articles”, “Sections”, “Annexes”,
“Exhibits”, or “Schedules” shall be to Articles, Sections, Annexes, Exhibits or
Schedules of or to this Agreement unless otherwise specifically provided. Any
term defined herein may be used in the singular or plural. “Include”, “includes”
and “including” shall be deemed to be followed by “without limitation”. Except
as otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person. References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively. Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. All amounts
used for purposes of financial calculations required to be made herein shall be
without duplication. References to any statute or act, without additional
reference, shall be deemed to refer to federal statutes and acts of the United
States. References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto. As used in this
Agreement, the meaning of the term “material” or the phrase “in all material
respects” is intended to refer to an act, omission, violation or condition which
reflects or could reasonably be expected to result in a Material Adverse Effect.
References to capitalized terms that are not defined herein, but are defined in
the UCC, shall have the meanings given them in the UCC. All references herein to
times of day shall be references to daylight or standard time, as applicable.

 

Section 1.4                        Time is of the Essence. Time is of the
essence in Borrower’s and each other Credit Party’s performance under this
Agreement and all other Financing Documents.

 

ARTICLE 2 - LOANS AND LETTERS OF CREDIT

 

Section 2.1                        Loans.

 

(a)                Reserved

 

(b)               Revolving Loans.

 

(i)                 Revolving Loans and Borrowings. On the terms and subject to
the conditions set forth herein, each Lender severally agrees to make loans to
Borrowers from time to time as set forth herein (each a “Revolving Loan”, and
collectively, “Revolving Loans”) equal to such Lender’s Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrowers hereunder,
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit. Borrowers shall deliver
to Agent a Notice of Borrowing with respect to each proposed Revolving Loan
Borrowing, such Notice of Borrowing to be delivered before 1:00 p.m. (Eastern
time) two (2) Business Days prior to the date of such proposed borrowing. Each
Borrower and each Revolving Lender hereby authorizes Agent to make Revolving
Loans on behalf of Revolving Lenders, at any time in its sole discretion, (A) as
provided in Section 2.5(c), with respect to obligations arising under Support
Agreements and/or Lender Letters of Credit, and (B) to pay principal owing in
respect of the Loans and interest, fees, expenses and other charges payable by
any Credit Party from time to time arising under this Agreement or any other
Financing Document. The Borrowing Base shall be determined by Agent based on the
most recent Borrowing Base Certificate delivered to Agent in accordance with
this Agreement and such other information as may be available to Agent. Without
limiting any other rights and remedies of Agent hereunder or under the other
Financing Documents, the Revolving Loans shall be subject to Agent’s continuing
right to withhold from the Borrowing Base reserves, and to increase and decrease
such reserves from time to time, if and to the extent that in Agent’s good faith
credit judgment and discretion, such reserves are necessary.

 

(ii)               Mandatory Revolving Loan Repayments and Prepayments.

 

(A)             The Revolving Loan Commitment shall terminate on the Termination
Date. On such Termination Date, there shall become due, and Borrowers shall pay,
the entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

 

 

 

 



 23 

 

 

(B)              If at any time the Revolving Loan Outstandings exceed the
Revolving Loan Limit, then, on the next succeeding Business Day, Borrowers shall
repay the Revolving Loans or cash collateralize Letter of Credit Liabilities in
the manner specified in Section 2.5(e) or cause the cancellation of outstanding
Letters of Credit, or any combination of the foregoing, in an aggregate amount
equal to such excess.

 

(C)              Principal payable on account of Revolving Loans shall be
payable by Borrowers to Agent (I) immediately upon the receipt by any Borrower
or Agent of any payments on or proceeds from any of the Accounts, to the extent
of such payments or proceeds, as further described in Section 2.11 below, and
(II) in full on the Termination Date.

 

(iii)              Optional Prepayments. Borrowers may from time to time prepay
the Revolving Loans in whole or in part; provided, however, that any such
partial prepayment shall be in an amount equal to $100,000 or a higher integral
multiple of $25,000.

 

(iv)              LIBOR Rate.

 

(A)             Except as provided in subsection (C) below, Revolving Loans
shall accrue interest at the LIBOR Rate plus the Applicable Margin.

 

(B)              The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable Law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), which additional or
increased costs would increase the cost of funding loans bearing interest based
upon the LIBOR Rate; provided, however, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in applicable Law”,
regardless of the date enacted, adopted or issued. In any such event, the
affected Lender shall give Borrowers and Agent notice of such a determination
and adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (I) require such Lender to furnish to Borrowers a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (II) repay the Loans bearing
interest based upon the LIBOR Rate with respect to which such adjustment is
made.

 

(C)              In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Loans bearing interest based upon the LIBOR Rate or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (I) in the case of any outstanding Loans of such
Lender bearing interest based upon the LIBOR Rate, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such Loans, and interest upon such Lender’s Loans thereafter shall accrue
interest at Base Rate plus the Applicable Margin, and (II)  such Loans shall
continue to accrue interest at Base Rate plus the Applicable Margin until such
Lender determines that it would no longer be unlawful or impractical to maintain
such Loans at the LIBOR Rate.

 

 

 

 



 24 

 

 

(D)             Anything to the contrary contained herein notwithstanding,
neither Agent nor any Lender is required actually to acquire eurodollar deposits
to fund or otherwise match fund any Obligation as to which interest accrues
based on the LIBOR Rate.

 

(c)                Additional Tranches. After the Closing Date, so long as no
Default or Event of Default exists and subject to the terms of this Agreement,
with the prior written consent of Agent and all Lenders in their sole
discretion, the Revolving Loan Commitment may be increased upon the written
request of Borrower Representative (which such request shall state the aggregate
amount of the Additional Tranche requested and shall be made at least thirty
(30) days prior to the proposed effective date of such Additional Tranche) to
Agent to activate an Additional Tranche; provided, however, that Agent and
Lenders shall have no obligation to consent to any requested activation of an
Additional Tranche and the written consent of Agent and all Lenders shall be
required in order to activate an Additional Tranche. Upon activating an
Additional Tranche, each Lender’s Commitment shall increase by a proportionate
amount so as to maintain the same Pro Rata Percentage of the Revolving Loan
Commitment as such Lender held immediately prior to such activation. In the
event Agent and all Lenders do not consent to the activation of a requested
Additional Tranche within thirty (30) days after receiving a written request
from Borrower Representative, then the Revolving Loan Commitment shall not be
increased and, within the next ninety (90) days, Borrowers may terminate this
Agreement upon written notice to Agent and, if the Borrowing Base on the date of
such request would have supported such increased Revolving Loan Commitment, upon
repayment in full of all Obligations, no fee shall be due pursuant to Section
2.2(f) in connection with such termination.

 

Section 2.2                        Interest, Interest Calculations and Certain
Fees.

 

(a)                Interest. From and following the Closing Date, except as
expressly set forth in this Agreement, Loans and the other Obligations shall
bear interest at the sum of the LIBOR Rate plus the Applicable Margin. Interest
on the Loans shall be paid in arrears on the first (1st) day of each month and
on the maturity of such Loans, whether by acceleration or otherwise. Interest on
all other Obligations shall be payable upon demand. For purposes of calculating
interest, all funds transferred to the Payment Account for application to any
Revolving Loans shall be subject to a three (3) Business Day clearance period
and all interest accruing on such funds during such clearance period shall
accrue for the benefit of Agent, and not for the benefit of the Lenders.

 

(b)               Unused Line Fee. From and following the Closing Date,
Borrowers shall pay Agent, for the benefit of all Lenders committed to make
Revolving Loans, in accordance with their respective Pro Rata Shares, a fee in
an amount equal to (i) (A) the Revolving Loan Commitment minus (B) the average
daily balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii) 0.50% per annum. Such fee is to be paid monthly in
arrears on the first day of each month.

 

(c)                Fee Letter. Borrowers shall pay to Agent all amounts as set
forth in the Fee Letter, at the times specified therein.

 

(d)               Reserved.

 

 

 

 



 25 

 

 

(e)                Reserved.

 

(f)                Deferred Revolving Loan Origination Fee. If Lenders’ funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate for any reason (whether by voluntary termination by Borrowers, by
reason of the occurrence of an Event of Default or otherwise) prior to the
Commitment Expiry Date, Borrowers shall pay to Agent, for the benefit of all
Lenders committed to make Revolving Loans on the Closing Date, a fee as
compensation for the costs of such Lenders being prepared to make funds
available to Borrowers under this Agreement, equal to an amount determined by
multiplying the Revolving Loan Commitment by the following applicable percentage
amount: 2.00% for the first year following the Closing Date, 0.50% for the
second year following the Closing Date, and 0.50% thereafter. All fees payable
pursuant to this paragraph shall be paid on the date of termination of such
Revolving Loan Commitment, and be deemed fully earned and non-refundable as of
the Closing Date. Notwithstanding the above, in the event that a sale of all or
substantially all of the Borrowers’ assets and/or a Change in Control
transaction causes such termination, the above referenced fees shall be 1.00%
for the first year following the Closing Date and 0% thereafter.

 

(g)               Reserved

 

(h)               Reserved

 

(i)                 Audit Fees. Borrowers shall pay to Agent, for its own
account and not for the benefit of any other Lenders, all reasonable fees and
expenses in connection with audits and inspections of Borrowers’ books and
records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as Agent shall
deem appropriate, which shall be due and payable on the first Business Day of
the month following the date of issuance by Agent of a written request for
payment thereof to Borrowers.

 

(j)                 Wire Fees. Borrowers shall pay to Agent, for its own account
and not for the account of any other Lenders, on written demand, fees for
incoming and outgoing wires made for the account of Borrowers, such fees to be
based on Agent’s then current wire fee schedule (available upon written request
of the Borrowers).

 

(k)               Late Charges. If payments of principal (other than a final
installment of principal upon the Termination Date), interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents are not timely made and remain overdue for a period of five (5) days,
Borrowers, without notice or demand by Agent, promptly shall pay to Agent, for
its own account and not for the benefit of any other Lenders, as additional
compensation to Agent in administering the Obligations, an amount equal to five
percent (5.0%) of each delinquent payment.

 

(l)                 Computation of Interest and Related Fees. All interest and
fees under each Financing Document shall be calculated on the basis of a 360-day
year for the actual number of days elapsed. The date of funding of a Loan shall
be included in the calculation of interest. The date of payment of a Loan shall
be excluded from the calculation of interest. If a Loan is repaid on the same
day that it is made, one (1) day’s interest shall be charged.

 

(m)              Automated Clearing House Payments. If Agent so elects, monthly
payments of principal, interest, fees, expenses or any other amounts due and
owing from Borrower to Agent hereunder shall be paid to Agent by Automated
Clearing House debit of immediately available funds from the financial
institution account designated by Borrower Representative in the Automated
Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt. Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting. In no event shall any
such payments be refunded to Borrowers.

 


 

 



 26 

 

 

Section 2.3                        Notes. The portion of the Loans made by each
Lender shall be evidenced, if so requested by such Lender, by one or more
promissory notes executed by Borrowers on a joint and several basis (each, a
“Note”) in an original principal amount equal to such Lender’s Revolving Loan
Commitment Amount. Upon activation of an Additional Tranche in accordance with
Section 2.1(c) hereof, Borrowers shall deliver to each Lender to whom Borrowers
previously delivered a Note, a restated Note evidencing such Lender’s Revolving
Loan Commitment Amount.

 

Section 2.4                        Reserved.

 

Section 2.5                        Letters of Credit and Letter of Credit Fees.

 

(a)                Letter of Credit. On the terms and subject to the conditions
set forth herein, the Revolving Loan Commitment may be used by Borrowers, in
addition to the making of Revolving Loans hereunder, for the issuance, prior to
that date which is one year prior to the Termination Date, by (i) Agent, of
letters of credit, Guarantees or other agreements or arrangements (each, a
“Support Agreement”) to induce an LC Issuer to issue or increase the amount of,
or extend the expiry date of, one or more Letters of Credit and (ii) a Lender,
identified by Agent, as an LC Issuer, of one or more Lender Letters of Credit,
so long as, in each case:

 

(i)                Agent shall have received a Notice of LC Credit Event at
least five (5) Business Days before the relevant date of issuance, increase or
extension; and

 

(ii)               after giving effect to such issuance, increase or extension,
(A) the aggregate Letter of Credit Liabilities do not exceed $0, and (B) the
Revolving Loan Outstandings do not exceed the Revolving Loan Limit.

 

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any Letter of Credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender. Each Lender that is an LC Issuer
hereby agrees to give Agent prompt written notice of each issuance of a Lender
Letter of Credit by such Lender and each payment made by such Lender in respect
of Lender Letters of Credit issued by such Lender.

 

Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Loan Commitment will be available for
the issuance of a Letter of Credit until such times as Agent notifies Borrower
Representative that a Lender party to this Agreement is an LC Issuer.

 

(b)               Letter of Credit Fee. Borrowers shall pay to Agent, for the
benefit of the Revolving Lenders in accordance with their respective Pro Rata
Shares, a letter of credit fee with respect to the Letter of Credit Liabilities
for each Letter of Credit, computed for each day from the date of issuance of
such Letter of Credit to the date that is the last day a drawing is available
under such Letter of Credit, at a rate per annum equal to the Applicable Margin
then applicable to Loans bearing interest based upon the LIBOR Rate. Such fee
shall be payable in arrears on the last day of each calendar month prior to the
Termination Date and on such date. In addition, Borrowers agree to pay promptly
to the LC Issuer any fronting or other fees that it may charge in connection
with any Letter of Credit.

 

 

 

 



 27 

 

 

(c)               Reimbursement Obligations of Borrowers. If either (i) Agent
shall make a payment to an LC Issuer pursuant to a Support Agreement, or
(ii) any Lender shall notify Agent that it has made payment in respect of, a
Lender Letter of Credit, (A) the applicable Borrower shall reimburse Agent or
such Lender, as applicable, for the amount of such payment by the end of the day
on which Agent or such Lender shall make such payment and (B) Borrowers shall be
deemed to have immediately requested that Revolving Lenders make a Revolving
Loan, in a principal amount equal to the amount of such payment (but solely to
the extent such Borrower shall have failed to directly reimburse Agent or, with
respect to Lender Letters of Credit, the applicable LC Issuer, for the amount of
such payment). Agent shall promptly notify Revolving Lenders of any such deemed
request and each Revolving Lender hereby agrees to make available to Agent not
later than noon (Eastern time) on the Business Day following such notification
from Agent such Revolving Lender’s Pro Rata Share of such Revolving Loan. Each
Revolving Lender hereby absolutely and unconditionally agrees to fund such
Revolving Lender’s Pro Rata Share of the Loan described in the immediately
preceding sentence, unaffected by any circumstance whatsoever, including,
without limitation, (x) the occurrence and continuance of a Default or Event of
Default, (y) the fact that, whether before or after giving effect to the making
of any such Revolving Loan, the Revolving Loan Outstandings exceed or will
exceed the Revolving Loan Limit, and/or (z) the non-satisfaction of any
conditions set forth in Section 7.2. Agent hereby agrees to apply the gross
proceeds of each Revolving Loan deemed made pursuant to this Section 2.5(c) in
satisfaction of Borrowers’ reimbursement obligations arising pursuant to this
Section 2.5(c). Borrowers shall pay interest, on demand, on all amounts so paid
by Agent pursuant to any Support Agreement or to any applicable Lender in
honoring a draw request under any Lender Letter of Credit for each day from the
date of such payment until Borrowers reimburse Agent or the applicable Lender
therefor (whether pursuant to clause (A) or (B) of the first sentence of this
subsection (c)) at a rate per annum equal to the sum of two percent (2%) plus
the interest rate applicable to Revolving Loans for such day.

 

(d)              Reimbursement and Other Payments by Borrowers. The obligations
of each Borrower to reimburse Agent and/or the applicable LC Issuer pursuant to
Section 2.5(c) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including the following:

 

(i)                 any lack of validity or enforceability of, or any amendment
or waiver of or any consent to departure from, any Letter of Credit or any
related document;

 

(ii)                the existence of any claim, set-off, defense or other right
which any Borrower may have at any time against the beneficiary of any Letter of
Credit, the LC Issuer (including any claim for improper payment), Agent, any
Lender or any other Person, whether in connection with any Financing Document or
any unrelated transaction, provided, however, that nothing herein shall prevent
the assertion of any such claim by separate suit or compulsory counterclaim;

 

(iii)              any statement or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever;

 

(iv)              any affiliation between the LC Issuer and Agent; or

 

(v)               to the extent permitted under applicable law, any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

 

(e)                Deposit Obligations of Borrowers. In the event any Letters of
Credit are outstanding at the time that Borrowers prepay in full or are required
to repay the Obligations or the Revolving Loan Commitment is terminated,
Borrowers shall (i) deposit with Agent for the benefit of all Revolving Lenders
cash in an amount equal to one hundred ten percent (110%) of the aggregate
outstanding Letter of Credit Liabilities to be available to Agent, for its
benefit and the benefit of issuers of Letters of Credit, to reimburse payments
of drafts drawn under such Letters of Credit and pay any fees and expenses
related thereto, and (ii) prepay the fee payable under Section 2.5(b) with
respect to such Letters of Credit for the full remaining terms of such Letters
of Credit assuming that the full amount of such Letters of Credit as of the date
of such repayment or termination remain outstanding until the end of such
remaining terms. Upon termination of any such Letter of Credit and so long as no
Event of Default has occurred and is continuing, the unearned portion of such
prepaid fee attributable to such Letter of Credit shall be refunded to
Borrowers, together with the deposit described in the preceding clause (i)
attributable to such Letter of Credit, but only to the extent not previously
applied by Agent in the manner described herein.

 

 

 

 



 28 

 

 

(f)                Participations in Support Agreements and Lender Letters of
Credit.

 

(i)                Concurrently with the issuance of each Supported Letter of
Credit, Agent shall be deemed to have sold and transferred to each Revolving
Lender, and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from Agent, without recourse or
warranty, an undivided interest and participation in, to the extent of such
Lender’s Pro Rata Share, Agent’s Support Agreement liabilities and obligations
in respect of such Supported Letter of Credit and Borrowers’ Reimbursement
Obligations with respect thereto. Concurrently with the issuance of each Lender
Letter of Credit, the LC Issuer in respect thereof shall be deemed to have sold
and transferred to each Revolving Lender, and each such Revolving Lender shall
be deemed irrevocably and immediately to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
in, to the extent of such Lender’s Pro Rata Share, such Lender Letter of Credit
and Borrowers’ Reimbursement Obligations with respect thereto. Any purchase
obligation arising pursuant to the immediately two preceding sentences shall be
absolute and unconditional and shall not be affected by any circumstances
whatsoever.

 

(ii)                If either (A) Agent makes any payment or disbursement under
any Support Agreement and/or (B) an LC Issuer makes any payment or disbursement
under any Lender Letter of Credit, and (I) Borrowers have not reimbursed Agent
or the applicable LC Issuer, as applicable, in full for such payment or
disbursement in accordance with Section 2.5(c), or (II) any reimbursement under
any Support Agreement or Lender Letter of Credit received by Agent or any LC
Issuer, as applicable, from any Credit Party is or must be returned or rescinded
upon or during any bankruptcy or reorganization of any Credit Party or
otherwise, each Revolving Lender shall be irrevocably and unconditionally
obligated to pay to Agent or the applicable LC Issuer, as applicable, its Pro
Rata Share of such payment or disbursement (but no such payment shall diminish
the Obligations of Borrowers under Section 2.5(c)). To the extent any such
Revolving Lender shall not have made such amount available to Agent or the
applicable LC Issuer, as applicable, before 12:00 Noon (Eastern time) on the
Business Day on which such Lender receives notice from Agent or the applicable
LC Issuer, as applicable, of such payment or disbursement, or return or
rescission, as applicable, such Lender agrees to pay interest on such amount to
Agent or the applicable LC Issuer, as applicable, forthwith on demand accruing
daily at the Federal Funds Rate, for the first three (3) days following such
Lender’s receipt of such notice, and thereafter at the Base Rate plus the
Applicable Margin in respect of Revolving Loans. Any such Revolving Lender’s
failure to make available to Agent or the applicable LC Issuer, as applicable,
its Pro Rata Share of any such payment or disbursement, or return or rescission,
as applicable, shall not relieve any other Lender of its obligation hereunder to
make available such other Revolving Lender’s Pro Rata Share of such payment, but
no Revolving Lender shall be responsible for the failure of any other Lender to
make available such other Lender’s Pro Rata Share of any such payment or
disbursement, or return or rescission.

 

Section 2.6                        General Provisions Regarding Payment; Loan
Account.

 

(a)                All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or counterclaim.
If any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day.

 

 

 

 



 29 

 

 

(b)              Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower. All entries in the Loan Account shall be made in accordance
with Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

 

Section 2.7                       Maximum Interest. In no event shall the
interest charged with respect to the Loans or any other Obligations of any
Borrower under any Financing Document exceed the maximum amount permitted under
the laws of the State of Maryland or of any other applicable jurisdiction.
Notwithstanding anything to the contrary herein or elsewhere, if at any time the
rate of interest payable hereunder or under any Note or other Financing Document
(the “Stated Rate”) would exceed the highest rate of interest permitted under
any applicable law to be charged (the “Maximum Lawful Rate”), then for so long
as the Maximum Lawful Rate would be so exceeded, the rate of interest payable
shall be equal to the Maximum Lawful Rate; provided, however, that if at any
time thereafter the Stated Rate is less than the Maximum Lawful Rate, each
Borrower shall, to the extent permitted by law, continue to pay interest at the
Maximum Lawful Rate until such time as the total interest received is equal to
the total interest which would have been received had the Stated Rate been (but
for the operation of this provision) the interest rate payable. Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply. In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to Borrowers.
In computing interest payable with reference to the Maximum Lawful Rate
applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

 

Section 2.8                        Taxes; Capital Adequacy.

 

(a)                All payments of principal and interest on the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Agent’s or any Lender’s net income by the
jurisdictions under which Agent or such Lender is organized or conducts business
(other than solely as the result of entering into any of the Financing Documents
or taking any action thereunder) (all non-excluded items being called “Taxes”).
If any withholding or deduction from any payment to be made by any Borrower
hereunder is required in respect of any Taxes pursuant to any applicable Law,
then Borrowers will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required. If any Taxes are directly asserted against Agent or any Lender
with respect to any payment received by Agent or such Lender hereunder, Agent or
such Lender may pay such Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Agent or such Lender first made written demand
therefor.

 

 

 



 30 

 

 

(b)               If any Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to Agent, for the account of
Agent and the respective Lenders, the required receipts or other required
documentary evidence, Borrowers shall indemnify Agent and Lenders for any
incremental Taxes, interest or penalties that may become payable by Agent or any
Lender as a result of any such failure.

 

(c)                Each Lender that (i) is organized under the laws of a
jurisdiction other than the United States, and (ii)(A) is a party hereto on the
Closing Date or (B) purports to become an assignee of an interest as a Lender
under this Agreement after the Closing Date (unless such Lender was already a
Lender hereunder immediately prior to such assignment) (each such Lender a
“Foreign Lender”) shall execute and deliver to each of Borrowers and Agent one
or more (as Borrowers or Agent may reasonably request) United States Internal
Revenue Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other
applicable forms, certificates or documents prescribed by the United States
Internal Revenue Service or reasonably requested by Agent certifying as to such
Lender’s entitlement to a complete exemption from withholding or deduction of
Taxes. Borrowers shall not be required to pay additional amounts to any Lender
pursuant to this Section 2.8 with respect to United States withholding and
income Taxes to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Lender to comply with this
paragraph other than as a result of a change in law.

 

(d)               If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder or under any Support Agreement or Lender Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided, however, that notwithstanding anything in this Agreement to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.

 

 

 



 31 

 

 

(e)                If any Lender requires compensation under Section 2.8(d), or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
then, upon the written request of Borrower Representative, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder
(subject to the terms of this Agreement) to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or materially reduce amounts payable pursuant to any such
subsection, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion). Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

Section 2.9                        Appointment of Borrower Representative.

 

(a)               Each Borrower hereby irrevocably appoints and constitutes
Borrower Representative as its agent and attorney-in-fact to request and receive
Loans in the name or on behalf of such Borrower and any other Borrowers, deliver
Notices of Borrowing, Notices of LC Credit Events and Borrowing Base
Certificates, give instructions with respect to the disbursement of the proceeds
of the Loans, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Financing Documents and
taking all other actions (including in respect of compliance with covenants) in
the name or on behalf of any Borrower or Borrowers pursuant to this Agreement
and the other Financing Documents. Agent and Lenders may disburse the Loans to
such bank account of Borrower Representative or a Borrower or otherwise make
such Loans to a Borrower, and LC Issuer may provide such Letters of Credit for
the account of a Borrower, in each case as Borrower Representative may designate
or direct, without notice to any other Borrower. Notwithstanding anything to the
contrary contained herein, Agent may at any time and from time to time require
that Loans to or for the account of any Borrower be disbursed directly to an
operating account of such Borrower.

 

(b)               Borrower Representative hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 2.9. Borrower Representative shall ensure that the disbursement of any
Loans that are at any time requested by or to be remitted to or for the account
of a Borrower, or the issuance of any Letter of Credit requested on behalf of a
Borrower hereunder, shall be remitted or issued to or for the account of such
Borrower.

 

(c)               Each Borrower hereby irrevocably appoints and constitutes
Borrower Representative as its agent to receive statements on account and all
other notices from Agent, Lenders and LC Issuer with respect to the Obligations
or otherwise under or in connection with this Agreement and the other Financing
Documents.

 

(d)               Any notice, election, representation, warranty, agreement or
undertaking made or delivered by or on behalf of any Borrower by Borrower
Representative shall be deemed for all purposes to have been made or delivered
by such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if made or delivered directly by
such Borrower.

 

 

 



 32 

 

 

(e)                No resignation by or termination of the appointment of
Borrower Representative as agent and attorney-in-fact as aforesaid shall be
effective, except after ten (10) Business Days’ prior written notice to Agent.
If the Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Financing Documents, and the
retiring or terminated Borrower Representative’s appointment, powers and duties
as Borrower Representative shall be thereupon terminated.

 

Section 2.10                      Joint and Several Liability; Rights of
Contribution; Subordination and Subrogation.

 

(a)                Borrowers are defined collectively to include all Persons
named as one of the Borrowers herein; provided, however, that any references
herein to “any Borrower”, “each Borrower” or similar references, shall be
construed as a reference to each individual Person named as one of the Borrowers
herein. Each Person so named shall be jointly and severally liable for all of
the obligations of Borrowers under this Agreement. Each Borrower, individually,
expressly understands, agrees and acknowledges, that the credit facilities would
not be made available on the terms herein in the absence of the collective
credit of all of the Persons named as the Borrowers herein, the joint and
several liability of all such Persons, and the cross-collateralization of the
collateral of all such Persons. Accordingly, each Borrower individually
acknowledges that the benefit to each of the Persons named as one of the
Borrowers as a whole constitutes reasonably equivalent value, regardless of the
amount of the credit facilities actually borrowed by, advanced to, or the amount
of collateral provided by, any individual Borrower. In addition, each entity
named as one of the Borrowers herein hereby acknowledges and agrees that all of
the representations, warranties, covenants, obligations, conditions, agreements
and other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.

 

(b)               Notwithstanding any provisions of this Agreement to the
contrary, it is intended that the joint and several nature of the liability of
each Borrower for the Obligations and the Liens granted by Borrowers to secure
the Obligations, not constitute a Fraudulent Conveyance (as defined below).
Consequently, Agent, Lenders and each Borrower agree that if the liability of a
Borrower for the Obligations, or any Liens granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the liability of such Borrower and the Liens securing
such liability shall be valid and enforceable only to the maximum extent that
would not cause such liability or such Lien to constitute a Fraudulent
Conveyance, and the liability of such Borrower and this Agreement shall
automatically be deemed to have been amended accordingly. For purposes hereof,
the term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

 

 



 33 

 

 

(c)                Agent is hereby authorized, without notice or demand (except
as otherwise specifically required under this Agreement) and without affecting
the liability of any Borrower hereunder, at any time and from time to time, to
(i) renew, extend or otherwise increase the time for payment of the Obligations;
(ii) with the written agreement of any Borrower, change the terms relating to
the Obligations or otherwise modify, amend or change the terms of any Note or
other agreement, document or instrument now or hereafter executed by any
Borrower and delivered to Agent for any Lender; (iii) accept partial payments of
the Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower. Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference. Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers. All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrowers.

 

(d)               Each Borrower hereby agrees that, except as hereinafter
provided, its obligations hereunder shall be unconditional, irrespective of
(i) the absence of any attempt to collect the Obligations from any obligor or
other action to enforce the same; (ii) the waiver or consent by Agent with
respect to any provision of any instrument evidencing the Obligations, or any
part thereof, or any other agreement heretofore, now or hereafter executed by a
Borrower and delivered to Agent; (iii) failure by Agent to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations; (iv) the institution of any
proceeding under the Bankruptcy Code, or any similar proceeding, by or against a
Borrower or Agent’s election in any such proceeding of the application of
Section 1111(b)(2) of the Bankruptcy Code; (v) any borrowing or grant of a
security interest by a Borrower as debtor-in-possession, under Section 364 of
the Bankruptcy Code; (vi) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Agent’s claim(s) for repayment of any of the
Obligations; or (vii) any other circumstance other than payment in full of the
Obligations which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety.

 

(e)                The Borrowers hereby agree, as between themselves, that to
the extent that Agent, on behalf of Lenders, shall have received from any
Borrower any Recovery Amount (as defined below), then the paying Borrower shall
have a right of contribution against each other Borrower in an amount equal to
such other Borrower’s contributive share of such Recovery Amount; provided,
however, that in the event any Borrower suffers a Deficiency Amount (as defined
below), then the Borrower suffering the Deficiency Amount shall be entitled to
seek and receive contribution from and against the other Borrowers in an amount
equal to the Deficiency Amount; and provided, further, that in no event shall
the aggregate amounts so reimbursed by reason of the contribution of any
Borrower equal or exceed an amount that would, if paid, constitute or result in
a Fraudulent Conveyance. Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property. The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full. As used in this Section 2.10(e), the term “Recovery
Amount” means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any Collateral.
As used in this Section 2.10(e), the term “Deficiency Amount” means any amount
that is less than the entire amount a Borrower is entitled to receive by way of
contribution or subrogation from, but that has not been paid by, the other
Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to $0
through contributions and reimbursements made under the terms of this
Section 2.10(e) or otherwise.

 

 

 

 



 34 

 

 

Section 2.11                     Collections and Lockbox Account.

 

(a)                Borrowers shall maintain a lockbox (the “Lockbox”) with a
United States depository institution designated from time to time by Agent (the
“Lockbox Bank”), subject to the provisions of this Agreement, and shall execute
with the Lockbox Bank a Deposit Account Control Agreement and such other
agreements related to such Lockbox as Agent may require. Borrowers shall ensure
that all collections of Accounts (other than Accounts for which the Account
Debtor is a Governmental Account Debtor) are paid directly from Account Debtors
(i) into the Lockbox for deposit into the Lockbox Account and/or (ii) directly
into the Lockbox Account; provided, however, unless Agent shall otherwise direct
by written notice to Borrowers, Borrowers shall be permitted to cause Account
Debtors who are individuals to pay Accounts directly to Borrowers, which
Borrowers shall then administer and apply in the manner required below. All
funds deposited into a Lockbox Account shall be transferred into the Payment
Account by the close of each Business Day.

 

(b)                [Reserved]

 

(c)                Notwithstanding anything in any lockbox agreement or Deposit
Account Control Agreement to the contrary, Borrowers agree that they shall be
liable for any fees and charges in effect from time to time and charged by the
Lockbox Bank in connection with the Lockbox and the Lockbox Account, and that
Agent shall have no liability therefor. Borrowers hereby indemnify and agree to
hold Agent harmless from any and all liabilities, claims, losses and demands
whatsoever, including reasonable attorneys’ fees and expenses, arising from or
relating to actions of Agent or the Lockbox Bank pursuant to this Section or any
lockbox agreement or Deposit Account Control Agreement or similar agreement,
except to the extent of such losses arising solely from Agent’s gross negligence
or willful misconduct.

 

(d)               Agent shall apply, on a daily basis, all funds transferred
into the Payment Account pursuant to this Section to reduce the outstanding
Revolving Loans in such order of application as Agent shall elect. If as the
result of collections of Accounts pursuant to the terms and conditions of this
Section, a credit balance exists with respect to the Loan Account, such credit
balance shall not accrue interest in favor of Borrowers, but Agent shall
transfer such funds into an account designated by Borrower Representative for so
long as no Event of Default exists.

 

(e)               To the extent that any collections of Accounts or proceeds of
other Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to the applicable Lockbox or Lockbox Account. No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers. If any funds received by any Borrower are commingled with other funds
of the Borrowers, or are required to be deposited to a Lockbox or Lockbox
Account and are not so deposited within two (2) Business Days, then Borrowers
shall pay to Agent, for its own account and not for the account of any other
Lenders, a compliance fee equal to $500 for each day that any such conditions
exist.

 

 

 

 



 35 

 

 

(f)                Borrowers acknowledge and agree that compliance with the
terms of this Section is essential, and that Agent and Lenders will suffer
immediate and irreparable injury and have no adequate remedy at law, if any
Borrower, through acts or omissions, causes or permits Account Debtors to send
payments other than to the Lockbox or Lockbox Accounts or if any Borrower fails
to promptly deposit collections of Accounts or proceeds of other Collateral in
the Lockbox Account as herein required. Accordingly, in addition to all other
rights and remedies of Agent and Lenders hereunder, Agent shall have the right
to seek specific performance of the Borrowers’ obligations under this Section,
and any other equitable relief as Agent may deem necessary or appropriate, and
Borrowers waive any requirement for the posting of a bond in connection with
such equitable relief.

 

(g)               Borrowers shall not, and Borrowers shall not suffer or permit
any Credit Party to, (i) withdraw any amounts from any Lockbox Account,
(ii) change the procedures or sweep instructions under the agreements governing
any Lockbox Accounts, or (iii) send to or deposit in any Lockbox Account any
funds other than payments made with respect to and proceeds of Accounts or other
Collateral. Borrowers shall, and shall cause each Credit Party to, cooperate
with Agent in the identification and reconciliation on a daily basis of all
amounts received in or required to be deposited into the Lockbox Accounts. If
more than five percent (5%) of the collections of Accounts received by Borrowers
during any given fifteen (15) day period is not identified or reconciled to the
reasonable satisfaction of Agent within ten (10) Business Days of receipt, Agent
shall not be obligated to make further advances under this Agreement until such
amount is identified or is reconciled to the reasonable satisfaction of Agent,
as the case may be. In addition, if any such amount cannot be identified or
reconciled to the reasonable satisfaction of Agent, Agent may utilize its own
staff or, if it deems necessary, engage an outside auditor, in either case at
Borrowers’ expense (which in the case of Agent’s own staff shall be in
accordance with Agent’s then prevailing customary charges (plus expenses)), to
make such examination and report as may be necessary to identify and reconcile
such amount.

 

(h)               If any Borrower breaches its obligation to direct payments of
the proceeds of the Collateral to the Lockbox Account, Agent, as the irrevocably
made, constituted and appointed true and lawful attorney for Borrowers, may, by
the signature or other act of any of Agent’s authorized representatives (without
requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrowers by directing payment to the Lockbox Account.

 

Section 2.12                     Termination; Restriction on Termination.

 

(a)                Termination by Lenders. In addition to the rights set forth
in Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice upon or after the occurrence and during
the continuance of an Event of Default.

 

(b)               Termination by Borrowers. Upon at least thirty (30) days’
prior written notice to Agent and Lenders, Borrowers may, at their option,
terminate this Agreement; provided, however, that no such termination shall be
effective until Borrowers have (i) paid or collateralized to Agent’s
satisfaction all of the Obligations in immediately available funds, all Letters
of Credit and Support Agreements have expired, terminated or have been cash
collateralized to Agent’s satisfaction, (ii) complied with Section 2.2(f). Any
notice of termination given by Borrowers shall be irrevocable unless all Lenders
otherwise agree in writing and no Lender shall have any obligation to make any
Loans or issue or procure any Letters of Credit or Support Agreements on or
after the termination date stated in such notice. Borrowers may elect to
terminate this Agreement in its entirety only. No section of this Agreement or
type of Loan available hereunder may be terminated singly.

 

 

 

 



 36 

 

 

(c)                Effectiveness of Termination. All of the Obligations shall be
immediately due and payable upon the Termination Date. All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.2(f) and the terms of any fee letter resulting from such
termination. Notwithstanding the foregoing or the payment in full of the
Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

 

Section 3.1                       Existence and Power. Each Credit Party is an
entity as specified on Schedule 3.1, is duly organized, validly existing and in
good standing under the laws of the jurisdiction specified on Schedule 3.1 and
no other jurisdiction, has the same legal name as it appears in such Credit
Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 3.1, and has all powers and all
Permits necessary or desirable in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
Permits could not reasonably be expected to have a Material Adverse Effect. Each
Credit Party is qualified to do business as a foreign entity in each
jurisdiction in which it is required to be so qualified, which jurisdictions as
of the Closing Date are specified on Schedule 3.1, except where the failure to
be so qualified could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 3.1, no Credit Party (a) has had, over
the five (5) year period preceding the Closing Date, any name other than its
current name, or (b) was incorporated or organized under the laws of any
jurisdiction other than its current jurisdiction of incorporation or
organization.

 

Section 3.2                       Organization and Governmental Authorization;
No Contravention. The execution, delivery and performance by each Credit Party
of the Operative Documents to which it is a party are within its powers, have
been duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
Governmental Authority and do not violate, conflict with or cause a breach or a
default under (a) any Law applicable to any Credit Party or any of the
Organizational Documents of any Credit Party, or (b) any agreement or instrument
binding upon it, except for such violations, conflicts, breaches or defaults as
could not, with respect to this clause (b), reasonably be expected to have a
Material Adverse Effect.

 

 

 

 



 37 

 

 

Section 3.3                      Binding Effect. Each of the Operative Documents
to which any Credit Party is a party constitutes a valid and binding agreement
or instrument of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

Section 3.4                       Capitalization. The authorized equity
securities of each of the Credit Parties as of the Closing Date are as set forth
on Schedule 3.4. All issued and outstanding equity securities of each of the
Credit Parties are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens other than those in favor of Agent
for the benefit of Agent and Lenders, and such equity securities were issued in
compliance with all applicable Laws. The identity of the holders of the equity
securities of each of the Credit Parties and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
as of the Closing Date is set forth on Schedule 3.4. No shares of the capital
stock or other equity securities of any Credit Party, other than those described
above, are issued and outstanding as of the Closing Date. Except as set forth on
Schedule 3.4, as of the Closing Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party of any
equity securities of any such entity.

 

Section 3.5                      Financial Information. All information
delivered to Agent and pertaining to the financial condition of any Credit Party
fairly presents the financial position of such Credit Party as of such date in
conformity with GAAP (and as to unaudited financial statements, subject to
normal year-end adjustments and the absence of footnote disclosures). Since
December 31, 2016, there has been no material adverse change in the business,
operations, properties, prospects or condition (financial or otherwise) of any
Credit Party.

 

Section 3.6                       Litigation. Except as set forth on
Schedule 3.6 as of the Closing Date, and except as hereafter disclosed to Agent
in writing, there is no Litigation pending against, or to such Borrower’s
knowledge threatened against or affecting, any Credit Party or, to such
Borrower’s knowledge, any party to any Operative Document other than a Credit
Party. There is no Litigation pending in which an adverse decision could
reasonably be expected to have a Material Adverse Effect or which in any manner
draws into question the validity of any of the Operative Documents.

 

Section 3.7                       Ownership of Property. Each Borrower and each
of its Subsidiaries is the lawful owner of, has good and marketable title to and
is in lawful possession of, or has valid leasehold interests in, all properties
and other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

 

Section 3.8                       No Default. No Event of Default, or to such
Borrower’s knowledge, Default, has occurred and is continuing. No Credit Party
is in breach or default under or with respect to any contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.9                        Labor Matters. As of the Closing Date, there
are no strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened against any Credit Party. Hours worked and payments made to the
employees of the Credit Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters. All
payments due from the Credit Parties, or for which any claim may be made against
any of them, on account of wages and employee and retiree health and welfare
insurance and other benefits have been paid or accrued as a liability on their
books, as the case may be. The consummation of the transactions contemplated by
the Financing Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which it is a party or by which it is bound.

 

 

 

 



 38 

 

 

Section 3.10                     Regulated Entities. No Credit Party is an
“investment company” or a company “controlled” by an “investment company” or a
“subsidiary” of an “investment company,” all within the meaning of the
Investment Company Act of 1940.

 

Section 3.11                     Margin Regulations. None of the proceeds from
the Loans have been or will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Federal Reserve Board), for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any “margin stock” or for any
other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation T, U or X of the Federal Reserve Board.

 

Section 3.12                     Compliance With Laws; Anti-Terrorism Laws.

 

(a)                Each Credit Party is in compliance with the requirements of
all applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

 

(b)               None of the Credit Parties and, to the knowledge of the Credit
Parties, none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting or will act for or on behalf
of a Blocked Person, (v) is associated with, or will become associated with, a
Blocked Person or (vi) is providing, or will provide, material, financial or
technical support or other services to or in support of acts of terrorism of a
Blocked Person. No Credit Party nor, to the knowledge of any Credit Party, any
of its Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

Section 3.13                     Taxes. All federal, state and local tax
returns, reports and statements required to be filed by or on behalf of each
Credit Party have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such returns, reports and statements are required to
be filed and, except to the extent subject to a Permitted Contest, all Taxes
(including real property Taxes) and other charges shown to be due and payable in
respect thereof have been timely paid prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for nonpayment
thereof. Except to the extent subject to a Permitted Contest, all state and
local sales and use Taxes required to be paid by each Credit Party have been
paid. All federal and state returns have been filed by each Credit Party for all
periods for which returns were due with respect to employee income tax
withholding, social security and unemployment taxes, and, except to the extent
subject to a Permitted Contest, the amounts shown thereon to be due and payable
have been paid in full or adequate provisions therefor have been made.

 

Section 3.14                     Compliance with ERISA.

 

(a)               Each ERISA Plan (and the related trusts and funding
agreements) complies in form and in operation with, has been administered in
compliance with, and the terms of each ERISA Plan satisfy, the applicable
requirements of ERISA and the Code in all material respects. Each ERISA Plan
which is intended to be qualified under Section 401(a) of the Code is so
qualified, and the United States Internal Revenue Service has issued a favorable
determination letter with respect to each such ERISA Plan which may be relied on
currently. No Credit Party has incurred liability for any material excise tax
under any of Sections 4971 through 5000 of the Code.

 

 

 

 



 39 

 

 

(b)               Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, each Borrower and each
Subsidiary is in compliance with the applicable provisions of ERISA and the
provision of the Code relating to ERISA Plans and the regulations and published
interpretations therein. During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan or the issuance of any Letter of Credit,
(i) no steps have been taken to terminate any Pension Plan, and (ii) no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA. No condition exists or event
or transaction has occurred with respect to any Pension Plan which could result
in the incurrence by any Credit Party of any material liability, fine or
penalty. No Credit Party has incurred liability to the PBGC (other than for
current premiums) with respect to any employee Pension Plan. All contributions
(if any) have been made on a timely basis to any Multiemployer Plan that are
required to be made by any Credit Party or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable Law; no Credit Party nor any member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan, and no Credit Party
nor any member of the Controlled Group has received any notice that any
Multiemployer Plan is in reorganization, that increased contributions may be
required to avoid a reduction in plan benefits or the imposition of any excise
tax, that any such plan is or has been funded at a rate less than that required
under Section 412 of the Code, that any such plan is or may be terminated, or
that any such plan is or may become insolvent.

 

Section 3.15                    Consummation of Operative Documents; Brokers.
Except for fees payable to Agent and/or Lenders, no broker, finder or other
intermediary has brought about the obtaining, making or closing of the
transactions contemplated by the Operative Documents, and no Credit Party has or
will have any obligation to any Person in respect of any finder’s or brokerage
fees, commissions or other expenses in connection herewith or therewith.

 

Section 3.16                    Related Transactions. All transactions
contemplated by the Operative Documents to be consummated on or prior to the
date hereof have been so consummated (including, without limitation, the
disbursement and transfer of all funds in connection therewith) in all material
respects pursuant to the provisions of the applicable Operative Documents, true
and complete copies of which have been delivered to Agent, and in compliance
with all applicable Law, except for such Laws the noncompliance with which would
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.17                    Material Contracts. Except for the Operative
Documents and the other agreements set forth on Schedule 3.17 (collectively with
the Operative Documents, the “Material Contracts”), as of the Closing Date there
are no (a) employment agreements covering the management of any Credit Party,
(b) collective bargaining agreements or other similar labor agreements covering
any employees of any Credit Party, (c) agreements for managerial, consulting or
similar services to which any Credit Party is a party or by which it is bound,
(d) agreements regarding any Credit Party, its assets or operations or any
investment therein to which any of its equity holders is a party or by which it
is bound, (e) real estate leases, Intellectual Property licenses or other lease
or license agreements to which any Credit Party is a party, either as lessor or
lessee, or as licensor or licensee (other than licenses arising from the
purchase of “off the shelf” products), (f) customer, distribution, marketing or
supply agreements to which any Credit Party is a party, in each case with
respect to the preceding clauses (a) through (e) requiring payment of more than
$100,000 in any year, (g) partnership agreements to which any Credit Party is a
general partner or joint venture agreements to which any Credit Party is a
party, (h) third party billing arrangements to which any Credit Party is a
party, or (i) any other agreements or instruments to which any Credit Party is a
party, and the breach, nonperformance or cancellation of which, or the failure
of which to renew, could reasonably be expected to have a Material Adverse
Effect. Schedule 3.17 sets forth, with respect to each real estate lease
agreement to which any Borrower is a party (as a lessee) as of the Closing Date,
the address of the subject property and the annual rental (or, where applicable,
a general description of the method of computing the annual rental). The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination in favor of any party to any Material
Contract (other than any Credit Party), except for such Material Contracts the
noncompliance with which would not reasonably be expected to have a Material
Adverse Effect.

 

 

 

 



 40 

 

 

Section 3.18                     Compliance with Environmental Requirements; No
Hazardous Materials. Except in each case as set forth on Schedule 3.18:

 

(a)                no notice, notification, demand, request for information,
citation, summons, complaint or order has been issued, no complaint has been
filed, no penalty has been assessed and no investigation or review is pending,
or to such Borrower’s knowledge, threatened by any Governmental Authority or
other Person with respect to any (i) alleged violation by any Credit Party of
any Environmental Law, (ii) alleged failure by any Credit Party to have any
Permits required in connection with the conduct of its business or to comply
with the terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and

 

(b)               no property now owned or leased by any Credit Party and, to
the knowledge of each Borrower, no such property previously owned or leased by
any Credit Party, to which any Credit Party has, directly or indirectly,
transported or arranged for the transportation of any Hazardous Materials, is
listed or, to such Borrower’s knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to CERCLA, or CERCLIS (as defined in
CERCLA) or any similar state list or is the subject of federal, state or local
enforcement actions or, to the knowledge of such Borrower, other investigations
which may lead to claims against any Credit Party for clean-up costs, remedial
work, damage to natural resources or personal injury claims, including, without
limitation, claims under CERCLA.

 

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

 

Section 3.19                     Intellectual Property. Each Credit Party owns,
is licensed to use or otherwise has the right to use, all Intellectual Property
that is material to the condition (financial or other), business or operations
of such Credit Party. All Intellectual Property existing as of the Closing Date
which is issued, registered or pending with any United States or foreign
Governmental Authority (including, without limitation, any and all applications
for the registration of any Intellectual Property with any such United States or
foreign Governmental Authority) and all licenses under which any Borrower is the
licensee of any such registered Intellectual Property (or any such application
for the registration of Intellectual Property) owned by another Person are set
forth on Schedule 3.19. Such Schedule 3.19 indicates in each case whether such
registered Intellectual Property (or application therefor) is owned or licensed
by such Credit Party, and in the case of any such licensed registered
Intellectual Property (or application therefor), lists the name and address of
the licensor and the name and date of the agreement pursuant to which such item
of Intellectual Property is licensed and whether or not such license is an
exclusive license and indicates whether there are any purported restrictions in
such license on the ability to such Credit Party to grant a security interest in
and/or to transfer any of its rights as a licensee under such license. Except as
indicated on Schedule 3.19, the applicable Credit Party is the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to each such registered Intellectual Property (or application therefor)
purported to be owned by such Credit Party, free and clear of any Liens and/or
licenses in favor of third parties or agreements or covenants not to sue such
third parties for infringement. All registered Intellectual Property of each
Credit Party is duly and properly registered, filed or issued in the appropriate
office and jurisdictions for such registrations, filings or issuances, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect. No Credit Party is party to, nor bound by, any material license
or other agreement with respect to which any Credit Party is the licensee that
prohibits or otherwise restricts such Credit Party from granting a security
interest in such Borrower’s interest in such license or agreement or other
property. To such Borrower’s knowledge, each Credit Party conducts its business
without infringement or claim of infringement of any Intellectual Property
rights of others and there is no infringement or claim of infringement by others
of any Intellectual Property rights of any Credit Party, which infringement or
claim of infringement could reasonably be expected to have a Material Adverse
Effect.

 

 

 

 



 41 

 

 

Section 3.20                     Solvency. After giving effect to the Loan
advance and the liabilities and obligations of each Borrower under the Operative
Documents, each Borrower and each additional Credit Party is Solvent.

 

Section 3.21                     Full Disclosure. None of the written
information (financial or otherwise) furnished by or on behalf of any Credit
Party to Agent or any Lender in connection with the consummation of the
transactions contemplated by the Operative Documents, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which such statements were made. All financial projections
delivered to Agent and the Lenders by Borrowers (or their agents) have been
prepared on the basis of the assumptions stated therein. Such projections
represent each Borrower’s best estimate of such Borrower’s future financial
performance and such assumptions are believed by such Borrower to be fair and
reasonable in light of current business conditions; provided, however, that
Borrowers can give no assurance that such projections will be attained.

 

Section 3.22                     Interest Rate. The rate of interest paid under
the Notes and the method and manner of the calculation thereof do not violate
any usury or other law or applicable Laws, any of the Organizational Documents,
or any of the Operative Documents.

 

Section 3.23                    Subsidiaries. Borrowers do not own any stock,
partnership interests, limited liability company interests or other equity
securities except for Permitted Investments.

 

Section 3.24                     Representations and Warranties Incorporated
from Operative Documents. As of the Closing Date, each of the representations
and warranties made in the Operative Documents by each of the parties thereto is
true and correct in all material respects, and such representations and
warranties are hereby incorporated herein by reference with the same effect as
though set forth in their entirety herein, as qualified therein, except to the
extent that such representation or warranty relates to a specific date, in which
case such representation and warranty shall be true as of such earlier date.

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 4.1                        Financial Statements and Other Reports. Each
Borrower will deliver to Agent: (a) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet, cash flow and income statement (including
year-to-date results) covering Borrowers’ and its Consolidated Subsidiaries’
consolidated operations during the period, prepared under GAAP, consistently
applied, setting forth in comparative form the corresponding figures as at the
end of the corresponding month of the previous fiscal year and the projected
figures for such period based upon the projections required hereunder, all in
reasonable detail, certified by a Responsible Officer and in a form acceptable
to Agent; (b) together with the financial reporting package described in
(a) above, evidence of payment and satisfaction of all payroll, withholding and
similar taxes due and owing by all Borrowers with respect to the payroll
period(s) occurring during such month; (c) as soon as available, but no later
than ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Agent in its
reasonable discretion; (d) within five (5) days of delivery or filing thereof,
copies of all statements, reports and notices made available to Borrower’s
security holders or to any holders of Subordinated Debt and copies of all
reports and other filings made by Borrower with any stock exchange on which any
securities of any Borrower are traded and/or the SEC; (e) a prompt written
report of any legal actions pending or threatened against any Borrower or any of
its Subsidiaries that could reasonably be expected to result in damages or costs
to any Borrower or any of its Subsidiaries of Fifty Thousand Dollars ($50,000)
or more; (f) prompt written notice of an event that materially and adversely
affects the value of any Intellectual Property; and (g) budgets, sales
projections, operating plans and other financial information and information,
reports or statements regarding the Borrowers, their business and the Collateral
as Agent may from time to time reasonably request. Each Borrower will, within
thirty (30) days after the last day of each month, deliver to Agent with the
monthly financial statements described in clause (a) above, a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement. Promptly upon their becoming available, Borrowers shall deliver to
Agent copies of all Swap Contracts and Material Contracts. Each Borrower will,
within ten (10) days after the last day of each month, deliver to Agent a duly
completed Borrowing Base Certificate signed by a Responsible Officer, with aged
listings of accounts receivable and accounts payable (by invoice date).
Borrowers shall, every ninety (90) days on a schedule to be designated by Agent,
and at such other times as Agent shall request, deliver to Agent a schedule of
Eligible Accounts denoting, for the thirty (30) largest Account Debtors during
such quarter, such Account Debtor’s credit rating(s), if any, as rated by A.M.
Best Company, Standard & Poor’s Corporation, Moody’s Investors Service, Inc.,
FITCH, Inc. or other applicable rating agent. Additionally, Borrowers will
immediately deliver to Agent copies of any and all notices or other written
communications received (and will advise Agent of any oral communications
received) from Branch Banking and Trust Company (or its designee) in connection
with the BB&T Notes (hereinafter defined) or any of the guarantees executed by
the Borrower Representative in connection therewith.

 

 

 

 



 42 

 

 

Section 4.2                       Payment and Performance of Obligations. Each
Borrower (a) will pay and discharge, and cause each Subsidiary to pay and
discharge, on a timely basis as and when due, all of their respective
obligations and liabilities, except for such obligations and/or liabilities
(i) that may be the subject of a Permitted Contest, and (ii) the nonpayment or
nondischarge of which could not reasonably be expected to have a Material
Adverse Effect or result in a Lien against any Collateral, except for Permitted
Liens, (b) without limiting anything contained in the foregoing clause (a), pay
all amounts due and owing in respect of Taxes (including without limitation,
payroll and withholdings tax liabilities) on a timely basis as and when due, and
in any case prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for nonpayment thereof, (c) will maintain, and
cause each Subsidiary to maintain, in accordance with GAAP, appropriate reserves
for the accrual of all of their respective obligations and liabilities, and
(d) will not breach or permit any Subsidiary to breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.3                       Maintenance of Existence. Each Borrower will
preserve, renew and keep in full force and effect and in good standing, and will
cause each Subsidiary to preserve, renew and keep in full force and effect and
in good standing, their respective existence and their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business.

 

Section 4.4                        Maintenance of Property; Insurance.

 

(a)               Each Borrower will keep, and will cause each Subsidiary to
keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted. If all or any part of the
Collateral useful or necessary in its business, or upon which any Borrowing Base
is calculated, becomes damaged or destroyed, each Borrower will, and will cause
each Subsidiary to, promptly and completely repair and/or restore the affected
Collateral in a good and workmanlike manner, regardless of whether Agent agrees
to disburse insurance proceeds or other sums to pay costs of the work of repair
or reconstruction.

 

(b)               Upon completion of any Permitted Contest, Borrowers shall, and
will cause each Subsidiary to, promptly pay the amount due, if any, and deliver
to Agent proof of the completion of the contest and payment of the amount due,
if any, following which Agent shall return the security, if any, deposited with
Agent pursuant to the definition of Permitted Contest.

 

(c)                Each Borrower will maintain (i) casualty insurance on all
real and personal property on an all risks basis (including the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage in such amounts and with
respect to such risks as Agent may request from time to time, pursuant to the
Insurance Requirements attached hereto as Schedule 4.4; provided, however, that,
in no event shall such insurance be in amounts or with coverage less than, or
with carriers with qualifications inferior to, any of the insurance or carriers
in existence as of the Closing Date (or required to be in existence after the
Closing Date under a Financing Document). All such insurance shall be provided
by insurers having an A.M. Best policyholders rating reasonably acceptable to
Agent.

 

(d)               On or prior to the Closing Date, and at all times thereafter,
each Borrower will cause Agent to be named as an additional insured, assignee
and lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and substance
acceptable to Agent. Borrowers shall deliver to Agent and the Lenders (i) on the
Closing Date, a certificate from Borrowers’ insurance broker dated such date
showing the amount of coverage as of such date, and that such policies will
include effective waivers (whether under the terms of any such policy or
otherwise) by the insurer of all claims for insurance premiums against all loss
payees and additional insureds and all rights of subrogation against all loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will forthwith give notice thereof
to each additional insured, assignee and loss payee and that no cancellation,
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by each additional insured,
assignee and loss payee of written notice thereof, (ii) on an annual basis, and
upon the request of any Lender through Agent from time to time full information
as to the insurance carried, (iii) within five (5) days of receipt of notice
from any insurer, a copy of any notice of cancellation, nonrenewal or material
change in coverage from that existing on the date of this Agreement,
(iv) forthwith, notice of any cancellation or nonrenewal of coverage by any
Borrower, and (v) at least 60 days prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required.

 

 

 

 



 43 

 

 

(e)               In the event any Borrower fails to provide Agent with evidence
of the insurance coverage required by this Agreement, Agent may purchase
insurance at Borrowers’ expense to protect Agent’s interests in the Collateral.
This insurance may, but need not, protect such Borrower’s interests. The
coverage purchased by Agent may not pay any claim made by such Borrower or any
claim that is made against such Borrower in connection with the Collateral. Such
Borrower may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that such Borrower has obtained insurance as
required by this Agreement. If Agent purchases insurance for the Collateral,
Borrowers will be responsible for the costs of that insurance to the fullest
extent provided by law, including interest and other charges imposed by Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance such Borrower is able to obtain on its own.

 

Section 4.5                       Compliance with Laws and Material Contracts.
Each Borrower will comply, and cause each Subsidiary to comply, with the
requirements of all applicable Laws and Material Contracts, except to the extent
that failure to so comply could not reasonably be expected to (a) have a
Material Adverse Effect, or (b) result in any Lien upon either (i) a material
portion of the assets of any such Person in favor of any Governmental Authority,
or (ii) any Collateral which is part of the Borrowing Base.

 

Section 4.6                       Inspection of Property, Books and Records.
Each Borrower will keep, and will cause each Subsidiary to keep, proper books of
record substantially in accordance with GAAP in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities; and will permit, and will cause each Subsidiary to
permit, at the sole cost of the applicable Borrower or any applicable
Subsidiary, representatives of Agent and of any Lender to visit and inspect any
of their respective properties, to examine and make abstracts or copies from any
of their respective books and records, to conduct a collateral audit and
analysis of their respective operations and the Collateral, to verify the amount
and age of the Accounts, the identity and credit of the respective Account
Debtors, to review the billing practices of Borrowers and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired. In the absence of a Default or an Event of Default, Agent or any Lender
exercising any rights pursuant to this Section 4.6 shall give the applicable
Borrower or any applicable Subsidiary commercially reasonable prior notice of
such exercise. No notice shall be required during the existence and continuance
of any Default or any time during which Agent reasonably believes a Default
exists.

 

Section 4.7                     Use of Proceeds. Borrowers shall use the
proceeds of Revolving Loans solely for (a) transaction fees incurred in
connection with the Financing Documents and the refinancing on the Closing Date
of Debt, and (b) for working capital needs of Borrowers and their Subsidiaries.
No portion of the proceeds of the Loans will be used for family, personal,
agricultural or household use.

 

Section 4.8                       Estoppel Certificates. After written request
by Agent, Borrowers, within fifteen (15) days and at their expense, will furnish
Agent with a statement, duly acknowledged and certified, setting forth (a) the
amount of the original principal amount of the Notes, and the unpaid principal
amount of the Notes, (b) the rate of interest of the Notes, (c) the date
payments of interest and/or principal were last paid, (d) any offsets or
defenses to the payment of the Obligations, and if any are alleged, the nature
thereof, (e) that the Notes and this Agreement have not been modified or if
modified, giving particulars of such modification, and (f) that there has
occurred and is then continuing no Default or if such Default exists, the nature
thereof, the period of time it has existed, and the action being taken to remedy
such Default. After written request by Agent, Borrowers, within fifteen (15)
days and at their expense, will furnish Agent with a certificate, signed by a
Responsible Officer of Borrowers, updating all of the representations and
warranties contained in this Agreement and the other Financing Documents and
certifying that all of the representations and warranties contained in this
Agreement and the other Financing Documents, as updated pursuant to such
certificate, are true, accurate and complete as of the date of such certificate.

 

 

 



 44 

 

 

Section 4.9                        Notices of Litigation and Defaults. Borrowers
will give prompt written notice to Agent (a) of any litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party which would reasonably be expected to have a Material Adverse Effect with
respect to Borrowers or any other Credit Party or which in any manner calls into
question the validity or enforceability of any Financing Document, (b) upon any
Borrower becoming aware of the existence of any Default or Event of Default,
(c) if any Credit Party is in breach or default under or with respect to any
Material Contract, or if any Credit Party is in breach or default under or with
respect to any other contract, agreement, lease or other instrument to which it
is a party or by which its property is bound or affected, which breach or
default could reasonably be expected to have a Material Adverse Effect, (d) of
any strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened against any Credit Party, (e) if there is any infringement or claim
of infringement by any other Person with respect to any Intellectual Property
rights of any Credit Party that could reasonably be expected to have a Material
Adverse Effect, or if there is any claim by any other Person that any Credit
Party in the conduct of its business is infringing on the Intellectual Property
Rights of others, and (f) of all returns, recoveries, disputes and claims that
involve more than $100,000. Borrowers represent and warrant that Schedule 4.9
sets forth a complete list of all matters existing as of the Closing Date for
which notice could be required under this Section and all litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party as of the Closing Date.

 

Section 4.10                     Hazardous Materials; Remediation.

 

(a)                If any release or disposal of Hazardous Materials shall occur
or shall have occurred on any real property or any other assets of any Borrower
or any other Credit Party, such Borrower will cause, or direct the applicable
Credit Party to cause, the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply with each Environmental Law requiring the performance at any real
property by any Borrower or any other Credit Party of activities in response to
the release or threatened release of a Hazardous Material.

 

(b)               Borrowers will provide Agent within thirty (30) days after
written demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent’s reasonable business determination
that the failure to remove, treat or dispose of any Hazardous Materials or
Hazardous Materials Contamination, or the failure to discharge any such
assessment could reasonably be expected to have a Material Adverse Effect.

 

Section 4.11                     Further Assurances.

 

(a)                Each Borrower will, and will cause each Subsidiary to, at its
own cost and expense, promptly and duly take, execute, acknowledge and deliver
all such further acts, documents and assurances as may from time to time be
necessary or as Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
(i) establish, create, preserve, protect and perfect a first priority Lien
(subject only to Permitted Liens) in favor of Agent for itself and for the
benefit of the Lenders on the Collateral (including Collateral acquired after
the date hereof), and (ii) unless Agent shall agree otherwise in writing, cause
all Subsidiaries of Borrowers to be jointly and severally obligated with the
other Borrowers under all covenants and obligations under this Agreement,
including the obligation to repay the Obligations. Without limiting the
generality of the foregoing, (x) Borrowers shall, at the time of the delivery of
any Compliance Certificate disclosing the acquisition by an Credit Party of any
registered Intellectual Property or application for the registration of
Intellectual Property, deliver to Agent a duly completed and executed supplement
to the applicable Credit Party’s Patent Security Agreement or Trademark Security
Agreement in the form of the respective Exhibit thereto, and (y) at the request
of Agent, following the disclosure by Borrowers on any Compliance Certificate of
the acquisition by any Credit Party of any rights under a license as a licensee
with respect to any registered Intellectual Property or application for the
registration of any Intellectual Property owned by another Person, Borrowers
shall execute any documents requested by Agent to establish, create, preserve,
protect and perfect a first priority lien in favor of Agent, to the extent
legally possible, in such Borrower’s rights under such license and shall use
their commercially reasonable best efforts to obtain the written consent of the
licensor which such license to the granting in favor of Agent of a Lien on such
Borrower’s rights as licensee under such license.

 

 

 

 



 45 

 

 

(b)               Upon receipt of an affidavit of an authorized representative
of Agent or a Lender as to the loss, theft, destruction or mutilation of any
Note or any other Financing Document which is not of public record, and, in the
case of any such mutilation, upon surrender and cancellation of such Note or
other applicable Financing Document, Borrowers will issue, in lieu thereof, a
replacement Note or other applicable Financing Document, dated the date of such
lost, stolen, destroyed or mutilated Note or other Financing Document in the
same principal amount thereof and otherwise of like tenor.

 

(c)                Upon the formation or acquisition of a new Subsidiary,
Borrowers shall (i) pledge, have pledged or cause or have caused to be pledged
to the Agent pursuant to a pledge agreement in form and substance satisfactory
to the Agent, all of the outstanding shares of equity interests or other equity
interests of such new Subsidiary owned directly or indirectly by any Borrower,
along with undated stock or equivalent powers for such certificates, executed in
blank; (ii) unless Agent shall agree otherwise in writing, cause the new
Subsidiary to take such other actions (including entering into or joining any
Security Documents) as are necessary or advisable in the reasonable opinion of
the Agent in order to grant the Agent, acting on behalf of the Lenders, a first
priority Lien on all real and personal property of such Subsidiary in existence
as of such date and in all after acquired property, which first priority Liens
are required to be granted pursuant to this Agreement; (iii) unless Agent shall
agree otherwise in writing, cause such new Subsidiary to either (at the election
of Agent) become a Borrower hereunder with joint and several liability for all
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
satisfactory to Agent or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
the new Subsidiary to deliver certified copies of such Subsidiary’s certificate
or articles of incorporation, together with good standing certificates, by-laws
(or other operating agreement or governing documents), resolutions of the Board
of Directors or other governing body, approving and authorizing the execution
and delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be requested by the Agent, in each case, in form and substance
satisfactory to the Agent.

 

(d)              Upon the request of Agent, Borrowers shall obtain a landlord’s
agreement or mortgagee agreement, as applicable, from the lessor of each leased
property or mortgagee of owned property with respect to any business location
where any portion of the Collateral included in or proposed to be included in
the Borrowing Base, or the records relating to such Collateral and/or software
and equipment relating to such records or Collateral, is stored or located,
which agreement or letter shall be reasonably satisfactory in form and substance
to Agent. Borrowers shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location where any
Collateral, or any records related thereto, is or may be located.

 

 

 

 



 46 

 

 

Section 4.12                     Reserved

 

Section 4.13                    Power of Attorney. Each of the authorized
representatives of Agent is hereby irrevocably made, constituted and appointed
the true and lawful attorney for Borrowers (without requiring any of them to act
as such) with full power of substitution to do the following: (a) endorse the
name of Borrowers upon any and all checks, drafts, money orders, and other
instruments for the payment of money that are payable to Borrowers and
constitute collections on Borrowers’ Accounts; (b) so long as Agent has provided
not less than three (3) Business Days’ prior written notice to Borrower to
perform the same and Borrower has failed to take such action, execute in the
name of Borrowers any schedules, assignments, instruments, documents, and
statements that Borrowers are obligated to give Agent under this Agreement;
(c) after the occurrence and during the continuance of an Event of Default, take
any action Borrowers are required to take under this Agreement; (d) so long as
Agent has provided not less than three (3) Business Days’ prior written notice
to Borrower to perform the same and Borrower has failed to take such action, do
such other and further acts and deeds in the name of Borrowers that Agent may
deem necessary or desirable to enforce any Account or other Collateral or
perfect Agent’s security interest or Lien in any Collateral; and (e) after the
occurrence and during the continuance of an Event of Default, do such other and
further acts and deeds in the name of Borrowers that Agent may deem necessary or
desirable to enforce its rights with regard to any Account or other Collateral.
This power of attorney shall be irrevocable and coupled with an interest.

 

Section 4.14                     Borrowing Base Collateral Administration.

 

(a)               All data and other information relating to Accounts or other
intangible Collateral shall at all times be kept by Borrowers, at their
respective principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.

 

(b)               Borrowers shall provide prompt written notice to each Person
who either is currently an Account Debtor or becomes an Account Debtor at any
time following the date of this Agreement that directs each Account Debtor to
make payments into the Lockbox, and hereby authorizes Agent, upon Borrowers’
failure to send such notices within ten (10) days after the date of this
Agreement (or ten (10) days after the Person becomes an Account Debtor), to send
any and all similar notices to such Person. Agent reserves the right to notify
Account Debtors that Agent has been granted a Lien upon all Accounts.

 

(c)                Borrowers will conduct a physical count of the Inventory at
least twice per year and at such other times as Agent requests, and Borrowers
shall provide to Agent a written accounting of such physical count in form and
substance satisfactory to Agent. Each Borrower will use commercially reasonable
efforts to at all times keep its Inventory in good and marketable condition. In
addition to the foregoing, from time to time, Agent may require Borrowers to
obtain and deliver to Agent appraisal reports in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
values of all or any portion of Inventory owned by each Borrower or any
Subsidiaries.

 

(d)               In addition to the foregoing, from time to time, Agent may
require Borrowers to obtain and deliver to Agent appraisal reports, at the
Borrower’s expense, in form and substance and from appraisers reasonably
satisfactory to Agent stating the then current fair market values of all or any
portion of Intellectual Property and furniture, fixtures and equipment owned by
each Borrower or any Subsidiaries.

 

Section 4.15                     Maintenance of Management. Borrower will cause
its business to be continuously managed by its present chief executive officer
or such other individuals serving in such capacities as shall be reasonably
satisfactory to Agent. Borrowers will notify Agent promptly in writing of any
change in its board of directors or executive officers.

 

 

 

 



 47 

 

 

ARTICLE 5 - NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1                        Debt; Contingent Obligations. No Borrower
will, or will permit any Subsidiary to, directly or indirectly, create, incur,
assume, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Debt, except for Permitted Debt. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, assume, incur or
suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.

 

Section 5.2                       Liens. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume or suffer to exist any
Lien on any asset now owned or hereafter acquired by it, except for Permitted
Liens.

 

Section 5.3                      Restricted Distributions. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, declare, order, pay, make
or set apart any sum for any Restricted Distribution, except for Permitted
Distributions.

 

Section 5.4                      Restrictive Agreements. No Borrower will, or
will permit any Subsidiary to, directly or indirectly (a) enter into or assume
any agreement (other than the Financing Documents and any agreements for
purchase money debt permitted under clause (c) of the definition of Permitted
Debt) prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind (except as provided by the Financing Documents) on the
ability of any Subsidiary to: (i) pay or make Restricted Distributions to any
Borrower or any Subsidiary; (ii) pay any Debt owed to any Borrower or any
Subsidiary; (iii) make loans or advances to any Borrower or any Subsidiary; or
(iv) transfer any of its property or assets to any Borrower or any Subsidiary.

 

Section 5.5                      Payments and Modifications of Subordinated
Debt. No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the Subordination Agreement, (b) amend or otherwise
modify the terms of any Subordinated Debt, except for amendments or
modifications made in full compliance with the Subordination Agreement,
(c) declare, pay, make or set aside any amount for payment in respect of any
Debt hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto, or (d) amend or otherwise modify the terms of any such Debt if the
effect of such amendment or modification is to (i) increase the interest rate or
fees on, or change the manner or timing of payment of, such Debt,
(ii) accelerate or shorten the dates upon which payments of principal or
interest are due on, or the principal amount of, such Debt, (iii) change in a
manner adverse to any Credit Party or Agent any event of default or add or make
more restrictive any covenant with respect to such Debt, (iv) change the
prepayment provisions of such Debt or any of the defined terms related thereto,
(v) change the subordination provisions thereof (or the subordination terms of
any guaranty thereof), or (vi) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Debt in a manner adverse to
Borrowers, any Subsidiaries, Agents or Lenders. Borrowers shall, prior to
entering into any such amendment or modification, deliver to Agent reasonably in
advance of the execution thereof, any final or execution form copy thereof.

 

 

 

 



 48 

 

 

Section 5.6                        Consolidations, Mergers and Sales of Assets;
Change in Control. No Borrower will, or will permit any Subsidiary to, directly
or indirectly (a) consolidate or merge or amalgamate with or into any other
Person, or (b) consummate any Asset Dispositions other than Permitted Asset
Dispositions. No Borrower will suffer or permit to occur any Change in Control
with respect to itself, any Subsidiary or any Guarantor other than Permitted
Transfers with respect to such Persons.

 

Section 5.7                        Purchase of Assets, Investments. Other than a
Permitted Acquisition, no Borrower will, or will permit any Subsidiary to,
directly or indirectly (a) acquire or enter into any agreement to acquire any
assets other than in the Ordinary Course of Business or as permitted under
clause (h) of the definition of Permitted Investments; (b) engage or enter into
any agreement to engage in any joint venture or partnership with any other
Person; or (c) acquire or own or enter into any agreement to acquire or own any
Investment in any Person other than Permitted Investments.

 

Section 5.8                        Transactions with Affiliates. Except as
otherwise disclosed on Schedule 5.8, and except for transactions that are
disclosed to Agent in advance of being entered into and which contain terms that
are no less favorable to the applicable Borrower or any Subsidiary, as the case
may be, than those which might be obtained from a third party not an Affiliate
of any Credit Party, no Borrower will, or will permit any Subsidiary to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower.

 

Section 5.9                       Modification of Organizational Documents. No
Borrower will, or will permit any Subsidiary to, directly or indirectly, amend
or otherwise modify any Organizational Documents of such Person, except for
Permitted Modifications.

 

Section 5.10                    Modification of Certain Agreements. No Borrower
will, or will permit any Subsidiary to, directly or indirectly, amend or
otherwise modify any Material Contract, which amendment or modification in any
case: (a) is contrary to the terms of this Agreement or any other Financing
Document; (b) could reasonably be expected to be adverse to the rights,
interests or privileges of the Agent or the Lenders or their ability to enforce
the same; (c) results in the imposition or expansion in any material respect of
any obligation of or restriction or burden on any Borrower or any Subsidiary; or
(d) reduces in any material respect any rights or benefits of any Borrower or
any Subsidiaries (it being understood and agreed that any such determination
shall be in the discretion of the Agent). Each Borrower shall, prior to entering
into any amendment or other modification of any of the foregoing documents,
deliver to Agent reasonably in advance of the execution thereof, any final or
execution form copy of amendments or other modifications to such documents, and
such Borrower agrees not to take, nor permit any of its Subsidiaries to take,
any such action with respect to any such documents without obtaining such
approval from Agent.

 

Section 5.11                     Conduct of Business. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, engage in any line of business
other than those businesses engaged in on the Closing Date and described on
Schedule 5.11 and businesses reasonably related thereto. No Borrower will, or
will permit any Subsidiary to, other than in the Ordinary Course of Business,
change its normal billing payment and reimbursement policies and procedures with
respect to its Accounts (including, without limitation, the amount and timing of
finance charges, fees and write-offs).

 

Section 5.12                     Lease Payments. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, incur or assume (whether
pursuant to a Guarantee or otherwise) any liability for rental payments except
in the Ordinary Course of Business.

 

Section 5.13                   Limitation on Sale and Leaseback Transactions. No
Borrower will, or will permit any Subsidiary to, directly or indirectly, enter
into any arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

 

 

 

 



 49 

 

 

Section 5.14                    Deposit Accounts and Securities Accounts;
Payroll and Benefits Accounts. No Borrower will, or will permit any Subsidiary
to, directly or indirectly, establish any new Deposit Account or Securities
Account without prior written notice to Agent, and unless Agent, such Borrower
or such Subsidiary and the bank, financial institution or securities
intermediary at which the account is to be opened enter into a Deposit Account
Control Agreement or Securities Account Control Agreement prior to or
concurrently with the establishment of such Deposit Account or Securities
Account. Borrowers represent and warrant that Schedule 5.14 lists all of the
Deposit Accounts and Securities Accounts of each Borrower as of the Closing
Date. The provisions of this Section requiring Deposit Account Control
Agreements shall not apply to Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrowers’ employees and identified to Agent by Borrowers as such; provided,
however, that at all times that any Obligations or Affiliated Obligations remain
outstanding, Borrower shall maintain one or more separate Deposit Accounts to
hold any and all amounts to be used for payroll, payroll taxes and other
employee wage and benefit payments, and shall not commingle any monies allocated
for such purposes with funds in any other Deposit Account.

 

Section 5.15                     Compliance with Anti-Terrorism Laws. Agent
hereby notifies Borrowers that pursuant to the requirements of Anti-Terrorism
Laws, and Agent’s policies and practices, Agent is required to obtain, verify
and record certain information and documentation that identifies Borrowers and
its principals, which information includes the name and address of each Borrower
and its principals and such other information that will allow Agent to identify
such party in accordance with Anti-Terrorism Laws. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, knowingly enter into any
Material Contracts with any Blocked Person or any Person listed on the OFAC
Lists. Each Borrower shall immediately notify Agent if such Borrower has
knowledge that any Borrower, any additional Credit Party or any of their
respective Affiliates or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement is or becomes a
Blocked Person or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.

 

Section 5.16                     Agreements Regarding Receivables. No Borrower
may backdate, postdate or redate any of its invoices. No Borrower may make any
sales on extended dating or credit terms beyond that customary in such
Borrower’s industry and consented to in advance by Agent. In addition to the
Borrowing Base Certificate to be delivered in accordance with this Agreement,
Borrower Representative shall notify Agent promptly upon any Borrower’s learning
thereof, in the event any Eligible Account becomes ineligible for any reason,
other than the aging of such Account, and of the reasons for such ineligibility.
Borrower Representative shall also notify Agent promptly of all material
disputes and claims with respect to the Accounts of any Borrower, and such
Borrower will settle or adjust such material disputes and claims at no expense
to Agent; provided, however, no Borrower may, without Agent’s consent, grant (a)
any discount, credit or allowance in respect of its Accounts (i) which is
outside the ordinary course of business or (ii) which discount, credit or
allowance exceeds an amount equal to $100,000 in the aggregate with respect to
any individual Account of (b) any materially adverse extension, compromise or
settlement to any customer or account debtor with respect to any then Eligible
Account. Nothing permitted by this Section 5.16, however, may be construed to
alter in any the criteria for Eligible Accounts or Eligible Inventory provided
in Section 1.1.

 

 

 

 



 50 

 

 

Section 5.17                    Non-Borrower Affiliates. Except as expressly
permitted hereunder, and except for investments not to exceed $300,000 in the
aggregate in any fiscal year, no Borrower may suffer or permit the transfer of
assets to (including by way of capital contribution), the making of loans to or
the use of Loan proceeds by Affiliates of the Borrowers which are not Borrowers
hereunder, including, without limitation, ARCA Canada Inc., and any other
non-borrower Subsidiaries (it being expressly understood and agreed that no more
than $50,000 in investments, cash or other assets, in the aggregate, during the
term hereof, may be made or contributed by the Borrowers to ARCA Advanced
Processing, LLC).

 

ARTICLE 6 - FINANCIAL COVENANTS

 

Section 6.1                       Additional Defined Terms. The following
additional definitions are hereby appended to Section 1.1 of this Agreement:

 

“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio (i) for the May 31, 2017 test date, the one (1) month period ending on the
last day of such calendar month, (ii) for the June 30, 2017 test date, the two
(2) month period ending on the last day of such calendar month, (iii) for the
July 31, 2017 test date, the three (3) month period ending on the last day of
such calendar month, (iv) for the August 31, 2017 test date, the four (4) month
period ending on the last day of such calendar month, (v) for the September 30,
2017 test date, the five (5) month period ending on the last day of such
calendar month, (vi) for the October 31, 2017 test date, the six (6) month
period ending on the last day of such calendar month, (vii) for the November 30,
2017 test date, the seven (7) month period ending on the last day of such
calendar month, (viii) for the December 31, 2017 test date, the eight (8) month
period ending on the last day of such calendar month, (ix) for the January 31,
2018 test date, the nine (9) month period ending on the last day of such
calendar month, (x) for the February 28, 2018 test date, the ten (10) month
period ending on the last day of such calendar month, (xi) for the March 31,
2018 test period, the eleven (11) month period ending on the last day of such
calendar month, (xii) for the April 30, 2018 test period, the twelve (12) month
period ending on the last day of such calendar month and (xiii) for any testing
period thereafter, the twelve (12) month period ending on the last day of such
calendar month.

 

“EBITDA” has the meaning provided in the Compliance Certificate.

 

“Fixed Charge Coverage Ratio” means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each Defined Period.

 

Section 6.2                        Fixed Charge Coverage Ratio. Borrowers will
not permit the Fixed Charge Coverage Ratio for any Defined Period, as tested
monthly, to be less than 1.00 to 1.00.

 

Section 6.3                      Evidence of Compliance. Borrowers shall furnish
to Agent, together with the financial reporting required of Borrowers in
Section 4.1 hereof, a Compliance Certificate as evidence of Borrowers’
compliance with the covenants in this Article and evidence that no Event of
Default specified in this Article has occurred. The Compliance Certificate shall
include, without limitation, (a) a statement and report, on a form approved by
Agent, detailing Borrowers’ calculations, and (b) if requested by Agent, back-up
documentation (including, without limitation, invoices, receipts and other
evidence of costs incurred during such quarter as Agent shall reasonably
require) evidencing the propriety of the calculations.

 

 

 

 



 51 

 

 

ARTICLE 7 - CONDITIONS

 

Section 7.1                        Conditions to Closing. The obligation of each
Lender to make the initial Loans, of Agent to issue any Support Agreements on
the Closing Date and of any LC Issuer to issue any Lender Letter of Credit on
the Closing Date shall be subject to the receipt by Agent of each agreement,
document and instrument set forth on the closing checklist prepared by Agent or
its counsel, each in form and substance satisfactory to Agent, and such other
closing deliverables reasonably requested by Agent and Lenders, and to the
satisfaction of the following conditions precedent, each to the satisfaction of
Agent and Lenders and their respective counsel in their sole discretion:

 

(a)               evidence of the consummation of the transactions (other than
the funding of the Loan) contemplated by the Operative Documents including,
without limitation, the funding of any and all investments contemplated by the
Operative Documents;

 

(b)               the payment of all fees, expenses and other amounts due and
payable under each Financing Document;

 

(c)                since December 31, 2016, the absence of any material adverse
change in any aspect of the business, operations, properties, prospects or
condition (financial or otherwise) of any Credit Party, or any event or
condition which could reasonably be expected to result in such a material
adverse change; and

 

(d)               the receipt of the initial Borrowing Base Certificate,
prepared as of the Closing Date.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

Section 7.2                        Conditions to Each Loan, Support Agreement
and Lender Letter of Credit. The obligation of the Lenders to make a Loan (other
than Revolving Loans made pursuant to Section 2.5(c)) or an advance in respect
of any Loan, of Agent to issue any Support Agreement or of any LC Issuer to
issue any Lender Letter of Credit (including on the Closing Date) is subject to
the satisfaction of the following additional conditions:

 

(a)                in the case of a Revolving Loan Borrowing, receipt by Agent
of a Notice of Borrowing (or telephonic notice if permitted by this Agreement)
and updated Borrowing Base Certificate, in the case of any Support Agreement or
Lender Letter of Credit, receipt by Agent of a Notice of LC Credit Event in
accordance with Section 2.5(a);

 

(b)               the fact that, immediately after such borrowing and after
application of the proceeds thereof or after such issuance, the Revolving Loan
Outstandings will not exceed the Revolving Loan Limit;

 

(c)                the fact that, immediately before and after such advance or
issuance, no Default or Event of Default shall have occurred and be continuing;

 

(d)               the fact that the representations and warranties of each
Credit Party contained in the Financing Documents shall be true, correct and
complete on and as of the date of such borrowing or issuance, except to the
extent that any such representation or warranty relates to a specific date in
which case such representation or warranty shall be true and correct as of such
earlier date; and

 

 

 

 



 52 

 

 

(e)                the fact that no adverse change in the condition (financial
or otherwise), properties, business, prospects, or operations of Borrowers or
any other Credit Party shall have occurred and be continuing with respect to
Borrowers or any Credit Party since the date of this Agreement.

 

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Loan made hereunder shall be deemed to be (y) a representation and warranty by
each Borrower on the date of such notice or acceptance as to the facts specified
in this Section, and (z) a restatement by each Borrower that each and every one
of the representations made by it in any of the Financing Documents is true and
correct as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date).

 

Section 7.3                        Searches. Before the Closing Date, and
thereafter (as and when determined by Agent in its discretion), Agent shall have
the right to perform, all at Borrowers’ expense, the searches described in
clauses (a), (b), and (c) below against Borrowers and any other Credit Party,
the results of which are to be consistent with Borrowers’ representations and
warranties under this Agreement and the satisfactory results of which shall be a
condition precedent to all advances of Loan proceeds, all issuances of Lender
Letters of Credit and all undertakings in respect of Support Agreements: (a) UCC
searches with the Secretary of State of the jurisdiction in which the applicable
Person is organized; (b) judgment, pending litigation, federal tax lien,
personal property tax lien, and corporate and partnership tax lien searches, in
each jurisdiction searched under clause (a) above; and (c) searches of
applicable corporate, limited liability company, partnership and related records
to confirm the continued existence, organization and good standing of the
applicable Person and the exact legal name under which such Person is organized.

 

Section 7.4                       Post Closing Requirements. Borrowers shall
complete each of the post closing obligations and/or provide to Agent each of
the documents, instruments, agreements and information listed on Schedule 7.4
attached hereto on or before the date set forth for each such item thereon, each
of which shall be completed or provided in form and substance satisfactory to
Agent.

 

Section 7.5                       EEI Debt. Prior to making any payments on the
indebtedness owing to Energy Efficiency Investments, LLC pursuant to the EEI SPA
(hereinafter defined) or the notes issued in connection therewith, Borrowers
will provide evidence to Agent that Borrowers are in compliance (on a pro forma
basis after giving effect to the proposed payment), with the financial covenants
in Article 6 hereof. Any failure to provide such evidence prior to making any
such payment will result in an Event of Default hereunder.

 

ARTICLE 8 - [RESERVED]

 

ARTICLE 9 - SECURITY AGREEMENT

 

Section 9.1                      Generally. As security for the payment and
performance of the Obligations, and for the payment and performance of all
obligations under the Affiliated Financing Documents (if any) and without
limiting any other grant of a Lien and security interest in any Security
Document, Borrowers hereby assign and grant to Agent, for the benefit of itself
and Lenders, a continuing first priority Lien on and security interest in, upon,
and to the personal property set forth on Schedule 9.1 attached hereto and made
a part hereof.

 

Section 9.2                        Representations and Warranties and Covenants
Relating to Collateral.

 

(a)               Schedule 9.2 sets forth (i) each chief executive office and
principal place of business of each Borrower and each of their respective
Subsidiaries, and (ii) all of the addresses (including all warehouses) at which
any of the Collateral is located and/or books and records of Borrowers regarding
any of the Collateral are kept, which such Schedule 9.2 indicates in each case
which Borrower(s) have Collateral and/or books and records located at such
address, and, in the case of any such address not owned by one or more of the
Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

 

 

 

 



 53 

 

 

(b)               Without limiting the generality of Section 3.2, except as
indicated on Schedule 3.19 with respect to any rights of any Borrower as a
licensee under any license of Intellectual Property owned by another Person, and
except for the filing of financing statements under the UCC, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or consent of any other Person is required for (i) the grant by each
Borrower to Agent of the security interests and Liens in the Collateral provided
for under this Agreement and the other Security Documents (if any), or (ii) the
exercise by Agent of its rights and remedies with respect to the Collateral
provided for under this Agreement and the other Security Documents or under any
applicable Law, including the UCC and neither any such grant of Liens in favor
of Agent or exercise of rights by Agent shall violate or cause a default under
any agreement between any Borrower and any other Person relating to any such
collateral, including any license to which a Borrower is a party, whether as
licensor or licensee, with respect to any Intellectual Property, whether owned
by such Borrower or any other Person.

 

(c)               As of the Closing Date, no Borrower has any ownership interest
in any Chattel Paper (as defined in Article 9 of the UCC), letter of credit
rights, commercial tort claims, Instruments, documents or investment property
(other than equity interests in any Subsidiaries of such Borrower disclosed on
Schedule 3.4) and Borrowers shall give notice to Agent promptly (but in any
event not later than the delivery by Borrowers of the next Compliance
Certificate required pursuant to Section 4.1 above) upon the acquisition by any
Borrower of any such Chattel Paper, letter of credit rights, commercial tort
claims, Instruments, documents or investment property. No Person other than
Agent or (if applicable) any Lender has “control” (as defined in Article 9 of
the UCC) over any Deposit Account, investment property (including Securities
Accounts and commodities account), letter of credit rights or electronic chattel
paper in which any Borrower has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of Borrowers is maintained).

 

(d)               Borrowers shall not, and shall not permit any Credit Party to,
take any of the following actions or make any of the following changes unless
Borrowers have given at least thirty (30) days prior written notice to Agent of
Borrowers’ intention to take any such action (which such written notice shall
include an updated version of any Schedule impacted by such change) and have
executed any and all documents, instruments and agreements and taken any other
actions which Agent may request after receiving such written notice in order to
protect and preserve the Liens, rights and remedies of Agent with respect to the
Collateral: (i) change the legal name or organizational identification number of
any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its records
concerning the Collateral or move any Collateral to or place any Collateral on
any location that is not then listed on the Schedules and/or establish any
business location at any location that is not then listed on the Schedules.

 

(e)               Borrowers shall not adjust, settle or compromise the amount or
payment of any Account, or release wholly or partly any Account Debtor, or allow
any credit or discount thereon (other than adjustments, settlements,
compromises, credits and discounts in the Ordinary Course of Business, made
while no Default exists and in amounts which are not material with respect to
the Account and which, after giving effect thereto, do not cause the Borrowing
Base to be less than the Revolving Loan Outstandings) without the prior written
consent of Agent. Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to: (i) exercise the rights of Borrowers with respect to
the obligation of any Account Debtor to make payment or otherwise render
performance to Borrowers and with respect to any property that secures the
obligations of any Account Debtor or any other Person obligated on the
Collateral, and (ii) adjust, settle or compromise the amount or payment of such
Accounts.

 

 

 

 



 54 

 

 

(f)                Without limiting the generality of Sections 9.2(c) and
9.2(e):

 

(i)                Borrowers shall deliver to Agent all tangible Chattel Paper
and all Instruments and documents owned by any Borrower and constituting part of
the Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent.
Borrowers shall provide Agent with “control” (as defined in Article 9 of the
UCC) of all electronic Chattel Paper owned by any Borrower and constituting part
of the Collateral by having Agent identified as the assignee on the records
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments. Borrowers will mark conspicuously all such
Chattel Paper and all such Instruments and documents with a legend, in form and
substance satisfactory to Agent, indicating that such Chattel Paper and such
instruments and documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Security Documents.
Borrowers shall comply with all the provisions of Section 5.14 with respect to
the Deposit Accounts and Securities Accounts of Borrowers.

 

(ii)               Borrowers shall deliver to Agent all letters of credit on
which any Borrower is the beneficiary and which give rise to letter of credit
rights owned by such Borrower which constitute part of the Collateral in each
case duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to Agent. Borrowers shall
take any and all actions as may be necessary or desirable, or that Agent may
request, from time to time, to cause Agent to obtain exclusive “control” (as
defined in Article 9 of the UCC) of any such letter of credit rights in a manner
acceptable to Agent.

 

(iii)              Borrowers shall promptly advise Agent upon any Borrower
becoming aware that it has any interests in any commercial tort claim that
constitutes part of the Collateral, which such notice shall include descriptions
of the events and circumstances giving rise to such commercial tort claim and
the dates such events and circumstances occurred, the potential defendants with
respect such commercial tort claim and any court proceedings that have been
instituted with respect to such commercial tort claims, and Borrowers shall,
with respect to any such commercial tort claim, execute and deliver to Agent
such documents as Agent shall request to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to any such commercial tort claim.

 

(iv)              Except for Accounts and Inventory in an aggregate amount of
$25,000, no Accounts or Inventory or other Collateral shall at any time be in
the possession or control of any warehouse, consignee, bailee or any of
Borrowers’ agents or processors without prior written notice to Agent and the
receipt by Agent, if Agent has so requested, of warehouse receipts, consignment
agreements or bailee lien waivers (as applicable) satisfactory to Agent prior to
the commencement of such possession or control. Borrower has notified Agent that
Inventory is currently located at the locations set forth on Schedule 9.2.
Borrowers shall, upon the request of Agent, notify any such warehouse,
consignee, bailee, agent or processor of the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Security Documents,
instruct such Person to hold all such Collateral for Agent’s account subject to
Agent’s instructions and shall obtain an acknowledgement from such Person that
such Person holds the Collateral for Agent’s benefit.

 

 

 

 



 55 

 

 

(v)               Borrowers shall cause all equipment and other tangible
Personal Property other than Inventory to be maintained and preserved in the
same condition, repair and in working order as when new, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end. Upon request of Agent, Borrowers shall promptly deliver to Agent
any and all certificates of title, applications for title or similar evidence of
ownership of all such tangible Personal Property and shall cause Agent to be
named as lienholder on any such certificate of title or other evidence of
ownership. Borrowers shall not permit any such tangible Personal Property to
become fixtures to real estate unless such real estate is subject to a Lien in
favor of Agent.

 

(vi)              Each Borrower hereby authorizes Agent to file without the
signature of such Borrower one or more UCC financing statements relating to
liens on personal property relating to all or any part of the Collateral, which
financing statements may list Agent as the “secured party” and such Borrower as
the “debtor” and which describe and indicate the collateral covered thereby as
all or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Agent from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Agent to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to the
Collateral. Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

(vii)             As of the Closing Date, no Borrower holds, and after the
Closing Date Borrowers shall promptly notify Agent in writing upon creation or
acquisition by any Borrower of, any Collateral which constitutes a claim against
any Governmental Authority, including, without limitation, the federal
government of the United States or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law. Upon the request of Agent, Borrowers shall take such steps as
may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.

 

(viii)            Borrowers shall furnish to Agent from time to time any
statements and schedules further identifying or describing the Collateral and
any other information, reports or evidence concerning the Collateral as Agent
may reasonably request from time to time.

 

ARTICLE 10 - EVENTS OF DEFAULT

 

Section 10.1                     Events of Default. For purposes of the
Financing Documents, the occurrence of any of the following conditions and/or
events, whether voluntary or involuntary, by operation of law or otherwise,
shall constitute an “Event of Default”:

 

(a)               (i) any Borrower shall fail to pay when due any principal,
interest, premium or fee under any Financing Document or any other amount
payable under any Financing Document, (ii) there shall occur any default in the
performance of or compliance with any of the following sections of this
Agreement: Section 2.11, Section 4.2(b), Section 4.4(c), Section 4.6 and
Article 5, or (iii) there shall occur any default in the performance of or
compliance with Section 4.1 and/or Article 6 of this Agreement and Borrower
Representative has received written notice from Agent or Required Lenders of
such default;

 

 

 

 



 56 

 

 

(b)               any Credit Party defaults in the performance of or compliance
with any term contained in this Agreement or in any other Financing Document
(other than occurrences described in other provisions of this Section 10.1 for
which a different grace or cure period is specified or for which no grace or
cure period is specified and thereby constitute immediate Events of Default) and
such default is not remedied by the Credit Party or waived by Agent within
fifteen (15) days after the earlier of (i) receipt by Borrower Representative of
notice from Agent or Required Lenders of such default, or (ii) actual knowledge
of any Borrower or any other Credit Party of such default;

 

(c)                any representation, warranty, certification or statement made
by any Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

 

(d)               (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Loans) or in respect of any Swap Contract, or the occurrence of any
breach, default, condition or event with respect to any Debt (other than the
Loans) or in respect of any Swap Contract, if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
the counterparty under any such Swap Contract, to cause, Debt or other
liabilities having an individual principal amount in excess of $25,000 (or any
amount, solely with respect to Swap Contracts) or having an aggregate principal
amount in excess of $25,000 (or any amount, solely with respect to Swap
Contracts) to become or be declared due prior to its stated maturity, or
(ii) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;

 

(e)               any Credit Party or any Subsidiary of a Borrower shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(f)                an involuntary case or other proceeding shall be commenced
against any Credit Party or any Subsidiary of a Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of forty-five (45) days; or an order for relief shall be entered against
any Credit Party or any Subsidiary of a Borrower under applicable federal
bankruptcy, insolvency or other similar law in respect of (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations,
(ii) composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations, or (iii) possession, foreclosure, seizure or retention,
sale or other disposition of, or other proceedings to enforce security over, all
or any substantial part of the assets of such Credit Party or Subsidiary;

 

 

 

 



 57 

 

 

(g)               (i) institution of any steps by any Person to terminate a
Pension Plan if as a result of such termination any Credit Party or any member
of the Controlled Group could be required to make a contribution to such Pension
Plan, or could incur a liability or obligation to such Pension Plan, in excess
of $25,000, (ii) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA, or (iii) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Plan and
the withdrawal liability (without unaccrued interest) to Multiemployer Plans as
a result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $25,000;

 

(h)              one or more judgments or orders for the payment of money (not
paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has acknowledged coverage) aggregating in excess of $25,000 shall be rendered
against any or all Credit Parties and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgments or orders, or
(ii) there shall be any period of twenty (20) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect;

 

(i)                 any Lien created by any of the Security Documents shall at
any time fail to constitute a valid and perfected Lien on all of the Collateral
purported to be encumbered thereby, subject to no prior or equal Lien except
Permitted Liens, or any Credit Party shall so assert;

 

(j)                 the institution by any Governmental Authority of criminal
proceedings against any Credit Party;

 

(k)                a default or event of default occurs under any Guarantee of
any portion of the Obligations;

 

(l)                 any Borrower makes any payment on account of any Debt that
has been subordinated to any of the Obligations, other than payments
specifically permitted by the terms of such subordination;

 

(m)              if any Borrower is or becomes an entity whose equity is
registered with the SEC, and/or is publicly traded on and/or registered with a
public securities exchange, such Borrower’s equity fails to remain registered
with the SEC in good standing, and/or such equity fails to remain publicly
traded on and registered with a public securities exchange;

 

(n)               the occurrence of any fact, event or circumstance that could
reasonably be expected to result in a Material Adverse Effect, if such default
shall have continued unremedied for a period of ten (10) days after written
notice from Agent;

 

(o)               Agent determines, based on information available to it and in
its reasonable judgment, that there is a reasonable likelihood that Borrowers
shall fail to comply with one or more financial covenants in Article 6 during
the next succeeding financial reporting period;

 

(p)               there shall occur any default or event of default under the
Affiliated Financing Documents;

 

(q)               there shall occur any default or event of default under (i)
that certain Securities Purchase Agreement dated as of November 8, 2016 between
Energy Efficiency Investments, LLC and the Borrower Representative (the “EEI
SPA”), or under any of the promissory notes or other documents executed or
issued in connection therewith and/or (ii) that certain Remedy Standstill
Agreement dated of even date herewith among Energy Efficiency Investments, LLC,
Agent and the Borrower Representative;

 

 

 

 



 58 

 

 

(r)                there shall be any increase to the outstanding principal
balance of (i) that certain promissory note dated March 10, 2011 (“BB&T Note
#1”), made by ARCA Advanced Processing, LLC (the “BB&T Borrower”) and payable to
the order of Branch Banking and Trust Company, in the original principal amount
of $2,100,000 (SBA Loan #44712650-04), (ii) that certain promissory note dated
March 10, 2011 (“BB&T Note #2”), made by the BB&T Borrower and payable to the
order of Branch Banking and Trust Company, in the original principal amount of
$1,400,000 (SBA Loan #447114350-07), and/or (iii) that certain promissory note
dated March 10, 2011 (“BB&T Note #3”, and together with BB&T Note #1 and BB&T
Note#2, collectively, the “BB&T Notes”), made by the BB&T Borrower and payable
to the order of Branch Banking and Trust Company in the original principal
amount of $1,250,000 (SBA Loan #44714950-03);

 

(s)                there shall occur a material adverse change in the financial
condition or business prospects of any Borrower, or if Agent in good faith deems
the Lenders insecure as a result of acts or events bearing upon the financial
condition of any Borrower or the repayment of the Notes, which default shall
have continued unremedied for a period of ten (10) days after written notice
from Agent.

 

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to Borrower Representative in connection with each such failure
any notice to which Borrowers would be entitled under this Section before such
failure could become an Event of Default, then all subsequent failures by a
Credit Party to comply with such provision of this Agreement shall effect an
immediate Event of Default (without the expiration of any applicable cure
period) with respect to all subsequent failures by a Credit Party to comply with
such provision of this Agreement, and Agent thereupon may exercise any remedy
set forth in this Article 10 without affording Borrowers any opportunity to cure
such Event of Default.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

Section 10.2                    Acceleration and Suspension or Termination of
Revolving Loan Commitment. Upon the occurrence and during the continuance of an
Event of Default, Agent may, and shall if requested by Required Lenders, (a) by
notice to Borrower Representative suspend or terminate the Revolving Loan
Commitment and the obligations of Agent and the Lenders with respect thereto, in
whole or in part (and, if in part, each Lender’s Revolving Loan Commitment shall
be reduced in accordance with its Pro Rata Share), and/or (b) by notice to
Borrower Representative declare all or any portion of the Obligations to be, and
the Obligations shall thereupon become, immediately due and payable, with
accrued interest thereon, without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower and Borrowers will
pay the same; provided, however, that in the case of any of the Events of
Default specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

 

Section 10.3                      UCC Remedies.

 

(a)                Upon the occurrence of and during the continuance of an Event
of Default under this Agreement or the other Financing Documents, Agent, in
addition to all other rights, options, and remedies granted to Agent under this
Agreement or at law or in equity, may exercise, either directly or through one
or more assignees or designees, all rights and remedies granted to it under all
Financing Documents and under the UCC in effect in the applicable
jurisdiction(s) and under any other applicable law; including, without
limitation:

 

 

 

 



 59 

 

 

(i)                 the right to take possession of, send notices regarding, and
collect directly the Collateral, with or without judicial process;

 

(ii)               the right to (by its own means or with judicial assistance)
enter any of Borrowers’ premises and take possession of the Collateral, or
render it unusable, or to render it usable or saleable, or dispose of the
Collateral on such premises in compliance with subsection (iii) below and to
take possession of Borrowers’ original books and records, to obtain access to
Borrowers’ data processing equipment, computer hardware and software relating to
the Collateral and to use all of the foregoing and the information contained
therein in any manner Agent deems appropriate, without any liability for rent,
storage, utilities, or other sums, and Borrowers shall not resist or interfere
with such action (if Borrowers’ books and records are prepared or maintained by
an accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

 

(iii)               the right to require Borrowers at Borrowers’ expense to
assemble all or any part of the Collateral and make it available to Agent at any
place designated by Lender;

 

(iv)              the right to notify postal authorities to change the address
for delivery of Borrowers’ mail to an address designated by Agent and to
receive, open and dispose of all mail addressed to any Borrower; and/or

 

(v)               the right to enforce Borrowers’ rights against Account Debtors
and other obligors, including, without limitation, (i) the right to collect
Accounts directly in Agent’s own name (as agent for Lenders) and to charge the
collection costs and expenses, including attorneys’ fees, to Borrowers, and
(ii) the right, in the name of Agent or any designee of Agent or Borrowers, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone, telegraph or otherwise, including, without limitation,
verification of Borrowers’ compliance with applicable Laws. Borrowers shall
cooperate fully with Agent in an effort to facilitate and promptly conclude such
verification process. Such verification may include contacts between Agent and
applicable federal, state and local regulatory authorities having jurisdiction
over the Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

 

(b)               Each Borrower agrees that a notice received by it at least ten
(10) days before the time of any intended public sale, or the time after which
any private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable Collateral which threatens to speedily decline
in value or which is sold on a recognized market may be sold immediately by
Agent without prior notice to Borrowers. At any sale or disposition of
Collateral, Agent may (to the extent permitted by applicable law) purchase all
or any part of the Collateral, free from any right of redemption by Borrowers,
which right is hereby waived and released. Each Borrower covenants and agrees
not to interfere with or impose any obstacle to Agent’s exercise of its rights
and remedies with respect to the Collateral. Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. Agent may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral. If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

 

 

 



 60 

 

 

(c)               Without restricting the generality of the foregoing and for
the purposes aforesaid, each Borrower hereby appoints and constitutes Agent its
lawful attorney-in-fact with full power of substitution in the Collateral, upon
the occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

 

(d)               Agent and each Lender is hereby granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrowers’ labels,
mask works, rights of use of any name, any other Intellectual Property and
advertising matter, and any similar property as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral
and, in connection with Agent’s exercise of its rights under this Article,
Borrowers’ rights under all licenses (whether as licensor or licensee) and all
franchise agreements inure to Agent’s and each Lender’s benefit.

 

Section 10.4                     Cash Collateral. If (a) any Event of Default
specified in Section 10.1(e) or 10.1(f) shall occur, (b) the Obligations shall
have otherwise been accelerated pursuant to Section 10.2, or (c) the Revolving
Loan Commitment and the obligations of Agent and the Lenders with respect
thereto shall have been terminated pursuant to Section 10.2, then without any
request or the taking of any other action by Agent or the Lenders, Borrowers
shall immediately comply with the provisions of Section 2.5(e) with respect to
the deposit of cash collateral to secure the existing Letter of Credit Liability
and future payment of related fees.

 

Section 10.5                     Default Rate of Interest. At the election of
Agent or Required Lenders, after the occurrence of an Event of Default and for
so long as it continues, (a) the Loans and other Obligations shall bear interest
at rates that are five percent (5.0%) per annum in excess of the rates otherwise
payable under this Agreement, and (b) the fee described in Section 2.5(b) shall
increase by a rate that is five percent (5.0%) in excess of the rate otherwise
payable under such Section; provided, however, that in the case of any Event of
Default specified in Section 10.1(e) or 10.1(f) above, such default rates shall
apply immediately and automatically without the need for any election or action
of any kind on the part of Agent or any Lender.

 

Section 10.6                    Setoff Rights. During the continuance of any
Event of Default, each Lender is hereby authorized by each Borrower at any time
or from time to time, with reasonably prompt subsequent notice to such Borrower
(any prior or contemporaneous notice being hereby expressly waived) to set off
and to appropriate and to apply any and all (a) balances held by such Lender or
any of such Lender’s Affiliates at any of its offices for the account of such
Borrower or any of its Subsidiaries (regardless of whether such balances are
then due to such Borrower or its Subsidiaries), and (b) other property at any
time held or owing by such Lender to or for the credit or for the account of
such Borrower or any of its Subsidiaries, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent. Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations. Each Borrower agrees,
to the fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

 

 

 

 



 61 

 

 

Section 10.7                     Application of Proceeds.

 

(a)               Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence and during the continuance of an Event of
Default, each Borrower irrevocably waives the right to direct the application of
any and all payments at any time or times thereafter received by Agent from or
on behalf of such Borrower or any Guarantor of all or any part of the
Obligations, and, as between Borrowers on the one hand and Agent and Lenders on
the other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent.

 

(b)               Following the occurrence and continuance of an Event of
Default, but absent the occurrence and continuance of an Acceleration Event,
Agent shall apply any and all payments received by Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Agent, in such
order as Agent may from time to time elect.

 

(c)                Notwithstanding anything to the contrary contained in this
Agreement, if an Acceleration Event shall have occurred, and so long as it
continues, Agent shall apply any and all payments received by Agent in respect
of the Obligations, and any and all proceeds of Collateral received by Agent, in
the following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding and to provide cash collateral to secure any and all
Letter of Credit Liability and future payment of related fees, as provided for
in Section 2.5(e); fifth to any other indebtedness or obligations of Borrowers
owing to Agent or any Lender under the Financing Documents; and sixth, to the
Obligations owing to any Eligible Swap Counterparty in respect of any Swap
Contracts. Any balance remaining shall be delivered to Borrowers or to whomever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. In carrying out the foregoing, (y) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (z) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its Pro Rata Share of amounts available to be applied pursuant thereto
for such category.

 

Section 10.8                      Waivers.

 

(a)               Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, each Borrower waives:
(i) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Financing Documents,
the Notes or any other notes, commercial paper, accounts, contracts, documents,
Instruments, Chattel Paper and Guarantees at any time held by Lenders on which
any Borrower may in any way be liable, and hereby ratifies and confirms whatever
Lenders may do in this regard; (ii) all rights to notice and a hearing prior to
Agent’s or any Lender’s taking possession or control of, or to Agent’s or any
Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws. Each Borrower acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

 

 

 



 62 

 

 

(b)               Each Borrower for itself and all its successors and assigns,
(i) agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by Lender; (ii) consents to any indulgences and all extensions of
time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to any other Borrower and
without affecting its liability hereunder; (iii) agrees that its liability shall
be unconditional and without regard to the liability of any other Borrower,
Agent or any Lender for any tax on the indebtedness; and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.

 

(c)               To the extent that Agent or any Lender may have acquiesced in
any noncompliance with any requirements or conditions precedent to the closing
of the Loans or to any subsequent disbursement of Loan proceeds, such
acquiescence shall not be deemed to constitute a waiver by Agent or any Lender
of such requirements with respect to any future disbursements of Loan proceeds
and Agent may at any time after such acquiescence require Borrowers to comply
with all such requirements. Any forbearance by Agent or Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents. Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

 

(d)               Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Agent and Lenders shall not be subject to any
“one action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

 

(e)                Nothing contained herein or in any other Financing Document
shall be construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.

 

 

 

 



 63 

 

 

(f)                To the fullest extent permitted by law, each Borrower, for
itself and its successors and assigns, waives in the event of foreclosure of any
or all of the Collateral any equitable right otherwise available to any Credit
Party which would require the separate sale of any of the Collateral or require
Agent or Lenders to exhaust their remedies against any part of the Collateral
before proceeding against any other part of the Collateral; and further in the
event of such foreclosure each Borrower does hereby expressly consent to and
authorize, at the option of Agent, the foreclosure and sale either separately or
together of each part of the Collateral.

 

Section 10.9                     Injunctive Relief. The parties acknowledge and
agree that, in the event of a breach or threatened breach of any Credit Party’s
obligations under any Financing Documents, Agent and Lenders may have no
adequate remedy in money damages and, accordingly, shall be entitled to an
injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein.
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement. Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief. By joining in the Financing Documents as a Credit Party,
each Credit Party specifically joins in this Section as if this Section were a
part of each Financing Document executed by such Credit Party.

 

Section 10.10                  Marshalling; Payments Set Aside. Neither Agent
nor any Lender shall be under any obligation to marshal any assets in payment of
any or all of the Obligations. To the extent that Borrower makes any payment or
Agent enforces its Liens or Agent or any Lender exercises its right of set-off,
and such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

 

ARTICLE 11 - AGENT

 

Section 11.1                    Appointment and Authorization. Each Lender
hereby irrevocably appoints and authorizes Agent to enter into each of the
Financing Documents to which it is a party (other than this Agreement) on its
behalf and to take such actions as Agent on its behalf and to exercise such
powers under the Financing Documents as are delegated to Agent by the terms
thereof, together with all such powers as are reasonably incidental thereto.
Subject to the terms of Section 11.16 and to the terms of the other Financing
Documents, Agent is authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Financing Documents on behalf of
Lenders. The provisions of this Article 11 are solely for the benefit of Agent
and Lenders and neither any Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any
Borrower or any other Credit Party. Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents,
servicers, trustees, investment managers or employees.

 

 

 

 



 64 

 

 

Section 11.2                    Agent and Affiliates. Agent shall have the same
rights and powers under the Financing Documents as any other Lender and may
exercise or refrain from exercising the same as though it were not Agent, and
Agent and its Affiliates may lend money to, invest in and generally engage in
any kind of business with each Credit Party or Affiliate of any Credit Party as
if it were not Agent hereunder.

 

Section 11.3                     Action by Agent. The duties of Agent shall be
mechanical and administrative in nature. Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender. Nothing in this
Agreement or any of the Financing Documents is intended to or shall be construed
to impose upon Agent any obligations in respect of this Agreement or any of the
Financing Documents except as expressly set forth herein or therein.

 

Section 11.4                    Consultation with Experts. Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

 

Section 11.5                    Liability of Agent. Neither Agent nor any of its
directors, officers, agents, trustees, investment managers, servicers or
employees shall be liable to any Lender for any action taken or not taken by it
in connection with the Financing Documents, except that Agent shall be liable
with respect to its specific duties set forth hereunder but only to the extent
of its own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents,
trustees, investment managers, servicers or employees shall be responsible for
or have any duty to ascertain, inquire into or verify (a) any statement,
warranty or representation made in connection with any Financing Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements specified in any Financing Document; (c) the satisfaction of any
condition specified in any Financing Document; (d) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (e) the existence or non-existence of any Default or Event
of Default; or (f) the financial condition of any Credit Party. Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or electronic
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

 

Section 11.6                     Indemnification. Each Lender shall, in
accordance with its Pro Rata Share, indemnify Agent (to the extent not
reimbursed by Borrowers) upon demand against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from Agent’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction) that Agent may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Agent hereunder or thereunder. If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by Required Lenders until such additional indemnity is furnished.

 

Section 11.7                     Right to Request and Act on Instructions. Agent
may at any time request instructions from Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the Financing
Documents Agent is permitted or desires to take or to grant, and if such
instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Financing Documents until it shall
have received such instructions from Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Financing Documents in accordance with the
instructions of Required Lenders (or all or such other portion of the Lenders as
shall be prescribed by this Agreement) and, notwithstanding the instructions of
Required Lenders (or such other applicable portion of the Lenders), Agent shall
have no obligation to take any action if it believes, in good faith, that such
action would violate applicable Law or exposes Agent to any liability for which
it has not received satisfactory indemnification in accordance with the
provisions of Section 11.6.

 

 

 



 65 

 

 

Section 11.8                     Credit Decision. Each Lender acknowledges that
it has, independently and without reliance upon Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

 

Section 11.9                     Collateral Matters. Lenders irrevocably
authorize Agent, at its option and in its discretion, to (a) release any Lien
granted to or held by Agent under any Security Document (i) upon termination of
the Loan Commitment and payment in full of all Obligations, and, to the extent
required by Agent in its sole discretion, the expiration, termination or cash
collateralization (to the satisfaction of Agent) of all Swap Contracts secured,
in whole or in part, by any Collateral; or (ii) constituting property sold or
disposed of as part of or in connection with any disposition permitted under any
Financing Document (it being understood and agreed that Agent may conclusively
rely without further inquiry on a certificate of a Responsible Officer as to the
sale or other disposition of property being made in full compliance with the
provisions of the Financing Documents); and (b) subordinate any Lien granted to
or held by Agent under any Security Document to a Permitted Lien that is allowed
to have priority over the Liens granted to or held by Agent pursuant to the
definition of “Permitted Liens”. Upon request by Agent at any time, Lenders will
confirm Agent’s authority to release and/or subordinate particular types or
items of Collateral pursuant to this Section 11.9.

 

Section 11.10                  Agency for Perfection. Agent and each Lender
hereby appoint each other Lender as agent for the purpose of perfecting Agent’s
security interest in assets which, in accordance with the Uniform Commercial
Code in any applicable jurisdiction, can be perfected by possession or control.
Should any Lender (other than Agent) obtain possession or control of any such
assets, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor, shall deliver such assets to Agent or in accordance with
Agent’s instructions or transfer control to Agent in accordance with Agent’s
instructions. Each Lender agrees that it will not have any right individually to
enforce or seek to enforce any Security Document or to realize upon any
Collateral for the Loan unless instructed to do so by Agent (or consented to by
Agent), it being understood and agreed that such rights and remedies may be
exercised only by Agent.

 

Section 11.11                   Notice of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Agent for the account of Lenders, unless Agent shall have
received written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. Agent will notify each Lender of its receipt of any such
notice. Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof. Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

 

 

 



 66 

 

 

Section 11.12                   Assignment by Agent; Resignation of Agent;
Successor Agent.

 

(a)               Agent may at any time assign its rights, powers, privileges
and duties hereunder to (i) another Lender, or (ii) any Person to whom Agent, in
its capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan, in each case
without the consent of the Lenders or Borrowers. Following any such assignment,
Agent shall give notice to the Lenders and Borrowers. An assignment by Agent
pursuant to this subsection (a) shall not be deemed a resignation by Agent for
purposes of subsection (b) below.

 

(b)               Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrowers. Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor Agent.
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within ten (10) Business Days after the retiring
Agent gives notice of its resignation, then the retiring Agent may on behalf of
the Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.

 

(c)                Upon (i) an assignment permitted by subsection (a) above, or
(ii) the acceptance of a successor’s appointment as Agent pursuant to
subsection (b) above, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrowers and such successor. After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article and Section 11.12 shall continue in
effect for the benefit of such retiring Agent and its sub-agents in respect of
any actions taken or omitted to be taken by any of them while the retiring Agent
was acting or was continuing to act as Agent.

 

Section 11.13                   Payment and Sharing of Payment.

 

(a)                Revolving Loan Advances, Payments and Settlements; Interest
and Fee Payments.

 

(i)                 Agent shall have the right, on behalf of Revolving Lenders
to disburse funds to Borrowers for all Revolving Loans requested or deemed
requested by Borrowers pursuant to the terms of this Agreement. Agent shall be
conclusively entitled to assume, for purposes of the preceding sentence, that
each Revolving Lender, other than any Non-Funding Lenders, will fund its Pro
Rata Share of all Revolving Loans requested by Borrowers. Each Revolving Lender
shall reimburse Agent on demand, in accordance with the provisions of the
immediately following paragraph, for all funds disbursed on its behalf by Agent
pursuant to the first sentence of this clause (i), or if Agent so requests, each
Revolving Lender will remit to Agent its Pro Rata Share of any Revolving Loan
before Agent disburses the same to a Borrower. If Agent elects to require that
each Revolving Lender make funds available to Agent, prior to a disbursement by
Agent to a Borrower, Agent shall advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of such Revolving Lender’s Pro Rata Share of
the Revolving Loan requested by such Borrower no later than noon (Eastern time)
on the date of funding of such Revolving Loan, and each such Revolving Lender
shall pay Agent on such date such Revolving Lender’s Pro Rata Share of such
requested Revolving Loan, in same day funds, by wire transfer to the Payment
Account, or such other account as may be identified by Agent to Revolving
Lenders from time to time. If any Lender fails to pay the amount of its Pro Rata
Share of any funds advanced by Agent pursuant to the first sentence of this
clause (i) within one (1) Business Day after Agent’s demand, Agent shall
promptly notify Borrower Representative, and Borrowers shall immediately repay
such amount to Agent. Any repayment required by Borrowers pursuant to this
Section 11.13 shall be accompanied by accrued interest thereon from and
including the date such amount is made available to a Borrower to but excluding
the date of payment at the rate of interest then applicable to Revolving Loans.
Nothing in this Section 11.13 or elsewhere in this Agreement or the other
Financing Documents shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Agent or any Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

 

 



 67 

 

 

(ii)                On a Business Day of each week as selected from time to time
by Agent, or more frequently (including daily), if Agent so elects (each such
day being a “Settlement Date”), Agent will advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of each such Revolving Lender’s
percentage interest of the Revolving Loan balance as of the close of business of
the Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment. Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever. In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

 

(iii)              On each Settlement Date, Agent shall advise each Revolving
Lender by telephone, facsimile or e-mail of the amount of such Revolving
Lender’s percentage interest of principal, interest and fees paid for the
benefit of Revolving Lenders with respect to each applicable Revolving Loan, to
the extent of such Revolving Lender’s Revolving Loan Exposure with respect
thereto, and shall make payment to such Revolving Lender before 1:00 p.m.
(Eastern time) on the Business Day following the Settlement Date of such amounts
in accordance with wire instructions delivered by such Revolving Lender to
Agent, as the same may be modified from time to time by written notice to Agent;
provided, however, that, in the case such Revolving Lender is a Defaulted
Lender, Agent shall be entitled to set off the funding short-fall against that
Defaulted Lender’s respective share of all payments received from any Borrower.

 

(iv)              On the Closing Date, Agent, on behalf of Lenders, may elect to
advance to Borrowers the full amount of the initial Loans to be made on the
Closing Date prior to receiving funds from Lenders, in reliance upon each
Lender’s commitment to make its Pro Rata Share of such Loans to Borrowers in a
timely manner on such date. If Agent elects to advance the initial Loans to
Borrower in such manner, Agent shall be entitled to receive all interest that
accrues on the Closing Date on each Lender’s Pro Rata Share of such Loans unless
Agent receives such Lender’s Pro Rata Share of such Loans before 3:00 p.m.
(Eastern time) on the Closing Date.

 

(v)               It is understood that for purposes of advances to Borrowers
made pursuant to this Section 11.13, Agent will be using the funds of Agent, and
pending settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

 

 

 



 68 

 

 

(vi)             The provisions of this Section 11.13(a) shall be deemed to be
binding upon Agent and Lenders notwithstanding the occurrence of any Default or
Event of Default, or any insolvency or bankruptcy proceeding pertaining to any
Borrower or any other Credit Party.

 

(b)               Reserved

 

(c)                Return of Payments.

 

(i)                 If Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Agent from a Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.

 

(ii)                If Agent determines at any time that any amount received by
Agent under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Financing Document, Agent
will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to any Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

 

(d)               Defaulted Lenders. The failure of any Defaulted Lender to make
any payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

 

(e)               Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Section 2.8(d)) in excess of its Pro Rata Share of payments entitled pursuant to
the other provisions of this Section 11.13, such Lender shall purchase from the
other Lenders such participations in extensions of credit made by such other
Lenders (without recourse, representation or warranty) as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter required to be returned or
otherwise recovered from such purchasing Lender, such portion of such purchase
shall be rescinded and each Lender which has sold a participation to the
purchasing Lender shall repay to the purchasing Lender the purchase price to the
ratable extent of such return or recovery, without interest. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this clause (e) may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 10.6) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation). If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this clause (e) applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
clause (e) to share in the benefits of any recovery on such secured claim.

 

 

 



 69 

 

 

Section 11.14                  Right to Perform, Preserve and Protect. If any
Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense. Agent is further authorized by
Borrowers and the Lenders to make expenditures from time to time which Agent, in
its reasonable business judgment, deems necessary or desirable to (a) preserve
or protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations. Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14. Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.

 

Section 11.15                   Additional Titled Agents. Except for rights and
powers, if any, expressly reserved under this Agreement to any bookrunner,
arranger or to any titled agent named on the cover page of this Agreement, other
than Agent (collectively, the “Additional Titled Agents”), and except for
obligations, liabilities, duties and responsibilities, if any, expressly assumed
under this Agreement by any Additional Titled Agent, no Additional Titled Agent,
in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Financing Documents.
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any Lender. At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loan, such Lender
shall be deemed to have concurrently resigned as such Additional Titled Agent.

 

Section 11.16                   Amendments and Waivers.

 

(a)                No provision of this Agreement or any other Financing
Document may be materially amended, waived or otherwise modified unless such
amendment, waiver or other modification is in writing and is signed or otherwise
approved by Borrowers, the Required Lenders and any other Lender to the extent
required under Section 11.16(b); provided, however, that Agent shall be
entitled, in its sole and absolute discretion, to provide its written consent to
a proposed Swap Contract, in each case without the consent of any other Lender.

 

(b)               In addition to the required signatures under Section 11.16(a),
no provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:

 

(i)                 if any amendment, waiver or other modification would
increase a Lender’s funding obligations in respect of any Loan, by such Lender;
and/or

 

(ii)                if the rights or duties of Agent or LC Issuer are affected
thereby, by Agent and LC Issuer, as the case may be;

 

 

 



 70 

 

 

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or Reimbursement
Obligation or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Loan or Reimbursement
Obligation; (B) postpone the date fixed for, or waive, any payment (other than
any mandatory prepayment pursuant to Section 2.1(b)(ii)) of principal of any
Loan or of any Reimbursement Obligation, or of interest on any Loan or
Reimbursement Obligation (other than default interest) or any fees provided for
hereunder (other than late charges) or postpone the date of termination of any
commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the Collateral, authorize any Borrower to sell or otherwise dispose of all or
substantially all of the Collateral or release any Guarantor of all or any
portion of the Obligations or its Guarantee obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
provided in this Agreement or the other Financing Documents (including in
connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 11.16(b) or the definitions of the terms used in
this Section 11.16(b) insofar as the definitions affect the substance of this
Section 11.16(b); (F) consent to the assignment, delegation or other transfer by
any Credit Party of any of its rights and obligations under any Financing
Document or release any Borrower of its payment obligations under any Financing
Document, except, in each case with respect to this clause (F), pursuant to a
merger or consolidation permitted pursuant to this Agreement; or (G) amend any
of the provisions of Section 10.7 or amend any of the definitions Pro Rata
Share, Revolving Loan Commitment, Revolving Loan Commitment Amount, Revolving
Loan Commitment Percentage, or that provide for the Lenders to receive their Pro
Rata Shares of any fees, payments, setoffs or proceeds of Collateral hereunder.
It is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F) and (G) of the preceding sentence.

 

(c)                Without limitation of the provisions of the preceding
clause (a) and (b), no waiver, amendment or other modification to this Agreement
shall, unless signed by each Eligible Swap Counterparty then in existence,
modify the provisions of Section 10.7 in any manner adverse to the interests of
each such Eligible Swap Counterparty.

 

 

Section 11.17                   Assignments and Participations.

 

(a)                Assignments.

 

(i)                 Any Lender may at any time assign to one or more Eligible
Assignees all or any portion of such Lender’s Loan together with all related
obligations of such Lender hereunder. Except as Agent may otherwise agree, the
amount of any such assignment (determined as of the date of the applicable
Assignment Agreement or, if a “Trade Date” is specified in such Assignment
Agreement, as of such Trade Date) shall be in a minimum aggregate amount equal
to $1,000,000 or, if less, the assignor’s entire interests in the outstanding
Loan; provided, however, that, in connection with simultaneous assignments to
two or more related Approved Funds, such Approved Funds shall be treated as one
assignee for purposes of determining compliance with the minimum assignment size
referred to above. Borrowers and Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Eligible Assignee until Agent shall have received and accepted an
effective Assignment Agreement executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500 to be paid by the
assigning Lender; provided, however, that only one processing fee shall be
payable in connection with simultaneous assignments to two or more related
Approved Funds.

 

(ii)               From and after the date on which the conditions described
above have been met, (A) such Eligible Assignee shall be deemed automatically to
have become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, each Borrower shall
execute and deliver to Agent for delivery to the Eligible Assignee (and, as
applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible Assignee’s Loan (and, as applicable, Notes in the principal amount of
that portion of the principal amount of the Loan retained by the assigning
Lender). Upon receipt by the assigning Lender of such Note, the assigning Lender
shall return to Borrower Representative any prior Note held by it.

 

 

 



 71 

 

 

(iii)             Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at the office of its servicer located in Bethesda, Maryland a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the commitments of,
and principal amount of the Loan owing to, such Lender pursuant to the terms
hereof. The entries in such register shall be conclusive, and Borrower, Agent
and Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.

 

(iv)              Notwithstanding the foregoing provisions of this
Section 11.17(a) or any other provision of this Agreement, any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided,
however, that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(v)               Notwithstanding the foregoing provisions of this
Section 11.17(a) or any other provision of this Agreement, Agent has the right,
but not the obligation, to effectuate assignments of Loan via an electronic
settlement system acceptable to Agent as designated in writing from time to time
to the Lenders by Agent (the “Settlement Service”). At any time when the Agent
elects, in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 11.17(a). Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loan pursuant to the Settlement Service. With the
prior written approval of Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service. Assignments and assumptions of the Loan
shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.

 

(b)               Participations. Any Lender may at any time, without the
consent of, or notice to, any Borrower or Agent, sell to one or more Persons
(other than any Borrower or any Borrower’s Affiliates) participating interests
in its Loan, commitments or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (i) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (ii) Borrowers and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder, and (iii) all amounts payable by each Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. Each Borrower agrees that if amounts outstanding under
this Agreement are due and payable (as a result of acceleration or otherwise),
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided, however, that such right of set-off shall
be subject to the obligation of each Participant to share with Lenders, and
Lenders agree to share with each Participant, as provided in Section 11.5.

 

 

 

 



 72 

 

 

(c)                Replacement of Lenders. Within thirty (30) days after:
(i) receipt by Agent of notice and demand from any Lender for payment of
additional costs as provided in Section 2.8(d), which demand shall not have been
revoked, (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the circumstances
causing such status shall not have been cured or waived; or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender, or each Lender
affected thereby, is required with respect thereto (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, the Agent, of such Person’s intention to
obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”) for
such Lender, which Replacement Lender shall be an Eligible Assignee and, in the
event the Replacement Lender is to replace an Affected Lender described in the
preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected Lender.
In the event Borrowers or Agent, as applicable, obtains a Replacement Lender
within ninety (90) days following notice of its intention to do so, the Affected
Lender shall sell, at par, and assign all of its Loan and funding commitments
hereunder to such Replacement Lender in accordance with the procedures set forth
in Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a). Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.

 

(d)               Credit Party Assignments. No Credit Party may assign, delegate
or otherwise transfer any of its rights or other obligations hereunder or under
any other Financing Document without the prior written consent of Agent and each
Lender.

 

Section 11.18                   Funding and Settlement Provisions Applicable
When Non-Funding Lenders Exist.

 

So long as Agent has not waived the conditions to the funding of Revolving Loans
set forth in Section 7.2 any Lender may deliver a notice to Agent stating that
such Lender shall cease making Revolving Loans due to the non-satisfaction of
one or more conditions to funding Loans set forth in Section 7.2, and specifying
any such non-satisfied conditions. Any Lender delivering any such notice shall
become a non-funding Lender (a “Non-Funding Lender”) for purposes of this
Agreement commencing on the Business Day following receipt by Agent of such
notice, and shall cease to be a Non-Funding Lender on the date on which such
Lender has either revoked the effectiveness of such notice or acknowledged in
writing to each of Agent the satisfaction of the condition(s) specified in such
notice, or Required Lenders waive the conditions to the funding of such Loans
giving rise to such notice by Non-Funding Lender. Each Non-Funding Lender shall
remain a Lender for purposes of this Agreement to the extent that such
Non-Funding Lender has Revolving Loans Outstanding in excess of $0; provided,
however, that during any period of time that any Non-Funding Lender exists, and
notwithstanding any provision to the contrary set forth herein, the following
provisions shall apply:

 

 

 



 73 

 

 

(a)                For purposes of determining the Pro Rata Share of each
Revolving Lender under clause (c) of the definition of such term, each
Non-Funding Lender shall be deemed to have a Revolving Loan Commitment Amount as
in effect immediately before such Lender became a Non-Funding Lender.

 

(b)               Except as provided in clause (a) above, the Revolving Loan
Commitment Amount of each Non-Funding Lender shall be deemed to be $0.

 

(c)                The Revolving Loan Commitment at any date of determination
during such period shall be deemed to be equal to the sum of (i) the aggregate
Revolving Loan Commitment Amounts of all Lenders, other than the Non-Funding
Lenders as of such date plus (ii) the aggregate Revolving Loan Outstandings of
all Non-Funding Lenders as of such date.

 

(d)               Reserved

 

(e)               Agent shall have no right to make or disburse Revolving Loans
for the account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay
interest, fees, expenses and other charges of any Credit Party, other than
reimbursement obligations that have arisen pursuant to Section 2.5(c) in respect
of Letters of Credit issued at the time such Non-Funding Lender was not then a
Non-Funding Lender.

 

(f)                Agent shall have no right to (i) make or disburse Revolving
Loans as provided in Section 2.1(b)(i) for the account of any Revolving Lender
that was a Non-Funding Lender at the time of issuance of any Letter of Credit
for which funding or reimbursement obligations have arisen pursuant to
Section 2.5(c), or (ii) assume that any Revolving Lender that was a Non-Funding
Lender at the time of issuance of such Letter of Credit will fund any portion of
the Revolving Loans to be funded pursuant to Section 2.5(c) in respect of such
Letter of Credit. In addition, no Revolving Lender that was a Non-Funding Lender
at the time of issuance of any Letter of Credit for which funding or
reimbursement obligations have arisen pursuant to Section 2.5(c), shall have an
obligation to fund any portion of the Revolving Loans to be funded pursuant to
Section 2.5(c) in respect to such Letter of Credit, or to make any payment to
Agent or the L/C Issuer, as applicable, under Section 2.5(f)(ii) in respect of
such Letter of Credit, or be deemed to have purchased any interest or
participation in such Letter of Credit from Agent or the L/C Issuer, as
applicable, under Section 2.5(f)(i).

 

(g)               To the extent that Agent applies proceeds of Collateral or
other payments received by Agent to repayment of Revolving Loans pursuant to
Section 10.7, such payments and proceeds shall be applied first in respect of
Revolving Loans made at the time any Non-Funding Lenders exist, and second in
respect of all other outstanding Revolving Loans.

 

Section 11.19                   Buy-Out Upon Refinancing. MCF shall have the
right to purchase from the other Lenders all of their respective interests in
the Loan at par in connection with any refinancing of the Loan upon one or more
new economic terms, but which refinancing is structured as an amendment and
restatement of the Loan rather than a payoff of the Loan.

 

Section 11.20                   Definitions. As used in this Article 11, the
following terms have the following meanings:

 

 

 

 



 74 

 

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) ”Eligible
Assignee” shall not include any Borrower or any of a Borrower’s Affiliates, and
(y) no proposed assignee intending to assume all or any portion of the Revolving
Loan Commitment shall be an Eligible Assignee unless such proposed assignee
either already holds a portion of such Revolving Loan Commitment, or has been
approved as an Eligible Assignee by Agent.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

 

ARTICLE 12 - MISCELLANEOUS

 

Section 12.1                    Survival. All agreements, representations and
warranties made herein and in every other Financing Document shall survive the
execution and delivery of this Agreement and the other Financing Documents and
the other Operative Documents. The provisions of Section 2.9 and Articles 11 and
12 shall survive the payment of the Obligations (both with respect to any Lender
and all Lenders collectively) and any termination of this Agreement and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.

 

Section 12.2                    No Waivers. No failure or delay by Agent or any
Lender in exercising any right, power or privilege under any Financing Document
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein and therein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law. Any reference in any Financing Document to the “continuing”
nature of any Event of Default shall not be construed as establishing or
otherwise indicating that any Borrower or any other Credit Party has the
independent right to cure any such Event of Default, but is rather presented
merely for convenience should such Event of Default be waived in accordance with
the terms of the applicable Financing Documents.

 

 

 

 



 75 

 

 

Section 12.3                      Notices.

 

(a)                All notices, requests and other communications to any party
hereunder shall be in writing (including prepaid overnight courier, facsimile
transmission or similar writing) and shall be given to such party at its
address, facsimile number or e-mail address set forth on the signature pages
hereof (or, in the case of any such Lender who becomes a Lender after the date
hereof, in an assignment agreement or in a notice delivered to Borrower
Representative and Agent by the assignee Lender forthwith upon such assignment)
or at such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to Agent and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c). Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

 

(b)               Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified the Agent that it is
incapable of receiving notices by electronic communication. The Agent or
Borrower Representative may, in their discretion, agree to accept notices and
other communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided, however, that approval of such procedures
may be limited to particular notices or communications.

 

(c)                Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

Section 12.4                    Severability. In case any provision of or
obligation under this Agreement or any other Financing Document shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Section 12.5                     Headings. Headings and captions used in the
Financing Documents (including the Exhibits, Schedules and Annexes hereto and
thereto) are included for convenience of reference only and shall not be given
any substantive effect.

 

Section 12.6                     Confidentiality.

 

(a)                Each Credit Party agrees (i) not to transmit or disclose
provisions of any Financing Document to any Person (other than to Borrowers’
advisors and officers on a need-to-know basis or as otherwise may be required by
Law) without Agent’s prior written consent, (ii) to inform all Persons of the
confidential nature of the Financing Documents and to direct them not to
disclose the same to any other Person and to require each of them to be bound by
these provisions.

 

 

 

 



 76 

 

 

(b)               Agent and each Lender shall hold all non-public information
regarding the Credit Parties and their respective businesses identified as such
by Borrowers and obtained by Agent or any Lender pursuant to the requirements
hereof in accordance with such Person’s customary procedures for handling
information of such nature, except that disclosure of such information may be
made (i) to their respective agents, employees, Subsidiaries, Affiliates,
attorneys, auditors, professional consultants, rating agencies, insurance
industry associations and portfolio management services, (ii) to prospective
transferees or purchasers of any interest in the Loans, the Agent or a Lender,
and to prospective contractual counterparties (or the professional advisors
thereto) in Swap Contracts permitted hereby, provided, however, that any such
Persons are bound by obligations of confidentiality, (iii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person, and (v) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the Loans.
Confidential information shall include only such information identified as such
at the time provided to Agent and shall not include information that either:
(y) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (z) is disclosed
to such Person by a Person other than a Credit Party, provided, however, Agent
does not have actual knowledge that such Person is prohibited from disclosing
such information. The obligations of Agent and Lenders under this Section 12.6
shall supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Lender prior to the date hereof.

 

Section 12.7                     Waiver of Consequential and Other Damages. To
the fullest extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (as defined
below), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Financing Documents or
the transactions contemplated hereby or thereby.

 

Section 12.8                    GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

(a)                THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT,
AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

(b)              EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND
IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS
TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

 

 



 77 

 

 

(c)                Each Borrower, Agent and each Lender agree that each Loan
(including those made on the Closing Date) shall be deemed to be made in, and
the transactions contemplated hereunder and in any other Financing Document
shall be deemed to have been performed in, the State of Maryland.

 

Section 12.9                    WAIVER OF JURY TRIAL. (a) EACH BORROWER, AGENT
AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH
BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

(b)               In the event any such action or proceeding is brought or filed
in any United States federal court sitting in the State of California or in any
state court of the State of California, and the waiver of jury trial set forth
in Section 12.9(a) hereof is determined or held to be ineffective or
unenforceable, the parties agree that all actions or proceedings shall be
resolved by reference to a private judge sitting without a jury, pursuant to
California Code of Civil Procedure Section 638, before a mutually acceptable
referee or, if the parties cannot agree, a referee selected by the Presiding
Judge of the Los Angeles County, California. Such proceeding shall be conducted
in Los Angeles County, California, with California rules of evidence and
discovery applicable to such proceeding. In the event any actions or proceedings
are to be resolved by judicial reference, any party may seek from any court
having jurisdiction thereover any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by Law notwithstanding that all actions or proceedings are otherwise
subject to resolution by judicial reference.

 

Section 12.10                   Publication; Advertisement.

 

(a)                Publication. No Credit Party will directly or indirectly
publish, disclose or otherwise use in any public disclosure, advertising
material, promotional material, press release or interview, any reference to the
name, logo or any trademark of MCF or any of its Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except (i) as
required by Law, subpoena or judicial or similar order, in which case the
applicable Credit Party shall give Agent prior written notice of such
publication or other disclosure, or (ii) with MCF’s prior written consent.

 

(b)               Advertisement. Each Lender and each Credit Party hereby
authorizes MCF to publish the name of such Lender and Credit Party, the
existence of the financing arrangements referenced under this Agreement, the
primary purpose and/or structure of those arrangements, the amount of credit
extended under each facility, the title and role of each party to this
Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which MCF elects to
submit for publication. In addition, each Lender and each Credit Party agrees
that MCF may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date. With respect to any of the foregoing, MCF shall provide Borrowers
with an opportunity to review and confer with MCF regarding the contents of any
such tombstone, advertisement or information, as applicable, prior to its
submission for publication and, following such review period, MCF may, from time
to time, publish such information in any media form desired by MCF, until such
time that Borrowers shall have requested MCF cease any such further publication.

 

 

 



 78 

 

 

Section 12.11                 Counterparts; Integration. This Agreement and the
other Financing Documents may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Signatures by facsimile or by
electronic mail delivery of an electronic version of any executed signature page
shall bind the parties hereto. This Agreement and the other Financing Documents
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

 

Section 12.12                  No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

Section 12.13                   Lender Approvals. Unless expressly provided
herein to the contrary, any approval, consent, waiver or satisfaction of Agent
or Lenders with respect to any matter that is the subject of this Agreement, the
other Financing Documents may be granted or withheld by Agent and Lenders in
their sole and absolute discretion and credit judgment.

 

Section 12.14                   Expenses; Indemnity.

 

(a)                Borrowers hereby agree to promptly pay (i) all costs and
expenses of Agent (including, without limitation, the fees, costs and expenses
of counsel to, and independent appraisers and consultants retained by Agent) in
connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Financing Documents, in connection with the performance by
Agent of its rights and remedies under the Financing Documents and in connection
with the continued administration of the Financing Documents including (A) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (B) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding
clause (i), all costs and expenses of Agent in connection with the creation,
perfection and maintenance of Liens pursuant to the Financing Documents;
(iii) without limitation of the preceding clause (i), all costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all costs and expenses of Agent in connection with Agent’s reservation of funds
in anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto. If Agent or any Lender uses in-house
counsel for any of these purposes, Borrowers further agree that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed.

 

 

 



 79 

 

 

(b)               Each Borrower hereby agrees to indemnify, pay and hold
harmless Agent and Lenders and the officers, directors, employees, trustees,
agents, investment advisors and investment managers, collateral managers,
servicers, and counsel of Agent and Lenders (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated
hereby, which may be imposed on, incurred by or asserted against such Indemnitee
as a result of or in connection with the transactions contemplated hereby or by
the other Operative Documents (including (i)(A) as a direct or indirect result
of the presence on or under, or escape, seepage, leakage, spillage, discharge,
emission or release from, any property now or previously owned, leased or
operated by Borrower, any Subsidiary or any other Person of any Hazardous
Materials, (B) arising out of or relating to the offsite disposal of any
materials generated or present on any such property, or (C) arising out of or
resulting from the environmental condition of any such property or the
applicability of any governmental requirements relating to Hazardous Materials,
whether or not occasioned wholly or in part by any condition, accident or event
caused by any act or omission of Borrower or any Subsidiary, and (ii) proposed
and actual extensions of credit under this Agreement) and the use or intended
use of the proceeds of the Loans and Letters of Credit, except that Borrower
shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.

 

(c)                Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section 12.14 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

(d)               Each Borrower for itself and all endorsers, guarantors and
sureties and their heirs, legal representatives, successors and assigns, hereby
further specifically waives any rights that it may have under Section 1542 of
the California Civil Code (to the extent applicable), which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR,” and further waives any similar rights under applicable Laws.

 

 

 

 



 80 

 

 

Section 12.15                   Reserved.

 

Section 12.16                  Reinstatement. This Agreement shall remain in
full force and effect and continue to be effective should any petition or other
proceeding be filed by or against any Credit Party for liquidation or
reorganization, should any Credit Party become insolvent or make an assignment
for the benefit of any creditor or creditors or should an interim receiver,
receiver, receiver and manager or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a fraudulent preference reviewable
transaction or otherwise, all as though such payment or performance had not been
made. In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned, the Obligations shall be reinstated and deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.

 

Section 12.17                   Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of Borrowers and Agent and each Lender and
their respective successors and permitted assigns.

 

Section 12.18                  USA PATRIOT Act Notification. Agent (for itself
and not on behalf of any Lender) and each Lender hereby notifies Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record certain information and documentation that identifies
Borrowers, which information includes the name and address of Borrower and such
other information that will allow Agent or such Lender, as applicable, to
identify Borrowers in accordance with the USA PATRIOT Act.

 

 

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 



 81 

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWERS: APPLIANCE RECYCLING CENTERS OF AMERICA,
a Minnesota corporation               By:   /s/ Tony Isaac   Name: Tony Isaac  
Title: Chief Executive Officer and Chief Financial Officer           Address:  
            175 Jackson Avenue, N. Suite 102       Hopkins, MN 55343            
      Attn:   CFO   Facsimile: 752-730-1803   E-Mail: t.isaac@isaac.com        
         

APPLIANCESMART, INC., a Minnesota corporation

          By:   /s/ Tony Isaac   Name: Tony Isaac   Title: Chief Executive
Officer           Address:               175 Jackson Avenue, N. Suite 102      
Hopkins, MN 55343                   Attn:   CEO   Facsimile: 752-730-1803  
E-Mail: t.isaac@isaac.com        

 

 

Signature Page to Credit and Security Agreement



   

 

 

 

  ARCA RECYCLING, INC., a California corporation                   By:   /s/
Tony Isaac   Name: Tony Isaac   Title: Chief Executive Officer          
Address:               175 Jackson Avenue, N. Suite 102       Hopkins, MN 55343
                  Attn:   CEO   Facsimile: 752-730-1803   E-Mail:
t.isaac@isaac.com                  

CUSTOMER CONNEXX LLC, a Nevada limited liability company

          By:   /s/ Tony Isaac   Name: Tony Isaac   Title: President and Chief
Manager           Address:               175 Jackson Avenue, N. Suite 102      
Hopkins, MN 55343                   Attn:   President   Facsimile: 752-730-1803
  E-Mail: t.isaac@isaac.com        

 

 

Signature Page to Credit and Security Agreement



   

 

 

AGENT: MIDCAP FINANCIAL TRUST           By:  

Apollo Capital Management, L.P.,

its investment manager

          By:  

Apollo Capital Management GP, LLC,

its general partner

            By: /s/ Maurice Amsellem     Name: Maurice Amsellem     Title:
Authorized Signatory           Address:        

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: Account Manager for ARCA transaction

Facsimile: 301-941-1450

      Copying, for notice purposes only:      

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: 301-941-1450

      Payment Account Designation      

Wells Fargo Bank, N.A. (McLean, VA)

ABA #: XXX-XXX-XXX

Account Name: MidCap Funding X Trust- Collections

Account #: XXXXXXXXXX

  Attention: ARCA

 

 

 

 

Signature Page to Credit and Security Agreement



   

 

 

 

LENDER: MIDCAP FINANCIAL TRUST           By:  

Apollo Capital Management, L.P.,

its investment manager

          By:  

Apollo Capital Management GP, LLC,

its general partner

       

 

    By: /s/ Maurice Amsellem     Name: Maurice Amsellem     Title: Authorized
Signatory

 

          Address:        

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: Account Manager for ARCA transaction

Facsimile: 301-941-1450

 

 

 

 

 

Signature Page to Credit and Security Agreement



   

 

 

ANNEXES, EXHIBITS AND SCHEDULES

ANNEXES

 

Annex A Commitment Annex    

EXHIBITS

 

Exhibit A [Reserved] Exhibit B Form of Compliance Certificate Exhibit C
Borrowing Base Certificate Exhibit D Form of Notice of Borrowing    

SCHEDULES

 

Schedule 3.1 Existence, Organizational ID Numbers, Foreign Qualification, Prior
Names Schedule 3.4 Capitalization Schedule 3.6 Litigation Schedule 3.17 Material
Contracts Schedule 3.18 Environmental Compliance Schedule 3.19 Intellectual
Property Schedule 4.4 Insurance Schedule 4.9 Litigation, Governmental
Proceedings and Other Notice Events Schedule 5.1 Debt; Contingent Obligations
Schedule 5.2 Liens Schedule 5.7 Permitted Investments Schedule 5.8 Affiliate
Transactions Schedule 5.11 Business Description Schedule 5.14 Deposit Accounts
and Securities Accounts Schedule 7.4 Post-Closing Obligations Schedule 9.1
Collateral Schedule 9.2 Location of Collateral

 

 

 

 



   

 

 

Annex A to Credit Agreement (Commitment Annex)

 

Lender

 

Revolving Loan Commitment Amount

 

Revolving Loan Commitment Percentage

MidCap Financial Trust   $12,000,000   100% TOTALS   $12,000,000   100%

 

 

 

 

 

 

 

 

 



   

 

 

Exhibit A to Credit Agreement (Reserved)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A- Page 1



   

 

 

Exhibit B to Credit Agreement (Compliance Certificate)

 

COMPLIANCE CERTIFICATE

 

Date: __________, 201__

 

This Compliance Certificate is given by _____________________, a Responsible
Officer of Appliance Recycling Centers of America, Inc. (the “Borrower
Representative”), pursuant to that certain Credit and Security Agreement dated
as of May ___, 2017 among the Borrower Representative, ApplianceSmart, Inc., a
Minnesota corporation, ARCA Recycling, Inc., a California corporation, Customer
Connexx LLC, a Nevada limited liability company and any additional Borrower that
may hereafter be added thereto (collectively, “Borrowers”), MidCap Financial
Trust, individually as a Lender and as Agent, and the financial institutions or
other entities from time to time parties hereto, each as a Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)                 the financial statements delivered with this certificate in
accordance with Section 4.1 of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrowers
and their Consolidated Subsidiaries as of the dates and the accounting period
covered by such financial statements;

 

(b)                I have reviewed the terms of the Credit Agreement and have
made, or caused to be made under my supervision, a review in reasonable detail
of the transactions and conditions of Borrowers and their Consolidated
Subsidiaries during the accounting period covered by such financial statements
and such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;

 

(c)                except as noted on Schedule 2 attached hereto, the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors and all names under which Borrowers and Guarantors
currently conduct business; Schedule 2 specifically notes any changes in the
names under which any Borrower or Guarantor conduct business;

 

(d)                except as noted on Schedule 3 attached hereto, the
undersigned has no knowledge of (i) any federal or state tax liens having been
filed against any Borrower, Guarantor or any Collateral or (ii) any failure of
any Borrower or Guarantors to make required payments of withholding or other tax
obligations of any Borrower or Guarantors during the accounting period to which
the attached statements pertain or any subsequent period.

 

(e)                Schedule 5.14 to the Credit Agreement contains a complete and
accurate statement of all deposit accounts and investment accounts maintained by
Borrowers and Guarantors;

 

(f)                except as noted on Schedule 4 attached hereto and Schedule
3.6 to the Credit Agreement, the undersigned has no knowledge of any current,
pending or threatened: (i) litigation against any Borrower or Guarantor; (ii)
inquiries, investigations or proceedings concerning the business affairs,
practices, licensing or reimbursement entitlements of any Borrower or Guarantor;
or (iii) any default by any Borrower or Guarantor under any Material Contract to
which it is a party.

 

 

 



 Exhibit B - Page 1 

 

 

(g)                except as noted on Schedule 5 attached hereto, no Borrower or
Guarantor has acquired, by purchase, by the approval or granting of any
application for registration (whether or not such application was previously
disclosed to Agent by Borrowers) or otherwise, any Intellectual Property that is
registered with any United States or foreign Governmental Authority, or has
filed with any such United States or foreign Governmental Authority, any new
application for the registration of any Intellectual Property, or acquired
rights under a license as a licensee with respect to any such registered
Intellectual Property (or any such application for the registration of
Intellectual Property) owned by another Person, that has not previously been
reported to Agent on Schedule 3.17 to the Credit Agreement or any Schedule 5 to
any previous Compliance Certificate delivered by the Company to Agent.

 

(h)                except as noted on Schedule 6 attached hereto, no Borrower or
Guarantor has acquired, by purchase or otherwise, any Chattel Paper, Letter of
Credit Rights, Instruments, Documents or Investment Property that has not
previously been reported to Agent on any Schedule 6 to any previous Compliance
Certificate delivered by Borrower Representative to Agent.

 

(i)                  except as noted on Schedule 7 attached hereto, no Borrower
or Guarantor is aware of any commercial tort claim that has not previously been
reported to Agent on any Schedule 7 to any previous Compliance Certificate
delivered by Borrower Representative to Agent.

 

(j)                 Borrowers and Guarantors (if any) are in compliance with the
covenants contained in Article 6 of the Credit Agreement, and in any Guarantee
constituting a part of the Financing Documents, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made: [See attached
worksheets]. Such calculations and the certifications contained therein are
true, correct and complete.

 

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

 

 

Sincerely,

 

[BORROWER REPRESENTATIVE]

      By:      Name:     Title:            

 

 

 

 

 

 

 

 



 Exhibit B - Page 2 

 

 

EBITDA Worksheet (Attachment to Compliance Certificate)

 

EBITDA for the applicable Defined Period is calculated as follows:         Net
income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding:  (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers $___________       Plus: Any provision for (or minus any benefit from)
income and franchise taxes deducted in the determination of net income for the
Defined Period $___________       Plus: Interest expense, net of interest
income, deducted in the determination of net income for the Defined Period
$___________       Plus: Amortization and depreciation deducted in the
determination of net income for the Defined Period $___________       EBITDA for
the Defined Period: $___________

 

Fixed Charge Coverage Ratio Worksheet (Attachment to Compliance Certificate)

 

Fixed Charges for the applicable Defined Period is calculated as follows:      
  Interest expense, net of interest income, interest paid in kind and
amortization of capitalized fees and expenses incurred to consummate the
transactions contemplated by the Financing Documents and included in interest
expense, included in the determination of net income of Borrowers and their
Consolidated Subsidiaries for the Defined Period (“Total Interest Expense”)
$___________       Plus: Any provision for (or minus any benefit from) income or
franchise taxes included in the determination of net income for the Defined
Period * $___________       Plus: Payments of principal and interest for the
Defined Period with respect to all Debt (including the portion of scheduled
payments under capital leases allocable to principal and excluding scheduled
repayments of Revolving Loans and other Debt subject to reborrowing to the
extent not accompanied by a concurrent and permanent reduction of the Revolving
Loan Commitment (or equivalent loan commitment)) $___________       Plus:
Permitted Distributions $___________       Fixed Charges for the applicable
Defined Period: $___________      

 

 

 

 

 



 Exhibit B - Page 3 

 

 

Operating Cash Flow for the applicable Defined Period is calculated as follows:
        EBITDA for the Defined Period (calculated pursuant to the EBITDA
Worksheet) $___________       Minus: Unfinanced capital expenditures for the
Defined Period $___________       Minus: To the extent not already reflected in
the calculation of EBITDA, other capitalized costs, defined as the gross amount
paid in cash and capitalized during the Defined Period, as long term assets,
other than amounts capitalized during the Defined Period as capital expenditures
for property, plant and equipment or similar fixed asset accounts $___________  
    Operating Cash Flow for the Defined Period: $___________      

Covenant Compliance:

 

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

___ to 1.0       Minimum Fixed Charge Coverage for the Defined Period ___ to 1.0
      In Compliance Yes/No

 

 

 

 

 



 Exhibit B - Page 4 

 



 

Exhibit C to Credit Agreement (Borrowing Base Certificate)

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C - Page 1



   

 

 

Exhibit D to Credit Agreement (Notice of Borrowing)

 

NOTICE OF BORROWING

 

This Notice of Borrowing is given by _____________________, a Responsible
Officer of ________________ (the “Borrower Representative”), pursuant to that
certain Credit and Security Agreement dated as of ____________, 201__ among the
Borrower Representative, and any additional Borrower that may hereafter be added
thereto (collectively, “Borrowers”), MidCap Financial Trust, individually as a
Lender and as Agent, and the financial institutions or other entities from time
to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to on _______________, 201__ borrow $_______________ of
Loans on , 201 . Attached is a Borrowing Base Certificate complying in all
respects with the Credit Agreement and confirming that, after giving effect to
the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

 

 

 

Sincerely,

 

[BORROWER REPRESENTATIVE]

      By:      Name:     Title:            

 

 

 

 

Exhibit D - Page 1

   

 

 



SCHEDULES
to
credit and security agreement

SCHEDULES

 

Schedule 3.1 Existence, Organizational ID Numbers, Foreign Qualification, Prior
Names Schedule 3.4 Capitalization Schedule 3.6 Litigation Schedule 3.17 Material
Contracts Schedule 3.18 Environmental Compliance Schedule 3.19 Intellectual
Property Schedule 4.4 Insurance Schedule 4.9 Litigation, Governmental
Proceedings and Other Notice Events Schedule 5.1 Debt; Contingent Obligations
Schedule 5.2 Liens Schedule 5.7 Permitted Investments Schedule 5.8 Affiliate
Transactions Schedule 5.11 Business Description Schedule 5.14 Deposit Accounts
and Securities Accounts Schedule 7.4 Post-Closing Obligations Schedule 9.1
Collateral Schedule 9.2 Location of Collateral

 

 

 

 

 

 



 1 

 

 

Schedule 3.1

Existence, Organizational ID Numbers, Foreign Qualification, Prior Names

 

Name of Entity Prior Names Type of Entity /
State of
Formation States Qualified State Org.
ID Number Federal Tax ID
Number

Place of Business /

Address

Appliance Recycling Centers of America, Inc.   Minnesota corporation

CA

CO

CT

FL

GA

KY

MN

MO

NJ

NM

NC

OH

PA

TX

WA

4K-30 41-1454591

175 Jackson Ave. N.

Suite 102

Hopkins MN 55343

ARCA Recycling, Inc. Appliance Recycling Centers of America-California, Inc.
California corporation

AZ

CA

CO

DE

GA

ID

IL

IN

KY

ME

MA

MI

MN

NV

NH

NJ

NC

OH

OR

PA

RI

SC

TX

UT

VT

VA

WA

WV

WI

WY

C1811270 36-3893973

175 Jackson Ave. N.

Suite 102

Hopkins MN 55343

ApplianceSmart, Inc.   Minnesota corporation

GA

MN

OH TX 4383092-3 45-2794102

175 Jackson Ave. N.

Suite 102

Hopkins MN 55343

Customer Connexx LLC   Nevada limited liability company NV NV20161606045
81-4118020

325 E. Warm Springs Rd.,

Suite 102

Las Vegas NV 89119-4240

 

 

 

 

 

 



 2 

 

 

Schedule 3.4
Capitalization

 

Subject Grantor Authorized
Equity Interests Outstanding
Equity Interests Outstanding
Options & Warrants Owner Percentage Appliance Recycling Centers of America, Inc.

52,000,000 shares of capital stock:

Common: 50,000,000 shs.

Preferred: 2,000,000 shs.

As of March 31, 2017:

6,655,365 shares

As of March 31, 2017:

710,250 options

190,317 warrants (with 73,854 presently exercisable)

Publicly traded company N/A ARCA Recycling, Inc. 1,000 shares 1,000 shares None
Appliance Recycling Centers of America, Inc. 100% ApplianceSmart, Inc. 100,000
shares 10,000 shares None Appliance Recycling Centers of America, Inc. 100%
Customer Connexx LLC N/A N/A None Appliance Recycling Centers of America, Inc.
100%

 

Pursuant to a Securities Purchase Agreement dated November 8, 2016, between
Energy Efficiency Investments, LLC (“EEI”)

and the Company, EEI has certain rights to acquire additional securities of
Appliance Recycling Centers of America, Inc.

 

 

 

 

 



 3 

 

 

Schedule 3.6
Litigation

 

(a)Michael Boller vs. Appliance Recycling Centers of America, Inc., Case No.
27CV1519456 (11/10/2015). On November 6, 2015, a complaint was filed in the
Minnesota District Court for Hennepin County, Minnesota, by David Gray and
Michael Boller, purporting to bring suit derivatively on behalf of the Company
against twelve current and former officers and directors of the Company. The
complaint alleges that misstatements and omissions occurred in press releases
and filings by the Company with the Securities and Exchange Commission and that
these misstatements or omissions constitute violations of Section 20 (a) and
Section 10(b) of, and Rule 10b-5 under, the Securities Exchange Act of 1934,
that the defendants breached their fiduciary duties based on such alleged
misstatements or omissions, and that the defendants have been unjustly enriched
as a result thereof. The complaint seeks damages, disgorgement, an award of
attorneys’ fees and other expenses, and an order compelling changes to the
Company’s corporate governance and internal procedures. This matter has been
stayed by the court, pursuant to a stipulation of the parties, until the United
States District Court for the Central District of California determines the
legal sufficiency of Mr. Feola's complaint or other specified developments occur
in that case. This matter has been submitted to our insurance carriers.

 

(b)Class Action Lawsuit Involving Energy Star Designations. In February 2012,
various individuals commenced a class action lawsuit against Whirlpool
Corporation (“Whirlpool”) and various distributors of Whirlpool products,
including Sears, The Home Depot, Lowe’s and us, alleging certain appliances
Whirlpool sold through its distribution chain, which includes us, were
improperly designated with the ENERGY STAR® qualification rating established by
the U.S. Department of Energy and the Environmental Protection Agency. The
claims against us include breach of warranty claims, as well as various state
consumer protection claims. The amount of the claim is, as yet, undetermined.
Whirlpool has offered to fully indemnify and defend its distributors in this
lawsuit, including us, and has engaged legal counsel to defend itself and the
distributors. We are monitoring Whirlpool’s defense of the claims and believe
the possibility of a material loss is remote.

 

(c)Appliance Recycling Centers of America, Inc. vs. Amtim Capital, Case No.
27CV115361 (03/14/2011). AMTIM Capital, Inc. (“AMTIM”) acts as our
representative to market our recycling services in Canada under an arrangement
that pays AMTIM for revenues generated by recycling services in Canada as set
forth in the agreement between the parties. A dispute has arisen between AMTIM
and us with respect to the calculation of amounts due to AMTIM pursuant to the
agreement. In a lawsuit filed in the province of Ontario, AMTIM claims a
discrepancy in the calculation of fees due to AMTIM by us of approximately $2.0
million. Although the outcome of this claim is uncertain, we believe that no
further amounts are due under the terms of the agreement and that we will
continue to defend our position relative to this lawsuit.

 

(d)TLF Logistics II Tualatin Corporate Center, LLC vs. Appliance Recycling
Centers of America, Inc. (April 2017). The Company formerly leased the premises
located at 19701-19799 SW 95th Ave. Tualatin, Oregon, from the plaintiff, but
has closed the recycling center it operated at that location and vacated the
premises. The plaintiff has filed suit seeking payment of $73,302.48 plus
certain costs, which it claims is owed to it under the lease. This matter is
still in its early stages, but is being contested by the Company.

 

 

 

 



 4 

 

 

Schedule 3.17
Material Contracts

 

(a)Employment agreements covering the management of any Credit Party requiring
payment of more than $100,000 in any year:

 

·None

 

(b)Collective bargaining agreements or other similar labor agreements covering
any employees of any Credit Party requiring payment of more than $100,000 in any
year:

 

·None

 

(c)Agreements for managerial, consulting or similar services to which any Credit
Party is a party or by which it is bound requiring payment of more than $100,000
in any year:

 

·Agreements between ARCA Canada, Inc. and AMTIM Management Consulting and/or
Joseph M. Berta

 

(d)Agreements regarding any Credit Party, its assets or operations or any
investment therein to which any of its equity holders is a party or by which it
is bound requiring payment of more than $100,000 in any year:

 

·Securities Purchase Agreement dated November 8, 2016, between Energy Efficiency
Investments, LLC and Appliance Recycling Centers of America, Inc.

 

(e)Real estate leases, Intellectual Property licenses or other lease or license
agreements to which any Credit Party is a party, either as lessor or lessee, or
as licensor or licensee (other than licenses arising from the purchase of “off
the shelf” products) requiring payment of more than $100,000 in any year:

 

·The Credit Parties are lessees under the real estate leases identified in
Appendix A to this Schedule 3.17.

 

(f)Customer, distribution, marketing or supply agreements to which any Credit
Party is a party requiring payment of more than $100,000 in any year:

 

·None

 

(g)Partnership agreements to which any Credit Party is a general partner or
joint venture agreements to which any Credit Party is a party,

 

·ARCA Advanced Processing, LLC Joint Venture Agreement dated October 20, 2009,
between 4301 Operations, LLC and Appliance Recycling Centers of America, Inc.,
as amended. The Company is negotiating the termination of its participation in
the joint venture and expects such termination to occur within 90 days after the
Closing.

 

(h)Third party billing arrangements to which any Credit Party is a party:

 

·None

 

(i)Any other agreements or instruments to which any Credit Party is a party, and
the breach, nonperformance or cancellation of which, or the failure of which to
renew, could reasonably be expected to have a Material Adverse Effect:

 

·None. [Revolving Credit, Term Loan and Security Agreement dated January 24,
2011, between PNC Bank, National Association and the Company, as amended, to be
terminated at Closing]

 

 

 



 5 

 

 

Appendix A to Schedule 3.17

Real Estate Leases

 

  Lessee Street Address

Brief Description

of Current Use

Lessor Term end date;
Annual Rent 1.  Appliance Recycling Centers of America, Inc.

175 Jackson Avenue North

Suite 102

Minneapolis, Minnesota 55343

Executive offices Hopkins Mainstreet II

07/23/23;

$84,543

2.  ARCA Canada Inc.

105 Akerley Boulevard, Unit E

Dartmouth, Nova Scotia B3B 1R7

ARCA CAD

Recycling Center

Dream

01/31/17;

$36,946

3.  ARCA Canada Inc.

2125 South Service Road W., Unit A

Oakville, Ontario L6L 5W2

ARCA CAD

Recycling Center

Elli-Fin Construction Limited 60 day term notice; $218,835 4.  ARCA Recycling,
Inc.

4019 Edith Blvd., Bldg 6C

Albuquerque, New Mexico

ARCA Recycling Center New West Property Management Ltd. Company

05/31/19;

$38,350

5.  Appliance Recycling Centers of America, Inc.

2211 Hubbard Ave.

Decatur, Illinois[1]

ARCA Recycling Center Seckel-Blanchard, Inc.

12/31/16;

$68,040

6.  ARCA Recycling, Inc.

40 Kenwood Circle, Unit 6

Franklin, Massachusetts

ARCA Recycling Center LMF Franklin Corp.

06/30/18;

$97,500

7.  Appliance Recycling Centers of America, Inc.

5750 East 58th Ave., Unit A

Commerce City, Colorado

ARCA Recycling Center Kew Realty Corporation

01/31/19;

$60,000

8.  ARCA Recycling, Inc.

22420 - 72nd Ave S, Bldg C

Kent, Washington

ARCA Recycling Center Separators, LLC

02/28/17;

$83,700

9.  Appliance Recycling Centers of America, Inc.

7715 National Turnpike

Louisville, Kentucky

ARCA Recycling Center LIT Industrial Limited Partnership

04/30/18;

$115,920

10.  ARCA Advanced Processing, LLC

4301 Delaware Ave.

Philadelphia, Pennsylvania

AAP Processing and Recycling Center Delaware Avenue, LLC

11/30/20;

$463,260

11.  ARCA Recycling, Inc.

606/611 Parkway View Dr.

Pittsburgh, Pennsylvania

ARCA Recycling Center Samdoz, Inc.

10/31/19;

$64,356

12.  ARCA Recycling, Inc.

5383-5387 Glen Alden Dr.

Henrico, Virginia

ARCA Recycling Center Interair Associates

08/31/17;

$51,420

13.  ARCA Recycling, Inc.

1290 Refugee Lane

Columbus, Ohio

ARCA Recycling Center Refugee Industrial Partners, LLC

07/31/18;

$94,020

14.  Appliance Recycling Centers of America, Inc.

1350 Market Place Blvd., Space 51

Cumming, Georgia 30041

ApplianceSmart

Store Location

JDN Realty Corporation

06/30/19;

$167,400

15.  Appliance Recycling Centers of America, Inc.

320 Thornton Rd., #11

Lithia Springs, Georgia 30122

ApplianceSmart

Store Location

Taurus CD 176 Atlanta Westfork LLC

08/14/21;

$226,032

16.  Appliance Recycling Centers of America, Inc.

1355 Roswell Rd. NE

Marietta, Georgia 30062

ApplianceSmart

Store Location

SRPF A/Town & Country, LLC

12/31/18;

$175,776

17.  ApplianceSmart, Inc.

2960 Olympic Industrial Dr.

Building 200, Suite 220

Atlanta, Georgia 30339

ApplianceSmart

Store Location

North Church Lane Properties I, LLC

10/31/19;

$139,711

 

 

[1]Item #5: The premises located at 2211 Hubbard Ave., Decatur, Illinois are
occupied on a month-to-month basis. The Company has plans to terminate the lease
as soon as arrangements are made for alternate facilities.

  



 6 

 

 

  Lessee Street Address

Brief Description

of Current Use

Lessor Term end date;
Annual Rent 18.  ApplianceSmart, Inc.

7370 153rd St. W.

Apple Valley, Minnesota 55124

ApplianceSmart

Store Location

Seventy-Three Seventy LLC

08/31/18;

$319,641

19.  Appliance Recycling Centers of America, Inc.

8900 109th Ave. N

Champlin, Minnesota 55316

ApplianceSmart

Store Location

OIRE National Minnesota, LLC

12/31/17;

$229,868

20.  Appliance Recycling Centers of America, Inc. & ApplianceSmart, Inc.

1735A Beam Ave.

Maplewood, Minnesota 55109

ApplianceSmart

Store Location

CW Birch Run LLC

12/31/20;

$194,480

21.  Appliance Recycling Centers of America, Inc. & ApplianceSmart, Inc.

2475 Doswell Ave.

St. Paul, Minnesota 55108

ApplianceSmart

Store Location and

ARCA Recycling Center

280 Business Center, LLC

12/31/22;

$370,881

22.  Appliance Recycling Centers of America, Inc.

3551 Commercial Dr. SW

Rochester, Minnesota 55902

ApplianceSmart

Store Location

MSIR6, LLC

12/31/18;

$196,612

23.  ApplianceSmart, Inc.

265 Division St.

Waite Park, Minnesota 56387

ApplianceSmart

Store Location

Sterling Properties, LLLP

06/30/21;

$192,000

24.  ApplianceSmart, Inc.

14675 Martin Dr.

Eden Prairie, Minnesota 55344

ApplianceSmart

Store Location

Martin Drive, LLC

07/31/22;

$180,778

25.  ApplianceSmart, Inc.

125 Jackson Ave N., Suite 200

Hopkins, Minnesota 55343

ApplianceSmart

Store Location

Hopkins Mainstreet II, LLC

07/31/20;

$91,324

26.  Appliance Recycling Centers of America, Inc.

6080 E. Main St.

Columbus, Ohio 43213

ApplianceSmart

Store Location

Schottenstein Trustees

06/30/18;

$275,076

27.  Appliance Recycling Centers of America, Inc. d/b/a ApplianceSmart, Inc.

5700 Columbus Square

Columbus, Ohio 43231

ApplianceSmart

Store Location

Westerville Square Inc., f/k/a Columbus Mall, Inc.

04/30/21

$205,504

28.  ApplianceSmart, Inc.

2620 Sawmill Place Blvd.

Columbus, Ohio 43235

ApplianceSmart

Store Location

PlazaMill Limited Partnership

11/16/17;

$172,348

29.  Appliance Recycling Centers of America, Inc. & ApplianceSmart, Inc.

3700 Parkway Ln., Suite G

Hilliard, Ohio 43026

ApplianceSmart

Store Location

3700 Parkway Lane, LLC

02/28/19;

$218,400

30.  Appliance Recycling Centers of America, Inc.

114 SW Military Dr.

San Antonio, Texas 78221

ApplianceSmart

Store Location

CFREI Limited Partnership, LLLP

06/30/18;

$185,000

31.  Appliance Recycling Centers of America, Inc.

5819 NW Loop 410

San Antonio, Texas 78238

ApplianceSmart

Store Location

FF Exchange, LLC

09/30/18;

$113,600

32.  Customer Connexx LLC

325 E. Warm Springs Rd., Ste. 102

Las Vegas, Nevada 89119-4240

Call Center Location In negotiations to sublease from LiveDeal, Inc., who leases
from 2005-GG5 Warm Springs Office, LLC

Est. Annual rent:

$127,181

 

The Company formerly leased the following, but has closed the recycling center
it operated at that location and vacated the premises:

 

33.  Appliance Recycling Centers of America, Inc.

19701-19799 SW 95th Ave.

Tualatin, Oregon

ARCA Recycling Center CH Realty V/Tualatin, LLC

01/31/18;

$51,288

 

 

 



 7 

 

 

Schedule 3.18
Environmental Compliance

 

(a)       Notices, Demands, etc.

 

·None

 

(b)       Properties Listed on National Priorities List.

 

·None

 

 

 

 

 

 

 

 

 



 8 

 

 

Schedule 3.19
Intellectual Property

 

1.       PATENTS

 

(a)       U.S. Patent Registrations.

 

U.S. Patent No. Title Owner Status 8931289 Refrigerant Recycling System
Appliance Recycling Centers of America, Inc. Granted

 

(b)       U.S. Patent Applications.

 

·None.

 

(c)       Patent Licenses; Grantor as Licensor.

 

·None.

 

(d)       Patent; Licenses; Grantor as Licensee.

 

·None.

 

2.       TRADEMARKS/TRADE NAMES

 

(a)       U.S. Trademarks

 

Trademark Serial/Reg. No Filing/Reg. Date Country Loan Party  [ex1001_4.jpg]

App 85371167

Reg 4093915

App 14-JUL-2011

Reg 31-JAN-2012

U.S. Appliance Recycling Centers of America, Inc. LIFT AND VAC

App 85318138

Reg 4305816

App 11-MAY-2011

Reg 19-MAR-2013

U.S. Appliance Recycling Centers of America, Inc. REFRIGERATOR ROUNDUP

App 77270596

Reg 3519141

App 04-SEP-2007

Reg 21-OCT-2008

U.S. Appliance Recycling Centers of America, Inc. SMARTVALVE

App 85318098

Reg 4434038

App 11-MAY-2011

Reg 12-NOV-2013

U.S. Appliance Recycling Centers of America, Inc. SMARTVALVE

App 85318143

Reg 4827243

App 11-MAY-2011

Reg 06-OCT-2015

U.S. Appliance Recycling Centers of America, Inc. APPLIANCESMART

App 76401497

Reg 2677930

App 29-APR-2002

Reg 21-JAN-2003

U.S. Appliancesmart, Inc. INNOVATIVE. UNRIVALED. SMART.

App 85371026

Reg 4077284

App 14-JUL-2011

Reg 27-DEC-2011

U.S. Appliancesmart, Inc.

 

Security Interest between APPLIANCE RECYCLING CENTERS OF AMERICA, INC. and PNC
BANK, NATIONAL ASSOCIATION, PENNSYLVANIA NATIONAL ASSOCIATION, signed on January
24, 2011 and recorded with the U.S. Trademark Office on February 15, 2011, to be
terminated at Closing.

 

 

 



 9 

 

 

(b)       U.S. Trademark Applications

 

·None.

 

(c)       Trademark; Licenses; Loan Party as Licensee

 

·License granted by Appliance Recycling Centers of America, Inc. to ARCA
Advanced Processing, LLC, a Minnesota limited liability company, pursuant to the
ARCA Advanced Processing, LLC Joint Venture Agreement dated October 20, 2009,
between 4301 Operations, LLC and Appliance Recycling Centers of America, Inc.,
as amended.

 

3.       COPYRIGHTS/COPYRIGHT APPLICATIONS

 

·None

 

4.       INTELLECTUAL PROPERTY LICENSES

 

·License granted by Appliance Recycling Centers of America, Inc. to ARCA
Advanced Processing, LLC, a Minnesota limited liability company, pursuant to the
ARCA Advanced Processing, LLC Joint Venture Agreement dated October 20, 2009,
between 4301 Operations, LLC and Appliance Recycling Centers of America, Inc.,
as amended.

 

 

 

 

 

 

 



 10 

 

 

Schedule 4.4
Insurance

 

Insurance requirements:

 

Type Insurers Policy Number Term Commercial General Liability

·  Liberty Mutual Fire Insurance Company

·  The First Liberty Insurance Corporation

·  Travelers Casualty and Surety Company of America

TB2-Z91-426090-106 04/01/2016 – 06/01/2017 Automobile Liability

·  Liberty Mutual Fire Insurance Company

·  The First Liberty Insurance Corporation

·  Travelers Casualty and Surety Company of America

AS6-Z91-426090-016 04/01/2016 – 06/01/2017 Umbrella Coverage

·  Liberty Mutual Fire Insurance Company

·  The First Liberty Insurance Corporation

·  Travelers Casualty and Surety Company of America

ZUP-10N64634-16-NF 04/01/2016 – 06/01/2017 Workers’ Compensation

·  Liberty Mutual Fire Insurance Company

·  The First Liberty Insurance Corporation

·  Travelers Casualty and Surety Company of America

WC6- Z91-426090-047 04/01/2017 – 04/01/2018 Commercial Property Coverage · 
Liberty Mutual Fire Insurance Company YU2-Z11-261860-016 04/01/2016 – 06/01/2017
Employment Practices Liability ·  Travelers Casualty and Surety Company of
America 105588552 04/01/2016 – 06/01/2017

 

 

 

 



 11 

 

 

Schedule 4.9
Litigation, Governmental Proceedings and Other Notice Events

 

See Schedule 3.6

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

Schedule 5.1
Debt; Contingent Obligations

 

1.       Permitted Debt existing on Date of Agreement

 

(a)       Loan Obligations

 

Date Parties Original
Amount Outstanding
Amount Maturity
Date Secured? Paid Off
at closing?

11/08/16

Energy Efficiency Investments, LLC & Appliance Recycling Centers of America,
Inc. Up to
$7,500,000 $103,093 11/08/21 No No 03/10/11 BB&T Bank as assignee of Susquehanna
Bank & Appliance Recycling Centers of America, Inc. as guarantor $4,750,000
$3,241,627 03/10/21 Yes No 01/24/11 PNC Bank/
All Grantors except Customer Connexx LLC $10,219,000 $2,885,205 05/01/17 Yes Yes

 

(b)       Lease Obligations

 

Grantor Lessor Principal Amount Outstanding Date of Note ApplianceSmart, Inc.
United Trailer Leasing $34,855 11/07/14 Appliance Recycling Centers of America,
Inc. General Electric Company $481,852 03/09/16 Appliance Recycling Centers of
America, Inc. Ford Motor Credit Company $12,291 04/26/13 Appliance Recycling
Centers of America, Inc. Ford Motor Credit Company $7,855 09/23/13

 

2.       Permitted Contingent Obligations existing on Date of Agreement

 

·Contingent obligations under Securities Purchase Agreement dated November 8,
2016, between Energy Efficiency Investments, LLC (“EEI”) and the Company, EEI
has certain rights to acquire additional securities of Appliance Recycling
Centers of America, Inc.

 

·Contingent obligations under guaranties and related security agreements in
favor of BB&T Bank as assignee of Susquehanna Bank (as set forth in 1(a) above).

 

 

 

 

 

 



 13 

 

 

Schedule 5.2
Liens

 

Permitted Liens

 

Debtor Secured Party Filing Date Filing No. Collateral Appliance Recycling
Centers of America, Inc. De Lage Landen Financial Services, Inc.

Filed 08/20/10;

Continuation filed 05/11/15

MN SOS

201021248981

Equipment Lease Appliance Recycling Centers of America, Inc. Branch Banking &
Trust Company (formerly Susquehanna Bank) Filed 03/24/11; Continuation filed
01/25/16

MN SOS

201123589641

“All Equipment” Appliance Recycling Centers of America, Inc. Branch Banking &
Trust Company (formerly Susquehanna Bank) Filed 03/24/11; Continuation filed
01/25/16

MN SOS

201123590014

“All Equipment” Appliance Recycling Centers of America, Inc. Branch Banking and
Trust Company, as successor to Susquehanna Bank Filed 01/15/2017

__ SOS

928663600024

“All Equipment under BB&T Loan XXXXXX7271 Note #003”

 

 

 

 

 

 

 

 

 



 14 

 

 

Schedule 5.7
Permitted Investments

 

Equity interests held in the following entities:

 

1.       ARCA Recycling, Inc., a wholly-owned subsidiary

2.       ApplianceSmart, Inc., a wholly-owned subsidiary

3.       Customer Connexx LLC, a wholly-owned subsidiary

4.       ARCA Canada, Inc., a wholly-owned subsidiary.

5.       ARCA Advanced Processing, LLC, a 50% owned joint venture

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 15 

 

 

Schedule 5.8
Affiliate Transactions

 

Loan Party Affiliates Agreements with Affiliates Appliance Recycling Centers of
America, Inc. ARCA Advanced Processing, LLC ARCA Advanced Processing, LLC Joint
Venture Agreement dated October 20, 2009, between 4301 Operations, LLC and the
Company, as amended

 

The Company is negotiating the termination of its participation in the joint
venture and expects such termination to occur within 90 days after the Closing.

 

 

 

 

 

 

 

 

 

 



 16 

 

 

Schedule 5.11
Business Description

(Borrowers and Subsidiaries)

 

Loan Party Business Description Appliance Recycling Centers of America, Inc.
Corporate holding company for entities below ARCA Recycling, Inc. Providing a
service of picking up old appliance and replacing ApplianceSmart, Inc. Selling
Retail Appliances Customer Connexx LLC Call Center Services ARCA Canada Inc.
Providing a service of picking up old appliance and replacing

 

 

 

 

 

 

 

 

 

 



 17 

 

 

Schedule 5.14
Deposit Accounts and Securities Accounts

 

  Grantor Bank Account Type Account Number 1.  Appliance Recycling Centers of
America, Inc. Wells Fargo Operating Account 4121762132 2.  Appliance Recycling
Centers of America, Inc. Wells Fargo Controlled Disbursement 9600119785 3. 
Appliance Recycling Centers of America, Inc. Wells Fargo Collateral Account
- Partial ARP 4121762140 4.  Appliance Recycling Centers of America, Inc. Wells
Fargo Payroll 4638797217 5.  Appliance Recycling Centers of America, Inc.
Wachovia
- Smyrna Checking Account 2000021062698 6.  Appliance Recycling Centers of
America, Inc. Wachovia
- Lithia Springs Checking Account 2000028662677 7.  Appliance Recycling Centers
of America, Inc. Wachovia
- Marietta Checking Account 2000035359591 8.  Appliance Recycling Centers of
America, Inc. Wachovia
- Cumming Checking Account 2000003720589 9.  Appliance Recycling Centers of
America, Inc. Wells Fargo
- Como Collateral Account
- Partial ARP 4945282499 10.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- Apple Valley Collateral Account
- Partial ARP 4945282507 11.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- Maplewood Collateral Account
- Partial ARP 4945282515 12.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- St. Louis Park Collateral Account
- Partial ARP 4945282523 13.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- Champlin Collateral Account
- Partial ARP 4945282531 14.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- Military Collateral Account
- Partial ARP 4945282556 15.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- Compton Collateral Account
- Partial ARP 4945282564 16.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- Rochester Collateral Account
- Partial ARP 4945291573 17.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- St. Cloud Collateral Account
- Partial ARP 4948817309 18.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- Exchange Plaza Collateral Account
- Partial ARP 4945291599 19.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- Eden Prairie Collateral Account
- Partial ARP 4946307477 20.  Appliance Recycling Centers of America, Inc. Wells
Fargo
- Contract Sales Collateral Account
- Partial ARP 4941817710 21.  Appliance Recycling Centers of America, Inc. Wells
Fargo Collateral Account
- Partial ARP 4845456846

 

 

 

 



 18 

 

 

  Grantor Bank Account Type Account Number 22.  Appliance Recycling Centers of
America, Inc. Wells Fargo
- CA Checking Checking Account 4121887509 23.  Appliance Recycling Centers of
America, Inc. Wells Fargo
- GA Checking Checking Account 4121887525 24.  ARCA Canada Inc. Scotia Bank
Checking Account 0037710 25.  ARCA Canada Inc. Scotia Bank Checking Account
0025119 26.  ARCA Canada Inc. Scotia Bank Savings Account 0118419 27.  Appliance
Recycling Centers of America, Inc. PNC Bank Operating Account 8026276319 28. 
Appliance Recycling Centers of America, Inc. PNC Citizens Operating Account
738902 29.  Appliance Recycling Centers of America, Inc. PNC Citizens Operating
Account 802160 30.  Appliance Recycling Centers of America, Inc. PNC Bank CC
(Retail) Account 8026276327 31.  Appliance Recycling Centers of America, Inc.
PNC Bank Collection (Recycling)
Account 8026276335 32.  Appliance Recycling Centers of America, Inc. PNC
- Hilliard Deposit Account 8026347519 33.  Appliance Recycling Centers of
America, Inc. PNC
- Columbus Square Deposit Account 8026347498 34.  Appliance Recycling Centers of
America, Inc. PNC
- Reynoldsburg Deposit Account 8026347471 35.  Appliance Recycling Centers of
America, Inc. PNC
- Sawmill Deposit Account 8026347463

 

 

 

 

 

 



 19 

 

 

Schedule 7.4
Post Closing Requirements

 

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.       Within 60 days of the date hereof, Borrowers will close the following
PNC bank accounts: #8026276327, 8026276335, 8026347519, 8026347498, 8026347471,
and 8026347463, and establish new accounts with Wells Fargo to replace such
accounts (and will have the Deposit Account Control Agreement with Wells Fargo
updated to include all such new accounts). Additionally, within 30 days of the
date hereof, Borrowers will close the following PNC bank accounts: #738902 and
#802160.

 

2.       Within 90 days of the date hereof, Borrowers shall have provided
evidence that the sale of all of the equity interests of ARCA Advanced
Processing, LLC held by Borrowers has been sold pursuant to a purchase agreement
and other sale documents (the “ARCA Sale Documents”) reasonably acceptable to
Agent and that the (i) the Unconditional Guarantees of the BB&T Notes (the
“Guarantees”) have been released (by substitution or otherwise), or the BB&T
Notes paid in full (and the Guarantees and security agreements executed in
connection therewith released/terminated), or Tony Isaac or his affiliate have
acquired the BB&T Notes (and executed a subordination agreement with Agent in
form and substance acceptable to the Agent in all respects); and (ii) the
indebtedness owing to General Electric Company has been paid in full and the
Borrowers released from all liability thereunder Agent hereby agrees that upon
Agent’s confirmation that (i) the sale of Borrowers equity interests in ARCA
Advanced Processing, LLC has been consummated in accordance with the ARCA Sale
Documents reviewed by and reasonably acceptable to Agent and (ii) the proceeds
of the sale of Borrowers equity interests in ARCA Advanced Processing, LLC have
been used to reduce the outstanding principal balance of the Loans, Agent’s lien
on the equity interests in ARCA Advanced Processing, LLC upon such sale will be
deemed automatically released.

 

3.       Within 15 days of the date hereof, Borrowers shall have provided
revised, fully executed Landlord Agreements for the following locations fixing
the matters described below:

 

Lease at 2960 Olympic Industrial Dr., Building 200, Suite 220, Atlanta, GA 30339

Need to (i) confirm the address, (ii) fix the date of the Credit Agreement and
(iii) attach the proper Exhibit A that was missing.

 

Lease at 7370 West 153rd St., Apple Valley, MN

Need to: (i) confirm the correct tenant and date of the lease (which we believe
should be ApplianceSmart and January 19, 2012), (ii) fix the date of the Credit
Agreement, (iii) have it signed by the correct tenant, and (iv) attach the
proper Exhibit A that was missing.

 

Lease at Birch Run Station Shopping Center, 1735A Beam Ave., Maplewood, MN

Need to (i) change the Disposition Period from 30 days to 90 days; (ii) change
the period of extension when a stay prohibits Agent from exercising rights from
30 days to 90 days, (iii) fix the date of the Credit Agreement and (iv) attach
the proper Exhibit A that was missing.

 

Lease at 265 Division St., Waite Park, MN 56387

Need to (i) fix to have the landlord (rather than tenant) provide the Default
Notice and Termination Notice in Sections 2 and 7, respectively (ii) confirm the
correct date of the lease, (iii) fix the date of the Credit Agreement and (iv)
attach the proper Exhibit A that was missing.

 

Lease at 14675 Martin Dr., Eden Prairie, MN 55344

Need to (i) fix the date of the Credit Agreement and (ii) attach the proper
Exhibit A that was missing.

 

 

 

 



 20 

 

 

Lease at 125 Jackson Ave. N., Suite 200, Hopkins, MN 55343

Need to: (i) confirm the correct date of the lease (which we believe should be
April 9, 2015), (ii) fix the date of the Credit Agreement and (iii) attach the
proper Exhibit A that was missing.

 

Lease at 5700 Columbus Square in Columbus Square Shopping Center

Need to: (i) fix the date of the Credit Agreement and (ii) attach the proper
Exhibit A that was missing.

 

Lease at 175 Jackson Ave., Suite 102, N. Hopkins, MN 55343

Need to:(i) fix the date of the Credit Agreement and (ii) attach the proper
Exhibit A that was missing.

 

4.       Within 30 days of the date hereof, Borrowers shall have provided fully
executed Landlord Agreements in form and substance acceptable to Agent for the
following locations:

 

--Lease at 1350 Market Place Blvd., Space 51, Cumming, GA 30041

--Lease at 320 Thornton Rd., #11, Lithia Springs, GA 30122

--Lease at Town & Country Shopping Center, 1355 Roswell Rd, N.E., Suites 690,
720, and 750, Marietta, Georgia 30062

--Lease at 8900 109th Ave. N., Champlin, MN 55316

--Lease at 2475 Doswell Ave., Suites B, C, & D, St. Paul, MN

--Lease at 3551 Commercial Dr. SW, Rochester, MN 55902

--Lease at 6080 E. Main St., Columbus, OH 43213

--Lease at 2620 Sawmill Place Blvd, Columbus OH 43235

--Lease at 3700 Parkway Lane, Suites D-J, Hilliard, OH

--Lease at 114 SW Military Dr., San Antonio, TX 78221

--Lease at 5819 NW Loop 410, San Antonio, TX 78238

 

5.       Within five (5) days from the date hereof, Borrowers must close account
number 8026276319 held at PNC Bank.

 

6.       Borrowers will renew prior to May 20, 2017, all insurance policies with
an expiration date of June 1, 2017.

 

7.       Borrowers shall use commercially reasonable efforts to provide Landlord
Agreements in form and substance acceptable to Agent within 120 days of the date
hereof for the recycling center locations listed on Schedule 3.17 to this
Agreement.

 

8.       As soon as possible, but in any case within thirty (30) days after the
Closing Date, Borrowers shall deliver to Agent. Additional Insured, Notice of
Cancellation and Lender’s Loss Payable endorsements and/or declaration pages
acceptable to the Agent, such insurances to be in compliance with Section 4.4 of
this Agreement.

 

9.       Borrowers will, within ten (10) days after the date hereof, replace the
share certificate of ARCA Canada to fix the name of the holder of the
certificate with the correct name of the Borrower Representative.

 

10.       Borrowers will file, within ten (10) days after the date hereof, a
name change with New Mexico to fix the name of ARCA Recycling, Inc.

 

11.       Within thirty (30) days after the date hereof, Borrowers will deliver
a fully executed collateral assignment of the Subscription Services Agreement
between Oracle America, Inc. and the Borrower Representative, in form and
substance acceptable to Agent in all respects.

 

12.       Within five (5) days after the date hereof, the following Wells Fargo
accounts will have been converted to subaccounts under Account #xxxxxxxxxx:
Account #s xxxxxxxxxxxxx, #xxxxxxxxxxxxx, #xxxxxxxxxxxxx and #xxxxxxxxxxxxx

 

Borrowers’ failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrowers’ failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

 

 

 



 21 

 

 

Schedule 9.1
Collateral

 

The Collateral consists of all of Borrower’s assets, including without
limitation, all of Borrower’s right, title and interest in and to the following,
whether now owned or hereafter created, acquired or arising:

 

(a)all goods, Accounts (including health-care insurance receivables), Equipment
(as defined in the UCC), machinery, furniture, Inventory, contract rights or
rights to payment of money, leases, license agreements, franchise agreements,
General Intangibles, vehicles, commercial tort claims, documents, instruments
(including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, securities accounts, fixtures, letter of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located;

 

(b)all of Borrowers’ books and records relating to any of the foregoing; and

 

(c)any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

 

 

 

 

 

 

 



 22 

 

 

Schedule 9.2
Location of Collateral

 

1.Chief Executive Offices and Principal Place of Business of Borrowers and
Subsidiaries; Location of Books and Records of Borrowers

 

Entity Address of Chief Executive Office and Principal Place of Business Size
Owned/Leased/
Operated by
Third Party Name and Address of Owner (if leased) or Third-Party Operator (if
operated by a third party) Borrowers:         Appliance Recycling Centers of
America, Inc

175 Jackson Ave. N.

Suite 102

Hopkins MN 55343

13,000 sf Leased

Hopkins Mainstreet II

750-2nd Street, NE, Ste 100

Hopkins, MN 55343

ARCA Recycling, Inc

175 Jackson Ave. N.

Suite 102

Hopkins MN 55343

13,000 sf Leased

Hopkins Mainstreet II

750-2nd Street, NE, Ste 100

Hopkins, MN 55343

ApplianceSmart, Inc.

175 Jackson Ave. N.

Suite 102

Hopkins MN 55343

13,000 sf Leased

Hopkins Mainstreet II

750-2nd Street, NE, Ste 100

Hopkins, MN 55343

Customer Connexx LLC

175 Jackson Ave. N.

Suite 102

Hopkins MN 55343

(Chief executive office)

13,000 sf Leased

Hopkins Mainstreet II

750-2nd Street, NE, Ste 100

Hopkins, MN 55343

 

325 E. Warm Springs Rd., Ste. 102

Las Vegas, Nevada 89119-4240

(Principal place of business)

  Leased In negotiations to sublease from LiveDeal, Inc., who leases from
2005-GG5 Warm Springs Office, LLC Subsidiaries:         ARCA Canada Inc.

175 Jackson Ave. N.

Suite 102

Hopkins MN 55343

13,000 sf Leased

Hopkins Mainstreet II

750-2nd Street, NE, Ste 100

Hopkins, MN 55343

 

2.Other Collateral Locations

 

·See Schedule 3.17, Items #14 through #31.

 

 

 

 

 

 

 

 



 23 

